Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) is made as of June 18, 2013, by and among:

PIER 1 IMPORTS (U.S.), INC., a Delaware corporation with its principal executive
offices at 100 Pier 1 Place, Fort Worth, Texas 76102 (the “Borrower”);

The FACILITY GUARANTORS party hereto;

The LENDERS party hereto; AND

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of April 4, 2011 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, and as amended hereby, the “Credit
Agreement”), by and between, among others, (i) the Borrower, (ii) the Facility
Guarantors from time to time party thereto, (iii) the Lenders from time to time
party thereto, and (iv) Bank of America, N.A., as Administrative Agent and
Collateral Agent;

WHERAS, reference is further made to that certain Guarantee dated as of
November 22, 2005 (as amended pursuant to that certain Confirmation,
Ratification and Amendment of Ancillary Loan Documents dated as of April 4,
2011, and as may have been further amended, restated, supplemented or otherwise
modified prior to the date hereof, and as amended hereby, the “Guarantee”), by
the Facility Guarantors in favor of the Administrative Agent, the Collateral
Agent and the other Credit Parties;

WHEREAS, the Borrower has requested that the Agents and the Lenders agree to
(i) amend the Credit Agreement on the terms set forth herein, and (ii) amend the
Guarantee on the terms set forth herein;

WHEREAS, the Agents and the Lenders are willing to agree to the requests of the
Borrower, in each case on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used in
this First Amendment shall have the respective meanings assigned to such terms
in the Credit Agreement.



--------------------------------------------------------------------------------

2. Joinder to Credit Agreement. Upon the satisfaction of the conditions
precedent set forth in Section 6 below, HSBC Bank USA, National Association (the
“New Lender”) hereby:

 

  (a) joins in the execution of, and becomes a party to, the Credit Agreement as
a Lender;

 

  (b) is bound by all agreements and obligations, and has all of the rights and
benefits, of a Lender under the Credit Agreement and the other Loan Documents to
which the Lenders are party, in each case, with the same force and effect as if
the New Lender was a signatory to the Credit Agreement and such other Loan
Documents and was expressly named as a Lender therein; and

 

  (c) assumes and performs all duties of a Lender under the Credit Agreement and
the other Loan Documents.

The New Lender hereby acknowledges that it has received and reviewed a copy of
the Credit Agreement and each of the other Loan Documents.

 

3. Amendments to the Credit Agreement.

 

  (a) Composite Credit Agreement. The Credit Agreement is hereby amended to
delete the bold, stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold, double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

  (b) Schedules to Credit Agreement. Schedule 1.1 to the Credit Agreement is
hereby deleted in its entirety and replaced by the Schedule 1.1 annexed hereto
as Exhibit B.

 

  (c) Exhibits to Credit Agreement. The Exhibits to the Credit Agreement are
hereby amended by adding Exhibits I-1 through I-4 thereto in the form of such
Exhibits annexed hereto as Exhibit C.

 

4. Amendment to Guarantee. Section 1 of the Guarantee is hereby amended by
adding the following new sentence at the end thereof:

“Notwithstanding any term or provision of this Guarantee or any other Loan
Document to the contrary, with respect to any Facility Guarantor, the term
“Guaranteed Obligations” shall exclude any Excluded Swap Obligations with
respect to such Facility Guarantor.”

 

5.

Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement, the Guarantee and the other
Loan Documents remain in full force and effect. Each of the Loan Parties hereby
ratifies, confirms, and reaffirms that all representations and warranties of the
Loan Parties

 

2



--------------------------------------------------------------------------------

  contained in the Credit Agreement and other Loan Documents or otherwise made
in writing in connection therewith are true and correct in all material respects
as of the date hereof, except to the extent that (i) such representations and
warranties are qualified as to “materiality”, “Material Adverse Effect” or
similar language, in which case they shall be true and correct in all respects
(as so qualified by “materiality”, “Material Adverse Effect” or similar
language), and (ii) such representations and warranties relate to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date; provided that the representations and warranties
set forth in Sections 3.01, 3.09, 3.12, 3.13, 3.14 and 3.18 of the Credit
Agreement which set forth information as of the Effective Date shall be deemed
to have been made, and the information contained therein shall be true and
correct, as of the First Amendment Effective Date. Each of the Facility
Guarantors hereby acknowledges, confirms and agrees that the Guaranteed
Obligations (as defined in the Guarantee) include, without limitation, all
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents, as such Obligations
have been amended pursuant to this First Amendment. The Loan Parties hereby
acknowledge, confirm and agree that the Security Documents and any and all
Collateral previously pledged to the Collateral Agent, for the benefit of the
Credit Parties, pursuant thereto, shall, except to the extent expressly released
prior to the First Amendment Effective Date, continue to secure all applicable
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents, as such Obligations
have been amended pursuant to this First Amendment.

 

6. Conditions to Effectiveness. This First Amendment shall not be effective
until the satisfaction or waiver of each of the following conditions precedent:

 

  (a) The Administrative Agent (or its counsel) shall have received counterparts
of this First Amendment duly executed and delivered by each of the parties
hereto.

 

  (b) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent and duly executed by the
Borrower on behalf of each of the Loan Parties, a Supplemental Information
Certificate.

 

  (c) All necessary consents and approvals to this First Amendment shall have
been obtained, other than those the failure of which to obtain would not
reasonably be expected to have a Material Adverse Effect.

 

  (d) The Lenders shall have received (i) written opinions of each of (x) Weil,
Gotshal & Manges LLP, and (y) Enterprise Business Law Group, LLC, each as
counsel to the Borrower and the Facility Guarantors, which opinions shall cover
such matters relating to the Loan Parties, this First Amendment or the
transactions contemplated hereby as reasonably requested by the Administrative
Agent or the Lenders, and (ii) such customary corporate resolutions,
certificates and other customary corporate documents as the Agents shall
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated by this
First Amendment, and any other legal matters relating to the Loan Parties, this
First Amendment or the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

  (e) All fees payable to the Agents, the Arrangers and the Lenders, and all
reasonable and documented out-of-pocket expenses for which the Borrower is
obligated to reimburse the Agents and the Arrangers shall have been paid.

 

  (f) Availability as of the First Amendment Effective Date shall not be less
than $150,000,000, as evidenced by a Borrowing Base Certificate as of the last
day of the month immediately preceding the First Amendment Effective Date for
which a Borrowing Base Certificate was required to have been delivered under the
Credit Agreement.

 

  (g) After giving effect to this First Amendment, no Default or Event of
Default shall exist.

 

  (h) No event shall have occurred after March 2, 2013 that could reasonably be
expected to have a Material Adverse Effect.

 

  (i) To the extent not previously delivered, and subject to Section 7 below,
the Agents shall have received all documents and instruments, including Uniform
Commercial Code and PPSA financing statements and certified statements issued by
the Québec Register of Personal and Moveable Property Rights and any amendments
in respect of any of the foregoing, required by law or reasonably requested by
the Agents to be filed, registered, published or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered, published
or recorded to the satisfaction of the Agents, and all filing and recording fees
and taxes in connection therewith shall have been duly paid.

 

  (j) There shall have been delivered to the Agents the additional instruments
and documents described in the Supplemental Information Certificate.

 

7. Post-Closing Covenant. Within thirty (30) days following the First Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion), the Loan Parties shall deliver to the Agents, in form and
substance reasonably satisfactory to the Agents, (a) amendments in respect of
PPSA financing statements and certified statements issued by the Québec Register
of Personal and Moveable Property Rights, reasonably requested by the Agents to
be filed, registered, published or recorded to extend the expiry date of
existing PPSA financing statements and other filings to at least June 18, 2020,
and (b) evidence that such amendments and statements have been so filed,
registered, published or recorded to the satisfaction of the Agents, and all
filing and recording fees and taxes in connection therewith shall have been duly
paid. The Loan Parties acknowledge and agree that the failure of the Loan
Parties to comply with the foregoing covenant shall constitute an immediate
Event of Default under Section 7.01(d)(i) of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

8. Representations and Warranties.

 

  (a) The transactions contemplated hereby are within each Loan Party’s
corporate powers and have been duly authorized by all necessary corporate,
membership, partnership or other necessary action. This First Amendment has been
duly executed and delivered by each Loan Party that is a party hereto and this
First Amendment and the other Loan Documents constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

  (b) The transactions to be entered into and contemplated by this First
Amendment (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for such as
have been obtained or made and are in full force and effect and except filings
and recordings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any Applicable Law or the Charter Documents of any Loan
Party, (c) will not violate or result in a default under any Material Contract,
any indenture or any other agreement, instrument or other evidence of Material
Indebtedness or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, except to the extent that such violation or default would not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created under the Loan Documents.

 

9. Miscellaneous.

 

  (a) This First Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This First Amendment and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all contemporaneous or previous agreements and understandings,
oral or written, relating to the subject matter hereof. This First Amendment
shall become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Delivery of an executed counterpart of a signature page of this First Amendment
by telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this First Amendment.

 

5



--------------------------------------------------------------------------------

  (b) Any provision of this First Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

  (c) NOTICE OF INDEMNIFICATION: THE BORROWER AND FACILITY GUARANTORS HEREBY
ACKNOWLEDGE AND AGREE THAT THE CREDIT AGREEMENT AND THE SECURITY DOCUMENTS
CONTAIN CERTAIN INDEMNIFICATION PROVISIONS (INCLUDING, WITHOUT LIMITATION, THOSE
CONTAINED IN SECTION 9.03 OF THE CREDIT AGREEMENT), WHICH IN CERTAIN
CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION OF THE AGENTS AND THE CREDIT
PARTIES FROM CLAIMS OR LOSSES ARISING AS A RESULT OF THE AGENTS’ AND THE CREDIT
PARTIES’ OWN NEGLIGENCE OR ON ACCOUNT OF CLAIMS OF STRICT LIABILITY.

 

  (d) The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this First
Amendment and are not relying on any representations or warranties of the Agents
or the Lenders or their counsel in entering into this First Amendment.

 

  (e) THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW; PROVIDED, HOWEVER, THAT IF ANY LAWS OF ANY JURISDICTION OTHER
THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALID PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

PIER 1 IMPORTS (U.S.), INC., as Borrower By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President and CFO

 

PIER 1 IMPORTS, INC., as a Facility Guarantor By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President, CFO and Treasurer

 

PIER 1 ASSETS, INC., as a Facility Guarantor By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President, CFO and Treasurer

 

PIER 1 LICENSING, INC., as a Facility Guarantor By:     Name:   Charles H.
Turner Title:   Senior Executive Vice President and CFO

 

PIER 1 HOLDINGS, INC., as a Facility Guarantor By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President and CFO

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PIER 1 SERVICES COMPANY, as a Facility Guarantor By: Pier 1 Holdings, Inc.,
Managing Trustee By:     Name:   Charles H. Turner Title:   Senior Executive
Vice President and CFO

 

PIER 1 VALUE SERVICES, LLC, as a Facility Guarantor By: Pier 1 Imports (U.S.),
Inc., its sole member and manager By:     Name:   Charles H. Turner Title:  
Senior Executive Vice President and CFO

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent, as Collateral Agent, as Swingline Lender,

and as Lender

By:     Name:   Stephen J. Garvin Title:   Managing Director

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and Issuing Bank

By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as

Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a
Lender and as Co-Syndication Agent By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender By:     Name:     Title:    

 

Signature Page to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Composite Credit Agreement

[see attached]

 

Exhibit A to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 4, 2011

as amended June 18, 2013

 

 

PIER 1 IMPORTS (U.S.), INC.

as Borrower

THE FACILITY GUARANTORS NAMED HEREIN

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

THE LENDERS NAMED HEREIN

WELLS FARGO CAPITAL FINANCE, LLC

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents

JPMORGAN CHASE BANK, N.A.

SUNTRUST BANK

REGIONS BANK

as Co-Documentation Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Amount and Terms of Credit

     1   

SECTION 1.01

  Definitions      1   

SECTION 1.02

  Terms Generally      4651   

SECTION 1.03

  Accounting Terms; GAAP      4751   

SECTION 1.04

  Rounding      4752   

SECTION 1.05

  Times of Day      4752   

SECTION 1.06

  Letter of Credit Amounts      4752   

SECTION 1.07

  Timing of Performance      4852   

ARTICLE II Amount and Terms of Credit

     4852   

SECTION 2.01

  Commitment of the Lenders      4852   

SECTION 2.02

  Increase in Total Commitments      4853   

SECTION 2.03

  Reserves; Changes to Reserves      5055   

SECTION 2.04

  Making of Loans      5155   

SECTION 2.05

  Overadvances      5257   

SECTION 2.06

  Swingline Loans      5357   

SECTION 2.07

  Notes      5358   

SECTION 2.08

  Interest on Loans      5458   

SECTION 2.09

  Conversion and Continuation of Revolving Credit Loans      5459   

SECTION 2.10

  Alternate Rate of Interest for Revolving Credit Loans      5560   

SECTION 2.11

  Change in Legality      5660   

SECTION 2.12

  Default Interest      5661   

SECTION 2.13

  Letters of Credit      5661   

SECTION 2.14

  Increased Costs      6165   

SECTION 2.15

  Optional Termination or Reduction of Commitments      6267   

SECTION 2.16

  Optional Prepayment of Loans; Reimbursement of Lenders      6267   

SECTION 2.17

  Mandatory Prepayment; Commitment Termination; Cash Collateral      6469   

SECTION 2.18

  Cash Management      6671   

SECTION 2.19

  Fees      6974   

SECTION 2.20

  Maintenance of Loan Account; Statements of Account      7175   

SECTION 2.21

  Payments      7176   

SECTION 2.22

  Settlement Amongst Lenders      7277   

SECTION 2.23

  Taxes      7378   

SECTION 2.24

  Mitigation Obligations; Replacement of Lenders      7684   

SECTION 2.25

  Security Interests in Collateral      7785   

SECTION 2.26

  Defaulting Lenders      85   

ARTICLE III Representations and Warranties

     7787   

SECTION 3.01

  Organization; Powers      7788   

SECTION 3.02

  Authorization; Enforceability      7788   

SECTION 3.03

  Governmental Approvals; No Conflicts      7888   

SECTION 3.04

  Financial Condition      7889   

SECTION 3.05

  Properties      7889   

 

ii



--------------------------------------------------------------------------------

SECTION 3.06

  Litigation and Environmental Matters      7989   

SECTION 3.07

  Compliance with Laws and Agreements      7990   

SECTION 3.08

  Investment Company Status      7990   

SECTION 3.09

  Taxes      7990   

SECTION 3.10

  ERISA      8090   

SECTION 3.11

  Disclosure      8091   

SECTION 3.12

  Subsidiaries      8092   

SECTION 3.13

  Insurance      8092   

SECTION 3.14

  Labor Matters      8192   

SECTION 3.15

  Security Documents      8193   

SECTION 3.16

  Federal Reserve Regulations      8293   

SECTION 3.17

  Solvency      8293   

SECTION 3.18

  DDAs; Credit Card Arrangements      8293   

SECTION 3.19

  Licenses; Permits      8294   

SECTION 3.20

  Material Contracts      8294   

ARTICLE IV Conditions

     8394   

SECTION 4.01

  Effective Date      8394   

SECTION 4.02

  Conditions Precedent to Each Loan and Each Letter of Credit      8596   

ARTICLE V Affirmative Covenants

     8697   

SECTION 5.01

  Financial Statements and Other Information      8697   

SECTION 5.02

  Notices of Material Events      88100   

SECTION 5.03

  Information Regarding Collateral      89101   

SECTION 5.04

  Existence; Conduct of Business      90101   

SECTION 5.05

  Payment of Obligations      90101   

SECTION 5.06

  Maintenance of Properties      90102   

SECTION 5.07

  Insurance      90102   

SECTION 5.08

  Books and Records; Inspection and Audit Rights; Appraisals; Accountants     
91103   

SECTION 5.09

  Physical Inventories      92104   

SECTION 5.10

  Compliance with Laws      92104   

SECTION 5.11

  Use of Proceeds and Letters of Credit      93104   

SECTION 5.12

  Additional Subsidiaries      93105   

SECTION 5.13

  Compliance with Terms of Leaseholds      93105   

SECTION 5.14

  Material Contracts      93105   

SECTION 5.15

  Further Assurances      94105   

ARTICLE VI Negative Covenants

     94106   

SECTION 6.01

  Indebtedness and Other Obligations      94106   

SECTION 6.02

  Liens      94106   

SECTION 6.03

  Fundamental Changes      94106   

SECTION 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions      95107   

SECTION 6.05

  Asset Sales      95107   

SECTION 6.06

  Restricted Payments; Certain Payments of Indebtedness      95107   

SECTION 6.07

  Transactions with Affiliates      96108   

SECTION 6.08

  Restrictive Agreements      96108   

 

iii



--------------------------------------------------------------------------------

SECTION 6.09

  Amendment of Material Documents      97109   

SECTION 6.10

  Minimum Availability      97109   

SECTION 6.11

  Fiscal Year      97109   

SECTION 6.12

  ERISA      97109   

SECTION 6.13

  Environmental Laws      98110   

SECTION 6.14

  Additional Subsidiaries      98110   

ARTICLE VII Events of Default

     99110   

SECTION 7.01

  Events of Default      99110   

SECTION 7.02

  Remedies on Default      102114   

SECTION 7.03

  Application of Proceeds      103114   

ARTICLE VIII The Agents

     104115   

SECTION 8.01

  Appointment and Administration by Administrative Agent      104115   

SECTION 8.02

  Appointment of Collateral Agent      104116   

SECTION 8.03

  Sharing of Excess Payments      105117   

SECTION 8.04

  Agreement of Applicable Lenders      105117   

SECTION 8.05

  Liability of Agents      106118   

SECTION 8.06

  Notice of Default      107119   

SECTION 8.07

  Credit Decisions      107119   

SECTION 8.08

  Reimbursement and Indemnification      108119   

SECTION 8.09

  Rights of Agents      108120   

SECTION 8.10

  Notice of Transfer      108120   

SECTION 8.11

  Successor Agents      109120   

SECTION 8.12

  Relation Among the Lenders      109121   

SECTION 8.13

  Reports and Financial Statements      109121   

SECTION 8.14

  Agency for Perfection      110122   

SECTION 8.15

  Collateral and Guaranty Matters      110122   

SECTION 8.16

  [Reserved.]      111123   

SECTION 8.17

  Syndication Agent, Co-Documentation Agents, and Arrangers      112124   

ARTICLE IX Miscellaneous

     113124   

SECTION 9.01

  Notices      113124   

SECTION 9.02

  Waivers; Amendments      113125   

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      116127   

SECTION 9.04

  Successors and Assigns      117129   

SECTION 9.05

  Survival      120132   

SECTION 9.06

  Counterparts; Integration; Effectiveness      121133   

SECTION 9.07

  Severability      121133   

SECTION 9.08

  Right of Setoff      121133   

SECTION 9.09

  Governing Law; Jurisdiction; Service of Process      122134   

SECTION 9.10

  WAIVER OF JURY TRIAL      122134   

SECTION 9.11

  Press Releases and Related Matters      123135   

SECTION 9.12

  Headings      123135   

SECTION 9.13

  Interest Rate Limitation      123135   

SECTION 9.14

  Additional Waivers      123135   

SECTION 9.15

  Confidentiality      125137   

 

iv



--------------------------------------------------------------------------------

SECTION 9.16

  Patriot Act      126138   

SECTION 9.17

  Foreign Asset Control Regulations      126138   

SECTION 9.18

  Judgment Currency      127139   

SECTION 9.19

  No Strict Construction      127139   

SECTION 9.20

  Payments Set Aside      127139   

SECTION 9.21

  No Advisory or Fiduciary Responsibility      128140   

SECTION 9.22

  Existing Credit Agreement Amended and Restated      129141   

SECTION 9.23

  Keepwell      141   

SECTION 9.24

  ENTIRE AGREEMENT      141   

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

   Form of Assignment and Acceptance

Exhibit B:

   Form of Customs Broker Agreement

Exhibit C:

   Form of Notice of Borrowing

Exhibit D:

   Form of Revolving Credit Note

Exhibit E:

   Form of Swingline Note

Exhibit F:

   Form of Credit Card Notification

Exhibit G:

   Form of Compliance Certificate

Exhibit H:

   Form of Borrowing Base Certificate

Exhibits I-1 through I-4:

   Form of U.S. Tax Compliance Certificates

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:

   Lenders and Commitments

Schedule 1.2:

   Facility Guarantors

Schedule 1.3:

   Fiscal Months, Fiscal Quarters, Fiscal Years

Schedule 1.4:

   Non-Material Domestic Subsidiaries

Schedule 5.01(f):

   Reporting Requirements

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of April 4, 2011 is entered
into among

PIER 1 IMPORTS (U.S.), INC., a Delaware corporation with its principal executive
offices at 100 Pier 1 Place, Fort Worth, Texas 76102 (the “Borrower”);

THE FACILITY GUARANTORS identified on Schedule 1.2 hereof;

BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, Boston, Massachusetts 02110, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of the other Credit
Parties; and

The LENDERS party hereto;

WELLS FARGO CAPITAL FINANCE, LLC and U.S. BANK NATIONAL ASSOCIATION, as
Co-Syndication Agents; and

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK, AND REGIONS BANK, as Co-Documentation
Agents.

W I T N E S S E T H:

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of November 22, 2005 (as amended and in effect, the “Existing Credit
Agreement”), by, among others, (i) the Borrower, (ii) the “Lenders” as defined
therein, and (iii) Bank of America, N.A. as “Administrative Agent” and
“Collateral Agent”; and

WHEREAS, in accordance with Section 9.02 of the Existing Credit Agreement, the
Borrower, the Lenders, and the Administrative Agent desire to amend and restate
the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth in this
Agreement (as defined herein), and for good and valuable consideration, the
receipt of which is hereby acknowledged, the undersigned hereby agree that the
Existing Credit Agreement shall be amended and restated in its entirety to read
as follows (it being agreed that this Agreement shall not be deemed to evidence
or result in a novation or repayment and reborrowing of the Obligations under
and as defined in the Existing Credit Agreement):

ARTICLE I

Amount and Terms of Credit

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

 

1



--------------------------------------------------------------------------------

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.14.

“Account(s)” means “accounts” and “payment intangibles” as defined in the UCC,
and the PPSA, as applicable, but limited to a right to payment of a monetary
obligation, whether or not earned by performance, (i) for Inventory that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(ii) for services rendered or to be rendered in connection with the sale, lease,
license, assignment or other disposition of Inventory, or (iii) arising out of
the use of a credit or charge card or information contained on or for use with
the card in connection with the sale, lease, license, assignment or other
disposition of Inventory. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit
rights or letters of credit, or (vi) rights to payment for money or funds
advanced or sold, other than rights arising out of the use of a credit or charge
card or information contained on or for use with the card.

“Acquisition” means, with respect to a specified Person, (a) an Investment in,
or a purchase of, a fifty percent (50%) or greater interest in the Capital Stock
of any other Person, (b) a purchase or acquisition of all or substantially all
of the assets or any line or division of any other Person, or (c) any merger,
amalgamation or consolidation of such Person with any other Person, in each case
in any transaction or group of transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided therefor in
SECTION 2.02(a).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Store Closing Percentage” means, as of any date of determination, a
percentage calculated by dividing (i) the difference, if a positive number,
between the aggregate number of the Borrower’s stores closed since the Effective
Date and the number of stores opened by the Borrower since the Effective Date,
by (ii) the number of the Borrower’s stores in operation as of the Effective
Date.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended, amended and restated, supplemented or restated, and in effect from time
to time.

 

2



--------------------------------------------------------------------------------

“Agreement Value” means, for each Financial Hedge, on any date of determination,
an amount determined by the applicable Person described below equal to:

(a) In the case of a Financial Hedge documented pursuant to an ISDA master
agreement, the net amount, if any, that would be payable by any Loan Party to
its counterparty to such Financial Hedge, as if (i) such Financial Hedge was
being terminated early on such date of determination, (ii) such Loan Party was
the sole “Affected Party” (as therein defined) and (iii) such Person providing
such Financial Hedge was the sole party determining such payment amount (with
such Person making such determination pursuant to the provisions of the form of
ISDA master agreement);

(b) In the case of a Financial Hedge traded on an exchange, the mark-to-market
value of such Financial Hedge, which will be the net unrealized loss on such
Financial Hedge to the Loan Party which is party to such Financial Hedge,
determined by the Administrative Agent based on the settlement price of such
Financial Hedge on such date of determination; or

(c) In all other cases, the mark-to-market value of such Financial Hedge, which
will be the unrealized loss on such Financial Hedge to the Loan Party that is
party to such Financial Hedge determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Financial
Hedge.

“Annual Increase Amount” means, commencing with the Fiscal Year ending
February 25, 2012 and each Fiscal Year end thereafter, an amount equal to the
difference (but in no event less than zero) between (a) Consolidated EBITDA for
the most recently ended Fiscal Year of the Parent, minus (b) the sum of
(i) Capital Expenditures (other than in respect of any Investment of the type
described in clauses (p) and (q) of the definition of “Permitted Investments”)
made during such Fiscal Year, (ii) Taxes (other than sales Taxes) paid in cash
during such Fiscal Year, (iii) Consolidated Interest Expense paid or required to
be paid in cash during such Fiscal Year, (iv) principal payments made or
required to be made during such Fiscal Year on account of Indebtedness (other
than revolving Indebtedness for which an accompanying permanent reduction of the
facility is not made) and (v) Restricted Payments made with cash on hand during
such Fiscal Year. The Annual Increase Amount shall become effective only after
delivery to the Administrative Agent of the Parent’s Annual Report on SEC Form
10-K for the applicable Fiscal Year, together with a calculation of the Annual
Increase Amount certified by a Responsible Officer as being true and correct.

“Annual Store Closing Percentage” means, as of any date of determination for any
Fiscal Year, a percentage calculated by dividing (i) the difference, if a
positive number, between the number of the Borrower’s stores closed in such
Fiscal Year and the number of stores opened by the Borrower in such Fiscal Year,
by (ii) the number of the Borrower’s stores in operation as of the beginning of
such Fiscal Year.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means:

(a) From and after the First Amendment Effective Date until the first Adjustment
Date following the third full Fiscal Month after the First Amendment Effective
Date, the percentages set forth in Level II of the Pricing Grid below; and

(b) On the first day of each January, April, July and October of each year
(each, an “Adjustment Date”), commencing October 1, 2013, the Applicable Margin
shall be determined from such Pricing Grid based upon Average Daily Availability
for the most recently ended three month period immediately preceding such
Adjustment Date; provided that upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level I (even if
the Average Daily Availability requirements for Level II or Level III have been
met, without limiting the right of the Administrative Agent or the Required
Lenders to charge interest at the Default Rate as provided in SECTION 2.12);
provided further if the Borrowing Base Certificates are at any time restated or
otherwise revised (including as a result of an audit) or if the information set
forth in any Borrowing Base Certificates otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.

 

Level

  

Average Daily Availability

   LIBO Applicable
Margin   Prime Rate
Applicable Margin

I

   Less than or equal to 33% of the Line Cap    2.251.75%   1.250.75%

II

   Greater than 33% of the Line Cap; but less than or equal to 66% of the Line
Cap    2.001.50%   1.000.50%

III

   Greater than 66% of the Line Cap    1.751.25%   0.750.25%

“Appraised Inventory Value” means the net appraised liquidation value (which is
expressed as a percentage of Cost) of the Borrower’s Eligible Inventory as set
forth in the Borrower’s inventory stock ledger as determined from time to time
by an independent appraiser reasonably satisfactory to the Administrative Agent.

“Appraisal Percentage” means ninety percent (90%).

 

4



--------------------------------------------------------------------------------

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Capital Finance, LLC. “Arranger” means either one of the foregoing.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability” means the lesser of (a) or (b), where:

 

  (a) is the result of:

 

  (i) The Revolving Credit Ceiling,

 

       Minus

 

  (ii) The Total Outstandings;

 

  (b) is the result of:

 

  (i) The Borrowing Base,

 

       Minus

 

  (ii) The Total Outstandings.

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Administrative Agent that no
accounts payable are being intentionally paid after their due date other than
any such accounts payable (x) the validity or amount of which are being
contested in good faith by appropriate proceedings, and (y) for which the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect the impediments to the Agents’ ability to realize upon the
Collateral, (b) to reflect costs, expenses and other amounts that the Agents may
incur or be required to pay to realize upon the Collateral, including, without
limitation, on account of rent, Permitted Encumbrances, and customs and duties,
and other costs to release Inventory which is being imported into the United
States or Canada, (c) to reflect criteria, events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, (d) to reflect
that an Event of Default then exists and (e) on account of Cash Management
Services and Bank Products. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on:
(a) outstanding taxes and other governmental charges, including, without
limitation, ad valorem, personal property, sales, goods and services,
harmonized, and other taxes which might have priority over the interests of the
Collateral Agent in the Collateral; (b) amounts deducted or withheld, or may be
subject to withholding, and not paid and remitted when due under the Income Tax
Act (Canada); (c) Wage Earner Protection Act

 

5



--------------------------------------------------------------------------------

Reserve; (d) salaries, wages and benefits due to employees of any Loan Party,
including, without limitation, reserves for amounts due and not paid for
vacation pay, for amounts due and not paid under any legislation relating to
workers’ compensation or employment insurance, and for all amounts past due and
not contributed, remitted or paid to any Plan, or any similar legislation,
(e) Customer Credit Liabilities, (f) warehousemen’s or bailees’ charges which
might have priority over the interests of the Collateral Agent in the
Collateral, (g) amounts due to vendors on account of consigned goods,
(h) reserves for reasonably anticipated changes in the Appraised Inventory Value
between appraisals and (i) the Debt Maturity Reserve.

“Average Daily Availability” shall mean, for any date of calculation, the
average daily Availability, determined as of the close of business each day, for
the subject period.

“Bank of America” means, Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

“Bank of America Concentration Account” means a DDA established by the Borrower
with Bank of America and with respect to which the Collateral Agent has control
(as defined in the UCC) pursuant to a Blocked Account Agreement.

“Bank Products” means any services (other than Cash Management Services) or
facilities provided to any Loan Party by any Person to the extent such Person
was a Lender or an Affiliate thereof at the time such services or facilities
were so provided, such services or facilities including, without limitation, on
account of (a) credit or debit cards, (b) Financial Hedges, (c) purchase cards,
and (d) supply chain finance services (including, without limitation, trade
payable services, e-payables services and supplier accounts receivable
purchases).

“Banker’s Acceptance” means a time draft or bill of exchange (in each case,
payable not more than ninety (90) days duration from acceptance) relating to a
Commercial Letter of Credit which has been accepted by an Issuing Bank.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“BIA” means The Bankruptcy and Insolvency Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.

“Blocked Account” has the meaning provided in SECTION 2.18(a)(ii).

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, establishing control (as defined in the UCC) of such account
by the Collateral Agent and whereby the bank maintaining such account agrees,
upon the occurrence and during the continuance of a Cash Dominion Event and to
the extent that any Obligations (other than any contingent indemnification
Obligations for which no claim has then been asserted) are then outstanding, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.

 

6



--------------------------------------------------------------------------------

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated (including, without limitation, Wells Fargo Bank, National
Association, or any other Lender), and with whom a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Pier 1 Imports (U.S.), Inc.

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate;

plus

(b) the Appraised Inventory Value of Eligible Inventory, net of Inventory
Reserves, multiplied by the Cost of Eligible Inventory multiplied by the
Appraisal Percentage;

minus

(c) the then amount of all Availability Reserves.

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(d).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or Charlotte, North Carolina are
authorized or required by law to remain closed; provided, however, that when
used in connection with a LIBO Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

 

7



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP
and (b) any assets acquired by a Capital Lease Obligation during such period;
provided that the term “Capital Expenditures” shall not include the following
(to the extent that the following would otherwise be included and without
duplication): (i) the purchase price for Permitted Acquisitions, (ii) any such
expenditures to the extent any Loan Party or any of its Subsidiaries has
received reimbursement in cash from a third party during such period other than
from any other Loan Party or any Subsidiary of a Loan Party, in an amount not
exceeding such reimbursement to the extent not required to be repaid, directly
or indirectly, to such third party, (iii) the purchase price of equipment or
Real Estate used in the business of the Loan Parties and their Subsidiaries in
the ordinary course and purchased during such period to the extent the
consideration therefor consists of any combination of (A) used or surplus
equipment used in the business in the ordinary course and traded in at the time
of such purchase, and (B) the proceeds of a concurrent sale of used or surplus
equipment used in the business in the ordinary course, in each case, traded or
sold in the ordinary course of business, (iv) capitalized interest of the Loan
Parties and their Subsidiaries, (v) any expenditure financed with the proceeds
of Indebtedness specifically designated for such purpose and which are so
utilized within ninety (90) days after the receipt of such proceeds, (vi) any
expenditure financed with the proceeds of Capital Stock specifically designated
for such purpose and which are so utilized within one hundred eighty (180) days
after the receipt of such proceeds, (vii) any expenditure to repair or replace
any property which is financed with the proceeds from any casualty insurance or
condemnation or eminent domain, to the extent that the proceeds therefrom are so
utilized within one hundred eighty (180) days of the receipt of such proceeds,
and (viii) any Capital Expenditures to the extent financed as Capital Lease
Obligations.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
provided that the adoption or issuance of any accounting standards after the
Effective Date will not cause any lease (or any extensions or renewals of the
same) that was not or would not have been classified or accounted for as a
capital lease on a balance sheet of such Person prior to the adoption or
issuance to be deemed a capital lease.

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided that in no
event shall any Indebtedness (or instrument representing any Indebtedness) that
is convertible into or exchangeable for any of the foregoing constitute “Capital
Stock” (unless and until so converted or exchanged) or otherwise be considered a
right to acquire “Capital Stock” for any purpose of this Agreement.

 

8



--------------------------------------------------------------------------------

 

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties, under the sole and exclusive dominion and
control of the Collateral Agent, in the name of the Collateral Agent or as the
Collateral Agent shall otherwise direct, in which deposits are required to be
made in accordance with SECTION 2.13(k).

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Default, or (ii) Availability is less than the greater of (A) twelve
and one-half percent (12.5%) of the Line Cap, or (B) $25,000,000. For purposes
of this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing, notwithstanding whether the circumstance which gave rise to such
event is no longer continuing (a) so long as such Specified Default has not been
waived, and/or (b) if the Cash Dominion Event arises as a result of the
Borrower’s Availability being less than the required amount set forth in clause
(ii) above, until Availability has exceeded the greater of (A) twelve and
one-half percent (12.5%) of the Line Cap, or (B) $25,000,000, for forty-five
(45) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement, provided, that a Cash
Dominion Event may not be so cured (even if a Specified Default is no longer
continuing and/or Availability exceeds the required amount for forty-five
(45) consecutive days) on more than three (3) occasions in any period of 365
consecutive days. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Management Services” means any cash management services provided to any
Loan Party by any Person to the extent such Person was a Lender or an Affiliate
thereof at the time such services or facilities were so provided, such cash
management services including, without limitation, (a) ACH transactions,
(b) controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, and (c) credit card processing services.

“Cash Receipts” has the meaning provided therefor in SECTION 2.18(b).

“CCAA” means The Companies’ Creditors Arrangement Act (Canada), and any
regulations promulgated thereunder, if any, as amended from time to time.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a) any “change in/of control” or similar event as defined in any document
governing Material Indebtedness of any Loan Party the occurrence of which would
permit the holder of such Material Indebtedness or any trustee or agent on its
behalf to cause such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance of such Indebtedness, prior to its
scheduled maturity; or

 

9



--------------------------------------------------------------------------------

(b) occupation of a majority of the seats for more than thirty (30) days (other
than vacant seats) on the board of directors (or other body exercising similar
management authority) of the Parent by Persons who were neither (i) nominated by
the board of directors of the Parent nor (ii) appointed by directors so
nominated; or

(c) any person or “group” (within the meaning of the Securities and Exchange Act
of 1934, as amended), is or becomes the beneficial owner (within the meaning of
Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934, as amended)
directly or indirectly of thirty-five percent (35%) or more (on a fully diluted
basis) of the total then outstanding voting Capital Stock of the Parent, whether
as a result of the issuance of securities of the Parent, a merger, amalgamation,
consolidation, liquidation or dissolution of the Parent, a direct or indirect
transfers of securities or otherwise; or

(d) other than as a result of a transaction expressly permitted pursuant to
SECTION 6.04 or SECTION 6.05, the Parent fails at any time to own, directly or
indirectly, one hundred percent (100%) of the Capital Stock of each Loan Party
free and clear of all Liens (other than the Liens in favor of the Collateral
Agent for its own benefit and the ratable benefit of the other Credit Parties).

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Effective Date, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority after the Effective Date, or
(c) compliance by any Credit Party (or, for purposes of SECTION 2.13, by any
lending office of such Credit Party or by such Credit Party’s holding company,
if any) with any request, rule, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date; provided howeverthat notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning provided therefor in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate or articles of incorporation, or amalgamation or amendment,
operating agreement, membership agreement or similar constitutive document or
agreement or its by-laws.

“Closing Date” means November 22, 2005.

“Co-Documentation Agent” has the meaning provided in the preamble to this
Agreement.

 

10



--------------------------------------------------------------------------------

“Co-Syndication Agent” has the meaning provided in the preamble to this
Agreement.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents and executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Collateral Agent’s
Lien on the Collateral, (ii) releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the Collateral Agent with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, (iv) as to any landlord, provides
the Collateral Agent with a reasonable time to sell and dispose of the
Collateral from such Real Estate, and (v) makes such other agreements with the
Agents as the Agents may reasonably require.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to this
Agreement.

“Commitment Increase” shall have the meaning provided therefor in SECTION
2.02(a).

“Commitment Increase Date” shall have the meaning provided therefor in SECTION
2.02(c).

“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder, in the amount set forth opposite such
Lender’s name on Schedule 1.1 hereto or as may subsequently be set forth in the
Register from time to time, as the same may be increased or reduced from time to
time pursuant to this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” has the meaning provided in SECTION 5.01(c).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person.

 

11



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to any Person for a twelve (12) Fiscal
Month period, the sum (without duplication) of:

 

  (a) Consolidated Net Income for such period; plus

 

  (b) the sum (without duplication) of:

(i) depreciation and amortization for such period; plus

(ii) provisions for Taxes that were deducted in determining Consolidated Net
Income for such period; plus

(iii) Consolidated Interest Expense that was deducted in determining
Consolidated Net Income for such period; plus

(iv) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that any such
non-cash charges shall be treated as cash charges in any future period in which
the cash disbursement attributable thereto are made and such cash disbursement
in such future period shall be subtracted from Consolidated EBITDA in such
future period, and excluding amortization of a prepaid cash item that was paid
in a prior period to the extent such cash item was deducted in calculating
Consolidated EBITDA in period when paid); plus

(v) impairment of goodwill for such period; plus

(vi) non-cash compensation expense, or other non-cash expenses or charges,
arising from the granting of stock options, stock awards or similar arrangements
(including profits interests), the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution or change of any such stock option, stock appreciation rights,
profits interests or similar arrangements), in each case for such period; plus

(vii) cash fees and expenses in connection with the transactions contemplated to
occur on the Effective Date incurred on or prior to the date that is three
(3) months following the Effective Date, in each case for such period; plus

(viii) any financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees and related out-of-pocket expenses of such
Person and its Subsidiaries related to any offering of Capital Stock, Investment
or acquisition permitted under this Agreement for such period; provided that in
the case of any such offering of Capital Stock, such fees and related
out-of-pocket expenses are paid with proceeds of any such offering of Capital
Stock; provided further that the amounts described in this clause (viii) shall
not exceed $10,000,000 in the aggregate if such offering is not successful or
such Investment or acquisition is not consummated, as applicable; plus

 

12



--------------------------------------------------------------------------------

(ix) the amount of any expenses with respect to liability or casualty events,
business interruption or product recalls, to the extent covered by insurance
proceeds actually received in cash during such period (it being understood that
if the amount received in cash under any such agreement in any period exceeds
the amount of expense paid during such period such excess amounts received may
be carried forward and applied against expenses in future periods); minus

 

  (c) extraordinary gains for such period.

Mark-to-market non-cash gains or losses in respect of obligations under the
Financial Hedges as determined in accordance with GAAP shall be disregarded for
the purpose of calculating Consolidated EBITDA.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
a twelve (12) Fiscal Month period, the ratio of (a) (i) Consolidated EBITDA for
such period, plus (ii) Consolidated Rent Expense during such period, minus
(iii) Capital Expenditures made during such period, minus (iv) cash Taxes that
were deducted in determining Consolidated Net Income or other Taxes of the same
type that were otherwise paid during such period (but in no event less than
zero), to (b) (i) Debt Service Charges during such period, plus (ii) Restricted
Payments made during such period, all as determined on a Consolidated basis.

“Consolidated Interest Expense” means, with respect to any Person for a twelve
(12) Fiscal Month period, total interest expense (including that attributable to
Capital Lease Obligations in accordance with GAAP) of such Person on a
Consolidated basis with respect to all outstanding Indebtedness of such Person,
including, without limitation, the Obligations and all commissions, discounts
and other fees and charges owed with respect thereto, all as determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for a twelve
(12) Fiscal Month period, the net income (or loss) of such Person on a
Consolidated basis for such period taken as a single accounting period
determined in accordance with GAAP; provided, however, that there shall be
excluded (i) the income (or loss) of such Person (other than any Loan Party) in
which any other Person has a joint interest, except to the extent of the amount
of dividends or other distributions actually paid to such Person during such
period, (ii) the income (or loss) of such Person accrued prior to the date it
becomes a Subsidiary of a Person or any of such Person’s Subsidiaries or is
merged into or consolidated with a Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries, and
(iii) the income of any direct or indirect Subsidiary of a Person (other than
any Loan Party) to the extent that and for the portion of the period during
which the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its Charter Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

“Consolidated Rent Expense” means, with respect to any Person for a twelve
(12) Fiscal Month period, all obligations of such Person in respect of base,
percentage and other rent expensed during such period under any rental
agreements that cannot be cancelled upon thirty (30) days or less notice or
leases of real property with third parties (other than Capital Lease
Obligations), all as determined on a Consolidated basis in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of purchases, as reported on the Borrower’s stock ledger
based upon the Borrower’s accounting practices, in effect on the First Amendment
Effective Date.

“Covenant Conditions” means with respect to a Restricted Payment, a Permitted
Acquisition, a prepayment of Indebtedness or an Investment as to which such term
applies, that (i) no Default or Event of Default has occurred or shall occur
after giving effect to such specified event, and (ii) such specified event is
funded from cash on hand and not from proceeds of any Credit Extensions.

“Credit Card Advance Rate” means ninety percent (90%).

“Credit Card Notification” has the meaning provided in SECTION 2.18(a)(i).

“Credit Extensions” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means (a) the Lenders, (b) the Agents and their Affiliates,
(c) the Issuing Banks, (d) the Arrangers, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
(f) the Persons providing Cash Management Services or Bank Products to any Loan
Party, (g) the Persons to whom Obligations are owing, and (h) the successors and
permitted assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, to the extent incurred in
connection with this Agreement and the other Loan Documents: (i) all reasonable
and documented out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable and documented fees and out-of-pocket
charges and disbursements of counsel for the Agents and outside consultants for
the Agents (including, without limitation, inventory appraisers and commercial
finance examiners but limited, in the case of legal fees, to the reasonable and
documented fees, disbursements and other charges of one domestic counsel and one
Canadian counsel to the Agents and their Affiliates, and of other local counsel
in each relevant jurisdiction retained by the Agents or their Affiliates (to the
extent such retention is deemed necessary by the Agents or their Affiliates)),
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not any such
amendments, modification or waivers shall be consummated), (ii) all reasonable
and documented out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or

 

14



--------------------------------------------------------------------------------

extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by each of
the Agents, including the reasonable and documented fees and out-of-pocket
charges and disbursements of counsel and outside consultants for each of the
Agents (including, without limitation, inventory and commercial finance
examiners but limited, in the case of legal fees, to the reasonable and
documented fees, disbursements and other charges of one domestic counsel and one
Canadian counsel to the Agents and their Affiliates, and of other local counsel
in each relevant jurisdiction retained by the Agents or their Affiliates (to the
extent such retention is deemed necessary by the Agents or their Affiliates), in
connection with the enforcement or protection of their rights in connection with
the Loan Documents, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable and documented out-of-pocket expenses incurred
by any Lender, including the reasonable and documented fees and out-of-pocket
charges and disbursements of counsel and outside consultants for the Lenders in
connection with the enforcement or protection of their rights in connection with
the Obligations and the Loan Documents after the occurrence and during the
continuance of an Event of Default, including all such out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Obligations; provided that the Lenders who are not the Agents shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case the Lenders may engage and
be reimbursed for one additional counsel to the affected Lenders similarly
situated, taken as a whole); provided that Credit Party Expenses shall not
include the allocation of any overhead expenses of any Credit Party.

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards for use at the
Borrower entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits and customer deposits of the Borrower.

“Customs Broker Agreement” means an agreement in substantially the form attached
as Exhibit B annexed hereto, among the Borrower, a customs broker, freight
forwarder, consolidator or other carrier, and the Collateral Agent, in which the
customs broker, freight forwarder, consolidator or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Collateral Agent and agrees, upon
notice from the Collateral Agent, to hold and dispose of the subject Inventory
and other property solely as directed by the Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.

“Debt Maturity Reserve” means during any Debt Reserve Period, an amount equal to
the then outstanding principal balance of any Indebtedness of the type described
in clause (t) of the definition of “Permitted Indebtedness” outstanding on the
date which is ninety (90) days prior to the maturity date of such Indebtedness,
which Debt Maturity Reserve shall remain in place (but shall be reduced to give
effect to any payments of Indebtedness made during such Debt Reserve Period to
the extent such payments are permitted hereunder) until the earlier of the
repayment of such Indebtedness (including as a result of refinancing of such
Indebtedness so long as the term of such refinancing Indebtedness (any such
refinancing Indebtedness, the “Refinancing Debt”) is at least one hundred eighty
(180) days) or the extension of the maturity date of such Indebtedness to a date
which is at least one hundred eighty (180) days after the then maturity date of
such Indebtedness.

 

15



--------------------------------------------------------------------------------

“Debt Reserve Period” means the period beginning on the 90th day prior to the
maturity date of any Indebtedness of the type described in clause (t) of the
definition of “Permitted Indebtedness” and in each case ending on the date of
the repayment in full of such Indebtedness. If and to the extent that such
Indebtedness is repaid by virtue of any Refinancing Debt, a subsequent Debt
Maturity Reserve shall be imposed in an amount equal to the outstanding
principal balance of such Refinancing Debt from and after the date that is
ninety (90) days prior to the maturity date of such Refinancing Debt.

“Debt Service Charges” means for any period, the sum of (i) Consolidated
Interest Expense paid or required to be paid in cash for such period, plus
(ii) Consolidated Rent Expense for such period, plus (iii) scheduled and
mandatory principal payments made or required to be made on account of
Indebtedness (excluding (a) inter-company Indebtedness, (b) any payments made to
a holder of a Lien on any asset that is sold or that is the subject of any
condemnation, casualty or eminent domain proceeding, in each case to the extent
the proceeds therefrom are used to pay the Indebtedness so secured, and (c) Loan
payments to the extent such payments were not made in connection with a
permanent reduction of the Total Commitments) (including, without limitation, on
account of Capitalized Lease Obligations) for such period, in each case
determined in accordance with GAAP. Notwithstanding anything to the contrary
herein contained, prepayments of principal of the Convertible Notes (as defined
in the Existing Credit Agreement) made prior to the Effective Date, to the
extent such prepayments were permitted pursuant to the Existing Credit
Agreement, shall be excluded in the determination of Debt Service Charges.

“Deeds of Hypothec” means Deeds of Movable Hypothec (governed by Québec law),
each dated April 4, 2011, entered into among each Loan Party (with Collateral
located in Québec) and the Collateral Agent for the benefit of the Credit
Parties thereunder, as amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01 or both would, unless cured or waived, become an Event
of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Delinquent LenderDefaulting Lender” means, subject to SECTION 2.26(b), any
Lender that (a) has defaulted in its monetary obligations under this Agreement,
including any failure to (i) fund all or any portion of its Loans within one
Business Day of the date such Loans were required to be funded hereunder, or
(ii) pay to any Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, any Agent,
any Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect or with respect

 

16



--------------------------------------------------------------------------------

to agreements under which such Lender commits to extend credit generally,
(c) has failed, within two Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code, the BIA, the WURA or the CCAA or any
state, federal or provincial bankruptcy, insolvency, receivership or similar
law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or, in each case under clauses (d)(i) and
(d)(ii) above, has taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in, any such proceeding or appointment; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by any Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to SECTION 2.26(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
Issuing Banks, the Swingline Lender and each other Lender promptly following
such determination.

“Deteriorating LenderDesignated Jurisdiction” means any country or territory to
the extent that such country or territory itself is the subject of any Sanction.

“Disbursement Accounts” shall have the meaning set forth in SECTION 2.18(f).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Information Certificate and in the
litigation report as provided to the Administrative Agent prior to the Effective
Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any of the Loan Parties organized
under the laws of the United States of America or any state thereof.

 

17



--------------------------------------------------------------------------------

“Effective Date” means the date upon which all the conditions precedent in
SECTION 4.01 are satisfied or waived in accordance with the provisions hereof.

“Eligible Assignee” means a bank, insurance company, or company engaged in the
business of making commercial loans having a combined capital and surplus in
excess of $300,000,000, or any Affiliate of any Credit Party, or a Related Fund
of any Credit Party, or any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities. For the purposes of this Agreement,
“Related Fund” shall mean, with respect to any Credit Party which is a fund that
invests in loans, any other such fund managed by the same investment advisor as
such Credit Party or by an Affiliate of such Credit Party or such advisor.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to the Borrower from major credit card processors, including, VISA,
Mastercard, American Express, Diners Club, Discover and private label credit
card processors or purchasers, in each case acceptable to the Administrative
Agent, in its reasonable discretion, as arise in the ordinary course of
business, which have been earned by performance. None of the following shall be
deemed to be Eligible Credit Card Receivables:

(a) Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of transmission, or for such
longer period(s) as may be approved by the Agents;

(b) Accounts due from major credit card processors with respect to which the
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than (i) Liens granted to the Collateral Agent for its own
benefit and the ratable benefit of the other Credit Parties pursuant to the
Security Documents, and (ii) Permitted Encumbrances);

(c) Accounts due from major credit card processors that are not subject to a
perfected first priority security interest or hypothec in favor of the
Collateral Agent, for its own benefit and the ratable benefit of the other
Credit Parties;

(d) Accounts due from major credit card processors which are disputed or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
by the related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback) (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);

(e) Accounts acquired in a Permitted Acquisition, unless (i) the Agents shall
have received or conducted (A) a commercial finance examination satisfactory to
the Agents with respect to such Accounts to be acquired in such Acquisition and
(B) such other due diligence as the Agents may reasonably require, all of the
results of the foregoing to be reasonably satisfactory to the Agents, and
(ii) the Administrative Agent shall have determined an advance rate with respect
to such Accounts, provided that such advance rate is equal to or less than the
Credit Card Advance Rate;

 

18



--------------------------------------------------------------------------------

(f) Except as otherwise approved by the Agents, Accounts due from major credit
card processors as to which the credit card processor has the right under
certain circumstances to require the Borrower to repurchase the Accounts from
such credit card processor; or

(g) Accounts due from a credit card processor which the Administrative Agent, in
its reasonable discretion, determines to be unlikely to be collected due to any
bankruptcy or insolvency proceeding of such credit card processor.

“Eligible In-Transit Inventory” means, as of the date of determination thereof
(without duplication of other Eligible Inventory), Inventory:

(a) Which has been shipped, or is waiting to be shipped and is not under the
control of the seller of such Inventory and otherwise satisfies each of the
requirements of this definition, from a foreign location for receipt by the
Borrower within forty-five (45) days of the date of determination, but which has
not yet been delivered to the Borrower;

(b) For which title has passed to the Borrower;

(c) For which the document of title reflects the Borrower as the consignee and
the shipper, or any other circumstance as to which the Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement);

(d) Which is insured for not less than replacement cost; and

(e) Which otherwise would constitute Eligible Inventory;

provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Administrative Agent determines that such Inventory
is subject to any Person’s right of reclamation, repudiation, stoppage in
transit or any event has occurred or is reasonably anticipated by the
Administrative Agent to arise which may otherwise adversely impact the value of
such Inventory or the ability of the Agents to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible Letter of Credit Inventory, (ii) Eligible In-Transit
Inventory, and (iii) items of Inventory of the Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that are
not excluded as ineligible by virtue of the one or more of the criteria set
forth below. None of the following shall be deemed to be Eligible Inventory:

(a) Inventory that is not solely owned by the Borrower, or is leased by or is on
consignment to the Borrower, or the Borrower does not have good and valid title
thereto;

(b) Inventory (other than any Eligible Letter of Credit Inventory and/or
Eligible In-Transit Inventory) that is (i) not located in the United States of
America or Canada, or (ii) not located at a location that is owned or leased by
the Borrower (other than with respect to Inventory in transit between the
Borrower’s stores and distribution centers

 

19



--------------------------------------------------------------------------------

within the United States or Canada), except, with respect to such locations
described in this clause (ii) (other than public warehouses, as to which clause
(i) below shall apply), to the extent that the Borrower has furnished the
Collateral Agent with (A) any UCC financing statements, PPSA filings, Civil Code
of Québec filings or publishings or other registrations that the Collateral
Agent may reasonably determine to be necessary to perfect its security interest
in such Inventory at such location, and (B) a Collateral Access Agreement
executed by the Person owning any such location on terms reasonably acceptable
to the Agents;

(c) Except as otherwise agreed by the Agents, Inventory that represents goods
which (i) are damaged, defective, “seconds,” or otherwise unmerchantable,
(ii) are to be returned to the vendor, (iii) are obsolete items or custom items
for the end user of Inventory, work in process, raw materials, or that
constitute spare parts or supplies used or consumed in the Borrower’s business
or (iv) are bill and hold goods;

(d) Inventory that represents goods that do not conform in all material respects
to the representations and warranties contained in this Agreement or any of the
Security Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent, for its own benefit and the ratable
benefit of the other Credit Parties (subject, with respect to priority only, to
Permitted Encumbrances entitled to priority by operation of Applicable Law);

(f) Inventory which consists of samples, labels, bags, packaging or shipping
materials, and other similar non-merchandise categories;

(g) Inventory as to which insurance in compliance with the provisions of SECTION
5.07 hereof is not in effect;

(h) Inventory acquired in a Permitted Acquisition, unless (i) the Agents shall
have received or conducted (A) appraisals, from appraisers reasonably
satisfactory to the Agents and Borrower, of such Inventory to be acquired in
such Acquisition and (B) such other due diligence, including, without
limitation, commercial finance examinations, as the Agents may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Agents, and (ii) the Administrative Agent shall have determined an advance
rate with respect to such Inventory, provided that such advance rate is equal to
or less than the Appraisal Percentage;

(i) Inventory located at any distribution centers or public warehouses (solely
to the extent that any such public warehouse is utilized by the Borrower, any of
its Subsidiaries or any of their respective agents for the storage of property
for more than ten (10) consecutive Business Days) unless the Collateral Agent
has received a Collateral Access Agreement, or if no such Collateral Access
Agreement is obtained, an Availability Reserve shall be established with respect
to such location in an amount equal to two (2) months’ rent; or

 

20



--------------------------------------------------------------------------------

(j) Inventory located at any stores which are closed, other than in the ordinary
course of business.

“Eligible Letter of Credit Inventory” means, as of the date of determination
thereof (without duplication of other Eligible Inventory), Inventory:

(a) Not yet delivered to the Borrower;

(b) The purchase of which is supported by a Commercial Letter of Credit having a
then remaining expiry of not more than seventy-five (75) days;

(c) For which, if requested by the Collateral Agent, the Collateral Agent has
control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement); and

(d) Which otherwise would constitute Eligible In-Transit Inventory;

provided that the Administrative Agent may, in its reasonable discretion,
exclude any particular Inventory from the definition of “Eligible Letter of
Credit Inventory” in the event the Administrative Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation, stoppage
in transit or any event has occurred or is reasonably anticipated by any Agent
to arise which may otherwise adversely impact the ability of the Agents to
realize upon such Inventory.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials in violation of Environmental Laws, (c) exposure to any
Hazardous Materials in violation of Environmental Laws, (d) the Release or
threatened Release of any Hazardous Materials into the environment in violation
of Environmental Laws, (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing, or (f) the existence of Hazardous Material on, from, under
or about any owned or formerly owned or occupied Real Estate of any Loan Party
or any of its Subsidiaries in violation of Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

21



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the existence with respect to any Pension Plan
of a failure to make the “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA) or with respect to a
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan; (e) the receipt by the Parent or any ERISA Affiliate from the PBGC
or a Plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan(s); (f) the
incurrence by the Parent or any of its ERISA Affiliates of any liability with
respect to (i) the withdrawal from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or (ii) the cessation of operations by the Parent
or any ERISA Affiliate which is treated as such a withdrawal under
Section 4062(e) of ERISA; or (g) the incurrence by the Parent or any ERISA
Affiliate of any Withdrawal Liability or receipt by the Parent or any ERISA
Affiliate of notification that a Multiemployer Plan is in reorganization.

“Event of Default” has the meaning assigned to such term in SECTION 7.01. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived in writing in accordance
with the terms of this Agreement.

“Excluded DDA” means (i) a DDA which solely contains funds not constituting
proceeds of the Collateral (it being understood that if such DDA contains any
proceeds of Collateral, it shall not constitute an Excluded DDA), (ii) a Trust
Funds DDA, and (iii) a Disbursement Account.

“Excluded TaxesSwap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Loan Party under the Facility Guarantee of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
SECTION 9.23 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Financial Hedges, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Financial
Hedges for which such guaranty or security interest is or becomes illegal.

 

22



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under SECTION 2.24) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to SECTION 2.23(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure or inability (other than as a result of a Change in Law) to
comply with SECTION 2.23(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Letters of Credit” means each of the Letters of Credit issued by a
Lender and outstanding on the Effective Date, as set forth in the Information
Certificate.

“Existing Obligations” has the meaning provided in SECTION 9.22.

“Facility Guarantee” means any Guarantee of the Obligations executed by the
Facility Guarantors in favor of the Agents and the other Credit Parties.

“Facility Guarantors” means the Parent and each of the Material Domestic
Subsidiaries of the Borrower, as listed on Schedule 1.2, and each of the
wholly-owned Material Domestic Subsidiaries of the Borrower hereafter created or
acquired.

“Facility Guarantors’ Collateral Documents” means all security agreements,
pledge agreements, deeds of trust, deeds of hypothec, and other instruments,
documents or agreements executed and delivered by the Facility Guarantors to
secure the Facility Guarantee and the Obligations.

 

23



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the First Amendment
Effective Date (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Fee Letter dated as of May 20, 2013 by and among the
Borrower, Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Financial Hedge” means, for any Loan Party, any present or future, whether
master or single, agreement, document, or instrument providing for, or
constituting an agreement to enter into, (a) any commodity hedge, (b) any
arrangement for foreign-currency-exchange protection, and (c) any interest-rate
swap, cap, collar, or similar arrangement, including, without limitation, any
“swap agreement” (as defined in 11 U.S.C.§101, as in effect from time to time,
or any successor statute).

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, treasurer, controller or vice president of accounting and reporting of
such Loan Party.

“First Amendment Effective Date” means June 18, 2013.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end as described on attached Schedule 1.3.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end as described on attached Schedule 1.3.

“Fiscal Year” means any period of twelve consecutive months ending as described
on attached Schedule 1.3.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each State thereof and the District
of Columbia.

 

24



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the Letter of Credit Outstandings other than Letter of Credit Outstandings as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with SECTION 2.26, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Commitment
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with SECTION 2.26.

“GAAP” means accounting principles which are generally accepted in the United
States in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, and consistently applied for all periods
reported, subject to SECTION 1.03.

“General Security Agreements” means General Security Agreements (governed by
Ontario law) dated as of the Closing Date, entered into among each Loan Party
(with Collateral in Canada) and the Collateral Agent for the benefit of the
Credit Parties thereunder, as amended and in effect from time to time.

“Governmental Authority” means the government of the United States of America,
Canada, or any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Government Securities” means (to the extent they mature within one (1) year
from the date in question) readily marketable (a) direct full faith and credit
obligations of the United States of America or Canada or obligations guaranteed
by the full faith and credit of the United States of America or Canada, and
(b) obligations of an agency or instrumentality of, or corporation owned,
controlled, or sponsored by, the United States of America or Canada that are
generally considered in the securities industry to be implicit obligations of
the United States of America or Canada, as applicable.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

25



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law because of their dangerous or deleterious
properties, including any material listed as a hazardous substance under
Section 101(14) of CERCLA.

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person);

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and accrued liabilities
incurred in the ordinary course of business);

(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(f) All Guarantees by such Person of Indebtedness of others;

(g) All Capital Lease Obligations of such Person;

(h) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) All Financial Hedges; and

(k) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP as in effect on the Effective Date.

 

26



--------------------------------------------------------------------------------

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning provided therefor in SECTION 9.03(b).

“Information” has the meaning provided therefor in SECTION 9.15.

“Information Certificate” means the Information Certificate dated as of the
Effective Date delivered by the Loan Parties to the Administrative Agent;
provided that the “Information Certificate” shall also include the Supplemental
Information Certificate dated as of the First Amendment Effective Date delivered
by the Loan Parties to the Administrative Agent, but solely for the purposes set
forth in such Supplemental Information Certificate.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each calendar month and (b) with respect to
any LIBO Loan, on the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO Loan
has an Interest Period of greater than ninety (90) days, the last day of every
third month of such Interest Period.

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), six
(6) or twelve (12) months thereafter, as the Borrower may elect by notice to the
Administrative Agent in accordance with the provisions of this Agreement;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, (c) any Interest Period that would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall have a duration of less than one
(1) month, and if any Interest Period applicable to a LIBO Borrowing would be
for a shorter period, such Interest Period shall not be available hereunder. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“In-Transit Inventory” means Inventory of the Borrower which is in the
possession of a common carrier and is in transit from a location outside of the
United States to a location of the Borrower that is within the United States or
Canada in which the Borrower has a store location or a distribution center.

 

27



--------------------------------------------------------------------------------

“Inventory” has the meaning assigned to such term in the Security Agreement or
the General Security Agreements and, as regards inventory located in Canada,
includes all “inventory” as defined in the PPSA.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent and without duplication of Availability Reserves, in
the Administrative Agent’s reasonable commercial discretion exercised in good
faith with respect to changes in the determination of the saleability, at
retail, of the Eligible Inventory, which reflect such other factors as
negatively affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Administrative Agent determines in its
reasonable discretion will need to be satisfied in connection with the
realization upon the Inventory.

“Investment” means with respect to any Person:

(a) The acquisition by such Person of any Capital Stock, evidence of
Indebtedness or other security of another Person, including any option, warrant
or right to acquire the same;

(b) Any loan, advance, contribution to capital, Guarantee of any obligation of
another Person, extension of credit (except for current trade and customer
accounts receivable for inventory sold or services rendered in the ordinary
course of business and payable in accordance with customary trade terms) to
another Person;

(c) Any Acquisition; and

(d) Any other investment or interest in any Person that is required by GAAP to
be classified on the balance sheet (excluding the footnotes) of the Borrower in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property,

in all cases whether now existing or hereafter made. The amount of any
Investment outstanding at any time shall be the original cost of such
Investment, reduced by any dividend, distribution, interest payment, return on
capital, repayment or other amount received in cash by the Borrower or a
Subsidiary in respect of such Investment.

“Issuing Banks” means, individually and collectively, in its capacity as an
issuer of Letters of Credit hereunder, any Lender (or any Person who was a
Lender (or an Affiliate of such Lender at such time) at the time of issuance of
the Letter of Credit). Any Lender, as Issuing Bank, may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. No Lender
shall be an Issuing Bank unless such Lender shall have agreed in writing to
serve as an Issuing Bank hereunder.

“Joinder Agreement” shall mean an agreement, in form and substance reasonably
satisfactory to Administrative Agent, pursuant to which, among other things, a
Person becomes a party to, and bound by the terms of, this Agreement and/or the
other Loan Documents in the same capacity and to the same extent as either a
Borrower or a Facility Guarantor, as the Administrative Agent and the Borrower
may agree.

 

28



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Lease” means any written agreement, no matter how styled or structured,
pursuant to which a Loan Party is entitled to the use or occupancy of any space
in a structure, land, improvements or premises for any period of time.

“Lenders” means the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement as set forth in SECTION 9.04(b) and each
Additional Commitment Lender that becomes a party to this Agreement as set forth
in SECTION 2.02.

“Letter of Credit” means a letter of credit that is issued by an Issuing Bank
pursuant to this Agreement for the account of the Borrower, constituting either
a Standby Letter of Credit or Commercial Letter of Credit, issued in connection
with the purchase of Inventory by the Borrower and for other purposes for which
the Borrower has historically obtained letters of credit, in the ordinary course
of business of the Borrower and its Subsidiaries or for any other purpose that
is reasonably acceptable to the Administrative Agent, and in form reasonably
satisfactory to the Issuing Bank, provided that any Letter of Credit issued by a
Person who was a Lender (or an Affiliate of such Lender at such time) at the
time of issuance of a Letter of Credit, but is no longer a Lender, shall be
deemed a Letter of Credit hereunder (other than for purposes of SECTIONS 2.19(c)
and (d)) only until (i) such Letter of Credit has expired without being drawn,
been returned undrawn, or has been otherwise terminated, or (ii) the amounts
available thereunder have been drawn and such Person has received reimbursement
for such drawing. Letters of Credit may permit payment by presentation of either
a sight draft or a time draft (not to exceed ninety (90) days) as selected by
the Borrower. Without limiting the foregoing, all Banker’s Acceptances and all
Existing Letters of Credit shall for all purposes be deemed to be, and shall be
subject to all provisions relating to, “Letters of Credit” hereunder.

“Letter of Credit Disbursement” means a payment made by an Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(c).

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus (b) all amounts
theretofore drawn or paid under Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II (other than a Prime Rate Loan).

 

29



--------------------------------------------------------------------------------

“LIBO Rate” means :

(a) for any Interest Period with respect to a LIBO Rate Loan, the rate per annum
equal to the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation with respect to a Prime Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Prime Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance (choate or inchoate), charge or security
interest in, on or of such asset, and, with respect to the Collateral located in
Canada, also includes any prior claim or deemed trust in, on or of such asset,
and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

“Line Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.

“Loan Account” has the meaning assigned to such term in SECTION 2.20.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Collateral Access Agreements, the Customs Broker Agreements, the Credit Card
Notifications, the Security Documents, the Facility Guarantee, the Facility
Guarantors’ Collateral Documents, and any other instrument or agreement now or
hereafter executed and delivered in connection herewith.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Loans” means all Revolving Credit Loans and other advances to or for account of
the Borrower pursuant to this Agreement.

 

30



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, fact, or circumstance, which, after
the Effective Date, has a material adverse effect on, (a) the business, assets,
financial condition or income of the Loan Parties taken as a whole, or (b) the
validity or enforceability of this Agreement or the other Loan Documents, in any
material respect, or any of the material rights or remedies of the Credit
Parties hereunder or thereunder.

“Material Canadian Subsidiary

“Material Contract” means, with respect to any Loan Party, each contract to
which such Loan Party is a party and which has been filed or is required to be
filed as an exhibit to any report filed by any Loan Party with the SEC.

“Material Domestic Subsidiary” means as to any Person, a Domestic Subsidiary of
such Person that, as of the end of the most recent Fiscal Quarter for which
financial statements are available owns assets consisting of Inventory and
Accounts of more than $20,000,000, individually. The designation of a Subsidiary
as a “Material Domestic Subsidiary” shall be permanent notwithstanding any
subsequent reduction in such Subsidiary’s assets, unless otherwise consented to
by the Administrative Agent. As of the Effective Date, the Subsidiaries listed
on Schedule 1.4 are not Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Obligations and
inter-company Indebtedness) of the Loan Parties in an aggregate principal amount
exceeding $50,000,000. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any
Financial Hedge at such time shall be calculated at the Agreement Value thereof.

 

“Maturity Date” means June 18, 2018.

“Maximum Rate” has the meaning provided therefor in SECTION 9.13.

“Minority Lenders” has the meaning provided therefor in SECTION 9.02(c).

“Moody’s” means Moody’s Investors Service, Inc.

 

31



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to ERISA, to which the Parent or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan subject to ERISA which has two or more
contributing sponsors (including the Parent or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording tax expenses and commissions) paid by any
Loan Party or a Subsidiary to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale or other disposition of
an asset (including pursuant to a casualty or condemnation), the amount of all
payments required to be made by any Loan Party as a result of such event to
repay (or to establish an escrow for the repayment of) any Indebtedness (other
than the Obligations and any other obligations secured by the Security
Documents) secured by such asset or otherwise subject to mandatory prepayment as
a result of such event, or a Permitted Encumbrance that is senior to the Lien of
the Collateral Agent, and (iii) cash Taxes paid or reasonably estimated to be
actually payable in cash in connection therewith (it being understood and agreed
that (x) until actually paid, the amount of such Taxes shall be maintained in a
segregated DDA of the Borrower and not used for any other purpose, and (y) upon
payment of any such Taxes, “Net Proceeds” shall be deemed to include an amount
equal to any amounts in excess of the Taxes actually paid and shall be promptly
paid to the Administrative Agent).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swingline
Note, each as may be amended, supplemented or modified from time to time.

“Obligations” means (a) the due and punctual payment of (i) the principal of,
and interest (including all interest that accrues after the commencement of any
case or proceeding by or against any Loan Party under the Bankruptcy Code, the
BIA, the WURA or the CCAA or any state, federal or provincial bankruptcy,
insolvency, receivership or similar law, whether or not allowed in such case or
proceeding) on the Loans, as and when due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Loan Parties under this Agreement or any other Loan
Document in respect of any Letter of Credit, when and as due, including payments
in respect of reimbursement of disbursements, interest thereon and obligations
to provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise, of the Loan Parties to the Credit Parties under
this Agreement and the other Loan Documents, including, without limitation, for
all such items that accrue after the commencement of any case or proceeding by
or against any Loan Party under the Bankruptcy Code, the BIA, the WURA or the
CCAA or any state, federal or provincial bankruptcy, insolvency, receivership or
similar law, whether or not allowed in such case or proceeding, (b) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each Loan Party under or pursuant to this Agreement and the
other Loan Documents, and (c) Other Liabilities.

 

32



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Liabilities” means any transaction with any Agent, any Lender or any of
their respective Affiliates, which arises out of any Bank Product or Cash
Management Service provided by any such Person, as each may be amended from time
to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to SECTION 2.24).

“Overadvance” means a loan, advance, or providing of credit support (such as the
issuance of a Letter of Credit) to the extent that, immediately after its having
been made, Availability is less than zero.

“Participant” shall have the meaning provided therefor in SECTION 9.04(e).

“Parent” means Pier 1 Imports, Inc.

“ParticipationParticipant Register” has the meaning provided therefor in SECTION
9.04(e).

“Payment Conditions” means, with respect to any transaction or payment, (i) no
Default under Sections 7.01(a), (b), (h), (i), or (j) has occurred or shall
occur thereunder after giving effect to such transaction or payment, (ii) no
Event of Default has occurred or shall occur after giving effect to such
transaction or payment, (iii) Availability will be equal to or greater than
fifteen percent (15%) of the Line Cap after giving pro forma effect to such
transaction or payment and as projected on a pro forma basis for the six
(6) months following such transaction or payment, (iv) after giving pro forma
effect to such transaction or payment, the Consolidated Fixed Charge Coverage
Ratio for the twelve months preceding such transaction or payment shall be equal
to or greater than 1.00:1.00, and (v) the Borrower shall have provided
projections to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, evidencing the satisfaction of the
conditions described in clauses (iii) and (iv) above.

 

33



--------------------------------------------------------------------------------

“Paid in Full” means the date on which (i) the Commitments shall have expired or
been terminated, the Lenders have no further obligation to make any Loans and
the Issuing Banks shall have no further obligation to issue Letters of Credit
hereunder, (ii) the principal of and interest on all Loans and all fees,
expenses and indemnities and other Obligations (other than any contingent
indemnification Obligations for which no claim has then been asserted) shall
have been indefeasibly paid in full in cash, (iii) all Letters of Credit shall
have expired or terminated or been cash collateralized to the extent provided
herein (or, alternatively, the applicable Issuing Bank(s) shall have received,
in form and substance and from an issuing bank reasonably satisfactory to the
Administrative Agent and such Issuing Bank, a backstop letter of credit in an
amount equal to 103% of the Letter of Credit Outstandings with respect to such
Letters of Credit) and (iv) all Letter of Credit Disbursements shall have been
reimbursed. “Payment in Full” shall have a correlative meaning.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) If any proceeds of the Loan are to be used for such Acquisition, such
Acquisition shall have been approved by the Board of Directors of the Person (or
similar governing body if such Person is not a corporation) which is the subject
of such Acquisition and such Person shall not have announced that it will oppose
such Acquisition or shall not have commenced any action which alleges that such
Acquisition will violate Applicable Law;

(c) If the Acquisition is an Acquisition of Capital Stock, a Loan Party shall
own directly or indirectly a majority of the Capital Stock in the Person being
acquired and shall Control a majority of any voting interests, and/or shall
otherwise Control the governance of the Person being acquired;

 

34



--------------------------------------------------------------------------------

(d) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, amalgamation, consolidation or stock acquisition, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by the Borrower or any of its Subsidiaries
under this Agreement;

(e) If the Person which is the subject of such Acquisition will be maintained as
a Material Domestic Subsidiary of a Loan Party, or if the assets acquired in an
acquisition will be transferred to a Material Domestic Subsidiary which is not a
Loan Party, such Subsidiary shall have been joined as a “Loan Party” hereunder,
and the Collateral Agent shall have received a first priority security and/or
mortgage interest in such Subsidiary’s Inventory and Accounts and other property
of the same nature as constitutes collateral under the Security Documents in
order to secure the Obligations; and

(f) (i) the Payment Conditions shall have been satisfied, or (ii)(A) after
giving pro forma effect to such Acquisition, Availability will be (and will be
projected on a pro forma basis for the six (6) months following such transaction
or payment, to be) equal to or greater than twenty-five percent (25%) of the
Line Cap, and (B) the Borrower shall have provided projections to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, evidencing the satisfaction of the conditions described in
clause (ii)(A) above or (iii) the Covenant Conditions shall have been satisfied.

“Permitted Disposition” means any of the following:

(a) licensed departments of a Loan Party or any of its Subsidiaries in the
ordinary course of business;

(b) bulk sales or other dispositions of the Inventory of the Borrower not in the
ordinary course of business in connection with store closings, at arm’s length,
provided, that (i) the Annual Store Closing Percentage shall not exceed ten
percent (10%) in any Fiscal Year, and (ii) the Aggregate Store Closing
Percentage shall not exceed twenty-five percent (25%) at any time, provided,
further that all sales of Inventory in connection with store closings which
occur within any twelve (12) month period which are in the aggregate in excess
of ten percent (10%) of the number of the Borrower’s stores in operation as of
the Effective Date shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Administrative Agent;

(c) Dispositions of equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer used or useful in its business or that of any Subsidiary;

(d) Sales, transfers and dispositions among the Loan Parties;

 

35



--------------------------------------------------------------------------------

(e) Any sale or sale-leaseback transaction of Real Estate owned by any of the
Loan Parties, provided that, in the case of any such sale-leaseback, upon
request by the Administrative Agent, the Loan Parties shall have delivered to
the Administrative Agent a Collateral Access Agreement duly executed by the
purchaser of such Real Estate on terms and conditions reasonably satisfactory to
the Administrative Agent;

(f) Disposition of any assets or capital stock of any Subsidiary or Person which
is not a Loan Party;

(g) The transfer of company-owned life insurance policies, participant
contributions, and/or employer matching funds to one or more of the sub-trusts
established under the Pier 1 Umbrella Trust, as amended, for the sole purpose of
setting aside funds to be used to settle obligations under one or more
non-qualified deferred compensation plans maintained by the Parent and its
employing Subsidiaries; and

(h) Dispositions by Loan Parties to Subsidiaries of the Parent that are not Loan
Parties in an aggregate amount of up to $100,000,000; provided that (i) no
Default or Event of Default has occurred or shall occur after giving effect to
such disposition, (ii) dispositions of assets of the type included in the
Borrowing Base shall be made for fair value and solely for cash consideration,
and (iii) the proceeds received from each such disposition of assets
constituting Collateral shall be applied in reduction of the Obligations
pursuant to Section 2.17(c) hereof.

“Permitted Dividends” means:

(a) Dividends with respect to Capital Stock payable solely in additional shares
of or warrants to purchase common stock;

(b) Stock splits (traditional and reverse) or reclassifications of stock into
additional or other shares of common stock;

(c) The declaration and payment of a dividend by any Subsidiary of a Loan Party
to a Loan Party;

(d) Restricted Payments in an amount not to exceed $30,000,000 in the aggregate
per year, so long as no Default or Event of Default has occurred or shall occur
after giving effect to such Restricted Payments;

(e)Restricted Payments so long as the Covenant Conditions shall have been
satisfied;

(f) Restricted Payments other than those described in clauses (d) and (e) above
so long as (i) no Default or Event of Default has occurred or shall occur after
giving effect to such Restricted Payment, and (ii) after giving pro forma effect
to such Restricted Payment, Availability will be (and will be projected on a pro
forma basis for the six (6) months following such transaction or payment, to be)
equal to or greater than thirty percent (30%) of the Line Cap, and (iii) the
Borrower shall have provided projections to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, evidencing
the satisfaction of the conditions described in clause (ii) above; and

 

36



--------------------------------------------------------------------------------

(g) other Restricted Payments so long as the Payment Conditions shall have been
satisfied, provided that for purposes of this clause (g), the percentage set
forth in clause (iii) of the definition of “Payment Conditions” shall be
seventeen and one-half percent (17.5%), and the ratio set forth in clause
(iv) of the definition of “Payment Conditions” shall be 1.10:1.0.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with SECTION 5.05;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by Applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with SECTION 5.05;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Deposits to secure or relating to the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds (and
Liens arising in accordance with Applicable Law in connection therewith), and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(l);

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way, mineral leases or similar agreements and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party;

(g) Any Lien on any property or asset of any Loan Party set forth in the
Information Certificate, provided that, if such Lien secures Indebtedness, such
Lien shall secure only the Indebtedness set forth in the Information Certificate
as of the First Amendment Effective Date (and extensions, renewals and
replacements thereof permitted under SECTION 6.01);

 

 

37



--------------------------------------------------------------------------------

(h) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under SECTION 6.01 so long as (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of the construction or improvement thereof (other
than refinancings thereof permitted hereunder), (ii) the Indebtedness secured
thereby does not exceed one hundred percent (100%) of the cost of acquisition or
improvement of such fixed or capital assets, together with any “soft costs”
related thereto, and (iii) such Liens shall not extend to any other property or
assets of the Loan Parties; provided that any Indebtedness provided by any
lender secured by any Lien permitted under this clause (h) may also be secured
by other fixed or capital assets which secure other Indebtedness provided by the
same lender or its Affiliates permitted hereunder and which is secured by any
Lien permitted under this clause (h);

(i) Liens in favor of the Collateral Agent for its own benefit and the benefit
of the other Credit Parties;

(j) Landlords’ and lessors’ Liens in respect of rent not in default for more
than thirty (30) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the First Amendment
Effective Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens on Real Estate or on the Capital Stock of the Persons owning such Real
Estate to finance or refinance Indebtedness permitted by clause (i) of the
definition of Permitted Indebtedness; provided that such Liens shall not apply
to any property or assets of the Loan Parties other than the Real Estate or
Capital Stock so financed or refinanced;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition or a Permitted Investment of the type described in clauses
(p) and/or (q) of the definition of “Permitted Investment”;

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Party;

(p) Voluntary Liens on assets in existence at the time such assets are acquired
pursuant to a Permitted Acquisition or on assets of a Subsidiary of the Borrower
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition or such Permitted Investment and do
not attach to any other assets of any Loan Party and provided further that in no
event shall such assets be included as eligible for borrowing under the
Borrowing Base;

 

38



--------------------------------------------------------------------------------

(q) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, or (iii) the existence of
which would not reasonably be expected to result in a Material Adverse Effect;

(r) Liens placed on any of the assets or equity interests of a Foreign
Subsidiary;

(s) Any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(t) Licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business;

(u) The replacement, extension or renewal of any Permitted Encumbrance;
provided, that such Lien shall at no time be extended to cover any assets or
property other than such assets or property subject thereto on the First
Amendment Effective Date or the date such Lien was incurred, as applicable;

(v) Liens arising by operation of law under Article 4 of the UCC (or any similar
law in Canada) in connection with collection of items provided for therein;

(w) Liens arising by operation of law under Article 2 of the UCC (or any similar
laws in Canada) in favor of a reclaiming seller of goods or buyer of goods;

(x) Liens on operating accounts subject to overdraft protection or securities
accounts in connection with overdraft protection, netting and other similar
services;

(y) Security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(z) Liens on assets to secure Indebtedness permitted to be secured under clause
(r) of the definition of “Permitted Indebtedness”;

(aa) Liens consisting of deposits in the ordinary course of business in an
aggregate amount not to exceed $1,000,000 at any time outstanding; and

(bb) Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of business in respect of Indebtedness permitted hereunder and which are within
the general parameters customary in the banking industry.

 

39



--------------------------------------------------------------------------------

“Permitted Indebtedness” means each of the following:

(a) The Obligations;

(b) Indebtedness set forth in the Information Certificate and extensions,
renewals and replacements of any such Indebtedness, so long as after giving
effect thereto (i) the principal amount of the Indebtedness outstanding at such
time is not increased (except by the amount of any accrued interest, reasonable
closing costs, expenses, fees, and premium paid in connection with such
extension, renewal or replacement), (ii) if the final maturity date of such
Indebtedness set forth in the Information Certificate is prior to the Maturity
Date, the result of such extension, renewal or replacement shall not be an
earlier maturity date or decreased weighted average life and (iii) if the final
maturity date of such Indebtedness set forth in the Information Certificate is
after the Maturity Date, the result of such extension, renewal or replacement
shall not be a maturity date earlier than the earlier of (A) a date that is at
least six (6) months after the Maturity Date, or (B) the maturity date of the
Indebtedness being refinanced;

(c) Indebtedness of any Loan Party to any other Loan Party or to any of their
Affiliates;

(d) Guarantees by any Loan Party of Indebtedness or other obligations of (i) any
other Loan Party, and (ii) any other Subsidiary of the Borrower so long as, in
the case of this clause (ii), such Guarantees (together with any Investments
made pursuant to subclause (y) of clause (i) and clause (p) of the definition of
“Permitted Investments”) shall not exceed an aggregate principal amount of
$150,000,000 at any time outstanding; provided that to the extent Guarantees are
made pursuant to this clause (d)(ii) in an aggregate principal amount in excess
of $75,000,000, on a pro forma basis, after giving effect to any Guarantees
under this clause (d)(ii), either (1) the Total Outstandings shall not exceed
more than 50% of the Line Cap, or (2) the Payment Conditions shall have been
satisfied;

(e) Purchase money Indebtedness of any Loan Party to finance the acquisition or
improvement of any fixed or capital assets, including Capital Lease Obligations
(excluding therein any Indebtedness incurred in connection with sale or
sale-leaseback transactions permitted under clause (j) of this definition), and
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof (and
not incurred in contemplation of such acquisition), and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof; provided, however, that the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $50,000,000
at any time outstanding;

(f) Indebtedness under Financial Hedges, other than for speculative purposes,
entered into in the ordinary course of business;

(g) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

 

40



--------------------------------------------------------------------------------

(h) Indebtedness incurred for the construction or acquisition of, or to finance
or to refinance, any Real Estate owned by any Loan Party;

(i) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or any Permitted Investment of the type described in clauses
(p) and/or (q) of the definition of “Permitted Investment”, provided that no
such Indebtedness shall be secured by any of the Collateral;

(j) Indebtedness incurred in connection with sale and sale-leaseback
transactions permitted hereunder;

(k) Subordinated Indebtedness;

(l) Indebtedness incurred by any Foreign Subsidiary for working capital or
general corporate purposes which is not guaranteed by or secured by any assets
of any Loan Party (other than the capital stock of such Foreign Subsidiary);

(m) Indebtedness constituting the obligation to make purchase price adjustments
and indemnities in connection with Permitted Acquisitions or Permitted
Investments of the type described in clauses (p) and/or (q) of the definition of
“Permitted Investment”;

(n) Guarantees and letters of credit and surety bonds issued in connection with
Permitted Acquisitions, Permitted Dispositions and Permitted Investments of the
type described in clauses (p) and/or (q) of the definition of “Permitted
Investment”;

(o) Indebtedness of any Loan Party acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time and as a result of a Permitted
Acquisition); provided, that in each case such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;

(p) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;

(r) other Indebtedness; provided that any such Indebtedness shall (i) have a
maturity date of not less than six (6) months following the Maturity Date,
(ii) not require any amortization of principal until Payment in Full,
(iii) except to the extent such Indebtedness does not exceed the aggregate
principal amount of $400,000,000, be unsecured; provided further that any
secured Indebtedness permitted pursuant to this clause (r) shall (A) not
encumber any Collateral on a first lien basis and (B) be subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and duly executed by the holder of such Indebtedness;

(s) Indebtedness relating to existing letters of credit obtained from Canadian
financial institutions, as set forth in the Information Certificate; and

 

41



--------------------------------------------------------------------------------

(t) other unsecured Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding.

“Permitted Investments” means each of the following:

(a) Government Securities;

(b) Collective investment funds created pursuant to Regulation 9 of the Office
of the Comptroller of the Currency of the United States, rated AAA by S&P or Aaa
by Moody’s and in compliance with SEC Rule 2(a)7, that are invested solely in
one (1) or more securities of the United States government, securities issued by
one (1) or more agencies of the United States government, repurchase agreements,
reverse repurchase agreements, and individual corporate securities rated AAA by
S&P or Aaa by Moody’s;

(c) Certificates of deposit, Eurodollar certificates of deposit, demand and time
deposits, and prime bankers acceptances issued by any of the Lenders and any
other financial institution organized and existing under the laws of the United
States of America or any of its states or Canada and having on the date of the
investment (i) an S&P rating of at least A- or A-1, (ii) a Moody’s rating of at
least A-3 or P-1, or (iii) an equivalent rating from either Dominion Bond Rating
Services Limited or CBRS, Inc., in each case due within one (1) year after the
date of the making of the investment;

(d) Fully collateralized repurchase agreements with a financial institution
described in clause (c) above having a defined termination date, fully secured
by obligations of the United States government, or its agencies, and due within
one (1) year after the date of the making of the investment;

(e) Tax-exempt mutual funds that invest in municipal securities rated A1 or
higher or AA or higher by S&P or P1 or higher or Aa or higher by Moody’s and in
compliance with SEC Rule 2(a)7;

(f) Variable-rate tax-exempt demand notes issued by municipalities and rated AA
or higher by S&P or Aa or higher by Moody’s and due within one (1) year after
the date of the making of the investment;

(g) (i) Commercial paper issued by corporations and rated (x) A2 or higher by
S&P, (y) P2 or higher by Moody’s, or (z) an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., and (ii) corporate debt
obligations rated (x) BBB or higher by S&P, (y) Baa2 or higher by Moody’s, or
(z) an equivalent rating from either Dominion Bond Rating Services Limited or
CBRS, Inc. So long as the instrument is rated (x) A1 or higher or A- or higher
by S&P, (y) P1 or higher or A3 or higher by Moody’s, or (z) an equivalent rating
or higher from either Dominion Bond Rating Services Limited or CBRS, Inc., it
must be due within one (1) year after the date of the making of the investment,
otherwise it shall be due within ninety (90) days after the date of the making
of the investment;

(h) Loan participations through a financial institution described in clause
(c) above, provided the underlying corporate credit is rated A2 or higher by S&P
and P2 or higher by Moody’s and provided such loan participations are limited in
duration to overnight investments;

 

42



--------------------------------------------------------------------------------

(i) Investments by any one or more Loan Parties (x) in other Loan Parties, and
(y) so long as no Default or Event of Default exists or arises as a result
thereof, in any other Subsidiary of the Parent so long as, in the case of this
clause (y) such Investments (together with any Guarantees made pursuant to
clause (d)(ii) of the definition of “Permitted Indebtedness” and any Investments
made pursuant to clause (p) of this definition of “Permitted Investments”) shall
not exceed an aggregate principal amount at any time outstanding equal to
$150,000,000; provided that to the extent Investments are made pursuant to this
clause (i)(y) in an aggregate principal amount in excess of $75,000,000, on a
pro forma basis, after giving effect to any Investment under this clause (i)(y),
either (A) the Total Outstandings shall not exceed more than 50% of the Line
Cap, or (B) the Payment Conditions shall have been satisfied;

(j) Loans or advances to directors, officers, and employees of the Loan Parties
that never exceed a total of $10,000,000 outstanding for all of the Loan Parties
and to the extent not prohibited by the Sarbanes-Oxley Act of 2002;

(k) Indebtedness of customers created in any Loan Party’s ordinary course of
business in a manner consistent with its present practices;

(l) Financial Hedges not for speculative purposes;

(m) Callable agency securities issued by government-sponsored entities and rated
AAA by S&P or Aaa by Moody’s;

(n) Agency bullet securities issued by government-sponsored entities and rated
AAA by S&P or Aaa by Moody’s;

(o) Permitted Acquisitions;

(p) Other Investments (including the purchase of less than fifty percent
(50%) of the Capital Stock of another Person), so long as such Investments
(together with any Guarantees made pursuant to clause (d)(ii) of the definition
of “Permitted Indebtedness” and any Investments made pursuant to clause (i)(y)
of this definition of “Permitted Investments”) shall not exceed an aggregate
principal amount at any time outstanding equal to $150,000,000; provided that to
the extent Investments are made pursuant to this clause (p) in an aggregate
principal amount in excess of $75,000,000, on a pro forma basis, after giving
effect to any Investment under this clause (p), either (A) the Total
Outstandings shall not exceed more than 50% of the Line Cap, or (B) the Payment
Conditions shall have been satisfied;

(q)other Investments (including the purchase of less than 50%of the Capital
Stock of another Person), so long as either (i) the Payment Conditions shall
have been satisfied, or (ii)(A) no Default or Event of Default has occurred or
shall occur after giving effect to such Investment, and (B) after giving pro
forma effect to such Investment, Availability will be (and will be projected on
a pro forma basis for the six (6) months following such transaction or payment,
to be) equal to or greater than twenty-five percent (25%) of the Line Cap, and
(C) the Borrower shall have provided projections to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent,
evidencing the satisfaction of the conditions described in clause (ii)(B) above,
or (iii) the Covenant

 

43



--------------------------------------------------------------------------------

Conditions shall have been satisfied; and

(r) shares of any so-called “money market fund” advised, serviced or sold by any
of the Lenders or by any other financial institution, provided that such fund
(i) is registered under the Investment Company Act of 1940, (ii) has net assets
of at least $250,000,000, (iii) has an investment portfolio with an average
maturity of 365 days or less, and (iv) is not generally considered to be a
“high-yield” fund.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; and

(b) Together with all other Permitted Overadvances then outstanding, (i) shall
not exceed five percent (5%) of the Borrowing Base, in the aggregate outstanding
at any time or (ii) unless a liquidation of the Collateral is then occurring,
remain outstanding for more than forty-five (45) consecutive Business Days,
unless in each case the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(h) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements, or (ii) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such inadvertent Overadvances shall not
reduce the amount of Permitted Overadvances allowed hereunder; and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Total Commitments (as in effect prior to any termination of the Total
Commitments pursuant to SECTION 7.01).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

44



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Québec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

“Prepayment Event” means any of the following events:

(a) Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral, other than the sale of Inventory in
the ordinary course of business;

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent; or

(c) The incurrence by a Loan Party of any Indebtedness other than Permitted
Indebtedness.

“Prime Rate” means, for any day, the highest of: (a) the variable annual rate of
interest then most recently announced by Bank of America at its head office in
Charlotte, North Carolina as its “Prime Rate”; (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% (0.50%) per annum; and (c) the
Adjusted LIBO Rate for an Interest Period of one month, plus 1% per annum. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. If for any reason the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations thereof in accordance with the terms hereof, the
Prime Rate shall be determined without regard to clause (b) of the first
sentence of this definition, until the circumstances giving rise to such
inability no longer exist. If for any reason the Administrative Agent, in
accordance with SECTION 2.10, shall have determined (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for an Interest Period of one
month, the Prime Rate shall be determined without regard to clause (c) of the
first sentence of this definition, until the circumstances giving rise to such
inability no longer exist. Any change in the Prime Rate due to a change in Bank
of America’s Prime Rate, the Adjusted LIBO Rate (after the expiration of the
Interest Period previously used in determining the Prime Rate) or the Federal
Funds Effective Rate shall be effective on the effective date of such change in
Bank of America’s Prime Rate, the Adjusted LIBO Rate (after the expiration of
the Interest Period previously used in determining the Prime Rate) or the
Federal Funds Effective Rate, respectively.

“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate, in accordance with the provisions of
Article II.

“pro forma basis” means, in respect of a Specified Transaction, that such
Specified Transaction shall be deemed to have occurred as of the first day of
the applicable period of measurement in connection with the determination of the
Consolidated Fixed Charge Ratio or Availability, as applicable.

 

45



--------------------------------------------------------------------------------

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), and any regulations promulgated thereunder, if
any, as the same may be amended from time to time.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Recipient” means any Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in SECTION 8.13.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Commitments aggregating more than fifty percent (50%) of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the outstanding Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) aggregate not less than fifty percent (50%) of all such Credit
Extensions.

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

 

46



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person; provided that “Restricted Payments” shall not include any
dividends payable solely in Capital Stock of a Loan Party.

“Revolving Credit Ceiling” means $350,000,000, as such amount may be increased
or reduced in accordance with the terms of this Agreement.

“Revolving Credit Loans” means all loans at any time made by any Lender pursuant
to Article II and, to the extent applicable, shall include Swingline Loans made
by the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means the promissory notes of the Borrower
substantially in the form of Exhibit D, each payable to the order of a Lender,
evidencing the Revolving Credit Loans made to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent for its benefit and for the
benefit of the other Credit Parties, as amended and in effect from time to time.

“Security Documents” means the Security Agreement, the General Security
Agreements, the Deeds of Hypothec, the Facility Guarantee, the Facility
Guarantors’ Collateral Documents, and each other security agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document to secure any of the Obligations.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) (a) at fair valuations, all of the properties and assets of such Person
are greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to

 

47



--------------------------------------------------------------------------------

engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged, and (ii) as to any Person incorporated or organized under the laws
of Canada or any province or territory thereof, such Person is not an “insolvent
person” as defined in the BIA.

“Specified Default” means the occurrence of any Event of Default specified in
SECTIONS 7.01(a), 7.01(b), 7.01(c), 7.01(d) (with respect to Article VI,
SECTIONS 5.01(d), 5.08(b) or 5.11 only), 7.01(f) (but only to the extent such
Material Indebtedness has been accelerated), 7.01(g), 7.01(h), 7.01(i), 7.01(j),
7.01(k), 7.01(n), 7.01(o), 7.01(p), 7.01(s), or SECTION 7.01(t).

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to SECTION 9.23).

“Specified Transaction” means any Permitted Acquisition, any Investment made
pursuant to clause (q) of the definition of “Permitted Investment”, prepayment
of Indebtedness pursuant to Section 6.06(b)(ii), and any Restricted Payment or
other event that by the terms of this Agreement requires such test to be
calculated on a “pro forma basis” or after giving “pro forma effect.”

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Agents.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Capital

 

48



--------------------------------------------------------------------------------

Stock representing more than fifty percent (50%) of the equity or more than
fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, Controlled or held, or (b) except with respect to
any financial statements or calculations in accordance with GAAP, that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower,
pursuant to SECTION 2.06 hereof.

“Swingline Loan Ceiling” means, at any time, ten percent (10%) of the Total
Commitments. As of the First Amendment Effective Date, the Swingline Loan
Ceiling is $35,000,000.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of the applicable Swingline Lender,
evidencing the Swingline Loans made by the Swingline Lender to the Borrower.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated and the
Total Commitments are irrevocably terminated, (iii) the date of the occurrence
of any Event of Default pursuant to SECTION 7.01(h) or 7.01(i), or (iv) the
termination of the Total Commitments in accordance with the provisions of
SECTION 2.15.

“Total Commitments” means, at any time, the sum of the Commitments at such time.
As of the First Amendment Effective Date, the Total Commitments aggregate
$350,000,000.

 

49



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate outstanding principal amount of all
Loans and all Letter of Credit Outstandings.

“Trust Funds” means any cash comprised of (i) funds specifically and exclusively
used for payroll Taxes, payroll and other employee benefit payments to or for
the benefit of any Loan Party’s or its Subsidiaries’ employees, (ii) all Taxes
required to be collected, remitted or withheld (including, without limitation,
federal and state withholding taxes (including the employer’s share thereof) and
(iii) any other funds (A) which any Loan Party holds on behalf of another Person
and (B) which such Loan Party holds as an escrow or fiduciary for such Person.

“Trust Funds DDA” has the meaning provided in SECTION 2.18(h).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Prime Rate, as
applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unanimous Consent” means the consent of Lenders (other than Defaulting Lenders)
holding one hundred percent (100%) of the Commitments (other than Commitments
held by a Defaulting Lender).

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans (other than Swingline Loans)
then outstanding, and (ii) the then Letter of Credit Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.19(b).

“Wage Earner Protection Act Reserve” means, on any date of determination, an
Availability Reserve established from time to time by the Administrative Agent
in its commercially reasonable discretion from the perspective of an asset-based
lender exercised in good faith in such amount as the Administrative Agent
determines reflects the amounts which would give rise to a Lien under the Wage
Earner Protection Program Act (Canada) with respect to the employees of any Loan
Party employed in Canada with priority under Applicable Law over the Lien of the
Collateral Agent.

“WURA” means the Winding-Up and Restructuring Act (Canada), and any regulations
promulgated thereunder, if any, as amended from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Parent or an ERISA Affiliate from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

50



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in SECTION
2.23(e)(ii)(B)(III).

SECTION 1.02 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented, replaced, refinanced or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements,
supplements, replacements, refinancings or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless the context shall otherwise require, (e) the term
“security interest” shall include a hypothec and the term hypothecation, (f) the
term “solidary” as used herein shall be read and interpreted in accordance with
the Civil Code of Québec, (g) any reference to “registration” or “filing” in
respect of security, security interest or hypothecation shall also mean
“publishing”, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible, moveable and
immoveable, and intangible assets and properties, including cash, securities,
accounts and contract rights and (i) all financial statements and other
financial information provided by the Borrower to the Agents or any Lender shall
be provided with reference to dollars, and (j) all references to “$” or
“dollars” or to amounts of money shall be deemed to be references to the lawful
currency of the United States of America.

SECTION 1.03 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect on the
First Amendment Effective Date; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to reflect the effect of any change occurring after the First
Amendment Effective Date in GAAP or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the parties hereto shall negotiate in
good faith to enter into an amendment to this Agreement to preserve the original
intent thereof in light of such change in GAAP and such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such provision shall have been
amended in accordance herewith; provided, further, that any change in GAAP after
the First Amendment Effective Date will not cause any lease that was not or
would not have been a capital lease prior to such change to be deemed a capital
lease.

 

51



--------------------------------------------------------------------------------

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number.

SECTION 1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.06 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to be the Stated Amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms of any Issuer Documents related thereto,
provides for one or more automatic increases in the Stated Amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum Stated Amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum Stated Amount is in effect at such time.

SECTION 1.07 Timing of Performance.

Except as otherwise provided in SECTION 2.21(a), if the performance of any
covenant, duty or obligation under any Loan Document shall be due on a day that
is not a Business Day, the date for such performance shall be extended to the
next succeeding Business Day.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) Each Lender, severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to make Credit
Extensions to or for the benefit of the Borrower, on a revolving basis, subject
in each case to the following limitations:

(i) The Total Outstandings shall not at any time either (A) exceed $350,000,000
or any greater or lesser amount to which the Total Commitments have then been
increased or reduced by the Borrower pursuant to SECTION 2.02 or SECTION 2.15,
or (B) cause Availability to be less than zero;

 

52



--------------------------------------------------------------------------------

(ii) Letters of Credit shall be available from the Issuing Banks to the
Borrower, subject to the ratable participation of the Lenders, as set forth in
SECTION 2.13. The Borrower shall not permit the aggregate Letter of Credit
Outstandings at any time to exceed $200,000,000;

(iii) No Lender shall be obligated to make any Credit Extension to the Borrower
in excess of such Lender’s Commitment; and

(iv) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrower that are repaid may be reborrowed prior to the Termination
Date. No new Credit Extensions (other than Permitted Overadvances) shall be made
to the Borrower after the Termination Date.

(b) Except as provided in SECTION 2.01(a)(iii), each Borrowing of Revolving
Credit Loans (other than Swingline Loans) shall be made by the Lenders pro rata
in accordance with their respective Commitments. The failure of any Lender to
make any Loan to the Borrower shall neither relieve any other Lender of its
obligation to fund its Loan to the Borrower in accordance with the provisions of
this Agreement nor, except in accordance with SECTION 8.16(b), increase the
obligation of any such other Lender.

SECTION 2.02 Increase in Total Commitments

(a) So long as no Default or Event of Default exists or would arise therefrom,
the Borrower shall have the right at any time, and from time to time, to request
an increase of the Total Commitments by an amount not to exceed $100,000,000 in
the aggregate for all such requested increases. Any such requested increase
shall be first made to all existing Lenders on a pro rata basis. To the extent
that the existing Lenders decline to increase their Commitments, or decline to
increase their Commitments to the amount requested by the Borrower, the
Administrative Agent, in consultation with the Borrower, will use commercially
reasonable efforts to arrange for other Persons (which Persons may be suggested
by the Borrower but subject in any event to the approval of the Administrative
Agent in accordance with the terms of this clause (a)) to become a Lender
hereunder and to issue commitments in an amount equal to the amount of the
increase in the Total Commitments requested by the Borrower and not accepted by
the existing Lenders (each such increase by either means, a “Commitment
Increase,” and each Person issuing, or Lender increasing, its Commitment, an
“Additional Commitment Lender”), provided, however, that (i) no Lender shall be
obligated to provide a Commitment Increase as a result of any such request by
the Borrower, and (ii) any Additional Commitment Lender which is not an existing
Lender shall qualify as an Eligible Assignee and shall be subject to the
approval of the Administrative Agent, the Issuing Banks and the Borrower (which
approval shall not be unreasonably withheld). Each Commitment Increase shall be
in such minimum amounts as the Administrative Agent in its reasonable discretion
shall determine.

(b) Any Commitment Increase shall not become effective unless and until each of
the following conditions have been satisfied:

 

53



--------------------------------------------------------------------------------

(i) The Borrower, the Administrative Agent, and any Additional Commitment Lender
shall have executed and delivered a joinder to the Loan Documents in such form
as the Administrative Agent shall reasonably require;

(ii) The Borrower shall have paid such fees and other compensation, if any, to
the Additional Commitment Lenders as the Borrower and such Additional Commitment
Lenders shall agree in writing;

(iii) The Borrower shall have paid such arrangement fees to the Administrative
Agent as the Borrower and the Administrative Agent may agree in writing;

(iv) Upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Credit Parties, an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrower reasonably satisfactory to the
Administrative Agent and dated such date;

(v) Upon the request of any Lender (including, without limitation, any
Additional Commitment Lender), a Revolving Credit Note will be issued at the
Borrower’s expense, to such Lender, to be in conformity with requirements of
SECTION 2.07 (with appropriate modification) to the extent necessary to reflect
the new Commitment of such Lender; and

(vi) The Borrower and each Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Commitment Increase Date”), and at such time
(i) the Total Commitments under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, (ii) Schedule
1.1 shall be deemed modified, without further action, to reflect the revised
Commitments and Commitment Percentages of the Lenders, and (iii) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect such increased Commitments.

(d) In connection with Commitment Increases hereunder, the Lenders and the
Borrower agree that, notwithstanding anything to the contrary in this Agreement,
(i) the Borrower shall, in coordination with the Administrative Agent, (x) repay
outstanding Revolving Credit Loans of certain Lenders, and obtain Revolving
Credit Loans from certain other Lenders (including the Additional Commitment
Lenders), or (y) take such other actions as reasonably may be required by the
Administrative Agent, in each case to the extent necessary so that all of the
Lenders effectively participate in each of the outstanding Revolving Credit
Loans pro rata on the basis of their Commitment Percentages (determined after
giving effect to any increase in the Total Commitments pursuant to this SECTION
2.02), and (ii) the Borrower shall pay to the Lenders any costs of the type
referred to in SECTION 2.16(c) in connection with any repayment and/or Revolving
Credit Loans required pursuant to preceding clause (i). Without limiting the
obligations of the Borrower provided for in this SECTION 2.02, the
Administrative Agent and the Lenders agree that they will use their best efforts
to attempt to minimize the costs of the type referred to in SECTION 2.16(c)
which the Borrower would otherwise occur in connection with the implementation
of an increase in the Total Commitments.

 

54



--------------------------------------------------------------------------------

SECTION 2.03 Reserves; Changes to Reserves.

(a) The Inventory Reserves and Availability Reserves as of the Effective Date
are as set forth on the initial Borrowing Base Certificate furnished to the
Administrative Agent as of the Effective Date.

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of its commercially
reasonable business judgment acting in accordance with industry standards for
asset based lending in the retail industry, provided that such Reserves shall
not be established or changed except upon not less than three (3) Business Days’
notice to the Borrower (during which period the Administrative Agent shall be
available to discuss any such proposed Reserve with the Borrower), provided
further that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation previously
utilized, or (2) changes to Reserves or establishment of additional Reserves if
a Material Adverse Effect has occurred or it would be reasonably likely that a
Material Adverse Effect would occur were such Reserve not changed or
established, or (3) if a Cash Dominion Event or an Event of Default has occurred
and is then continuing. Notwithstanding the foregoing or anything to the
contrary herein, the Administrative Agent shall impose the Debt Maturity
Reserve.

SECTION 2.04 Making of Loans.

(a) Except as set forth in SECTION 2.10, SECTION 2.11 and SECTION 2.12,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans or LIBO Loans as the Borrower may request (which request shall be made in
the form attached hereto as Exhibit C), subject to and in accordance with this
SECTION 2.04. All Swingline Loans shall be only Prime Rate Loans. All Revolving
Credit Loans made pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, be Revolving Credit Loans of the same Type. Each
Lender may fulfill its Commitment with respect to any Revolving Credit Loan by
causing any lending office of such Lender to make such Revolving Credit Loan;
provided, however, that any such use of a lending office shall not affect the
obligation of the Borrower to repay such Revolving Credit Loan in accordance
with the terms of the applicable Revolving Credit Note. Each Lender shall,
subject to its overall policy considerations, use reasonable efforts (but shall
not be obligated) to select a lending office which will not result in the
payment of increased costs by the Borrower pursuant to SECTION 2.14. Subject to
the other provisions of this SECTION 2.04 and the provisions of SECTION 2.12,
Borrowings of Revolving Credit Loans of more than one Type may be incurred at
the same time, but in any event no more than seven (7) Borrowings of LIBO Loans
may be outstanding at any time.

(b) The Borrower shall give the Administrative Agent three (3) Business Days’
prior telephonic notice (thereafter confirmed in writing) of each Borrowing of
LIBO Loans and notice of each Borrowing of Prime Rate Loans on the proposed day
of each Borrowing. Any such notice, to be effective, must be received by the
Administrative Agent not later than 1:00 p.m. on

 

55



--------------------------------------------------------------------------------

the third Business Day in the case of LIBO Loans prior to the date on which such
Borrowing is to be made and, and no later than 1:00 p.m. on the same Business
Day in the case of Prime Rate Loans on which such Borrowing is to be made. Such
notice shall be irrevocable, shall contain disbursement instructions and shall
specify: (i) whether the Borrowing then being requested is to be a Borrowing of
Prime Rate Loans or LIBO Loans and, if LIBO Loans, the Interest Period with
respect thereto; (ii) the amount of the proposed Borrowing (which shall be in an
integral multiple of $1,000,000); and (iii) the date of the proposed Borrowing
(which shall be a Business Day). If no election of Interest Period is specified
in any such notice for a Borrowing of LIBO Loans, such notice shall be deemed a
request for an Interest Period of one (1) month. If no election is made as to
the Type of Revolving Credit Loan, such notice shall be deemed a request for
Borrowing of Prime Rate Loans. The Administrative Agent shall promptly notify
each Lender of its proportionate share of such Borrowing, the date of such
Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the borrowing date
specified in such notice, each Lender shall make its share of the Borrowing
available at the office of the Administrative Agent at 100 Federal Street,
Boston, Massachusetts 02110, no later than 3:00 p.m. in immediately available
funds. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this SECTION 2.04 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In the event
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount, with interest thereon for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Prime Rate Loans. If
such Lender pays such amount to the Administrative Agent then such amount shall
constitute such Lender’s Loan included in such Borrowing. Upon receipt of the
funds made available by the Lenders to fund any borrowing hereunder, the
Administrative Agent shall disburse such funds in the manner specified in the
notice of borrowing delivered by the Borrower and shall use reasonable efforts
to make the funds so received from the Lenders available to the Borrower no
later than 4:00 p.m.

(c) The Administrative Agent, without the request of the Borrower may advance
any interest, fee, service charge, or other payment to which any Credit Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account as and when the same become due and
payable hereunder, after giving effect to any applicable grace periods,
notwithstanding that an Overadvance may result thereby, provided that no
advances which create an Overadvance shall be made for any Cash Management
Services or Bank Products. The Administrative Agent shall advise the Borrower of
any such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrower’s obligations under SECTIONS
2.17(a), 2.17(b) and 2.17(c). Any amount which is added to the principal balance
of the Loan Account as provided in this SECTION 2.04(c) shall bear interest at
the interest rate then and thereafter applicable to Prime Rate Loans.

 

56



--------------------------------------------------------------------------------

SECTION 2.05 Overadvances.

(a) The Agents and the Lenders shall have no obligation to make any Revolving
Credit Loan (including, without limitation, any Swingline Loan) or to provide
any Letter of Credit if an Overadvance would result.

(b) The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrower without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Overadvances may constitute Swingline Loans, but in
any event shall constitute Prime Rate Loans. The making of a Permitted
Overadvance is for the benefit of the Borrower and shall constitute a Revolving
Credit Loan and an Obligation. The making of any such Permitted Overadvance on
any one occasion shall not obligate any Agent or any Lender to make or permit
any Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding.

(c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.13(g) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements or the provisions of SECTION 2.22(a) regarding the Lenders’
obligations to participate in Swingline Loans.

SECTION 2.06 Swingline Loans

(a) The Swingline Lender is authorized by the Lenders but is not obligated, to
make Swingline Loans at any time (subject to SECTION 2.06(b)) to the Borrower
(which shall be in an integral multiple of $100,000, but not less than
$1,000,000), up to the amount of the sum of the Swingline Loan Ceiling, plus any
Permitted Overadvances, in each case upon a notice of Borrowing from Borrower
received by the Administrative Agent and the Swingline Lender (which notice, at
the Swingline Lender’s discretion, may be submitted prior to 1:00 p.m. on the
Business Day on which such Swingline Loan is requested). In no event shall the
Swingline Lender be obligated to make any Swingline Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by the making of such Swingline Loan may have, Fronting Exposure.
Swingline Loans shall be Prime Rate Loans and shall be subject to periodic
settlement with the Lenders under SECTION 2.22.

(b) Swingline Loans may be made by the Swingline Lender only (i) for Permitted
Overadvances or (ii) for administrative convenience, at the Borrower’s request
therefor which shall be deemed a representation that the applicable conditions
for borrowing under SECTION 4.02 are satisfied. If the Borrower has so requested
a Swingline Loan but the conditions for borrowing under SECTION 4.02 cannot in
fact be fulfilled, (x) the Borrower shall give immediate notice (a
“Noncompliance Notice”) thereof to the Administrative Agent and the Swingline
Lender, and the Administrative Agent shall promptly provide each Lender with a
copy of the Noncompliance Notice, and (y) the Required Lenders may direct the
Swingline Lender to, and the Swingline Lender thereupon shall, cease making
Swingline Loans (other than Permitted

 

57



--------------------------------------------------------------------------------

Overadvances) until such conditions can be satisfied or are waived in accordance
with SECTION 9.02. Unless the Required Lenders so direct the Swingline Lender,
the Swingline Lender may, but is not obligated to, continue to make Swingline
Loans commencing one (1) Business Day after the Non-Compliance Notice is
furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
(other than Permitted Overadvances) shall be made pursuant to this SECTION
2.06(b) if the aggregate outstanding amount of the Credit Extensions and
Swingline Loans would exceed the amounts set forth in SECTION 2.01 hereof.

SECTION 2.07 Notes.

(a) Upon each Lender’s request, the Revolving Credit Loans made by such Lender
shall be evidenced by a Revolving Credit Note, duly executed on behalf of the
Borrower, dated the Effective Date, payable to the order of such Lender in an
aggregate principal amount equal to such Lender’s Commitment.

(b) Upon the Swingline Lender’s request, the Revolving Credit Loans made by the
Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrower, dated the Effective
Date, payable to the order of the Swingline Lender, in an aggregate principal
amount equal to the Swingline Loan Ceiling.

(c) Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(d) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrower will issue, in lieu thereof, a replacement Note in favor
of such Lender, in the same principal amount thereof and otherwise of like tenor
at no expense to the Borrower.

SECTION 2.08 Interest on Loans.

(a) Subject to SECTION 2.12, each Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the then Prime
Rate plus the Applicable Margin for Prime Rate Loans.

(b) Subject to SECTION 2.09 through 2.12, each LIBO Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal, during each Interest Period applicable thereto,
to the Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin
for LIBO Loans.

 

58



--------------------------------------------------------------------------------

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, at maturity (whether by acceleration or
otherwise), after such maturity on demand and upon any repayment or prepayment
thereof (on the amount prepaid).

SECTION 2.09 Conversion and Continuation of Revolving Credit Loans.

(a) The Borrower shall have the right at any time, on three (3) Business Days’
prior irrevocable notice to the Administrative Agent (which notice, to be
effective, must be received by the Administrative Agent not later than 1:00 p.m.
on the third Business Day preceding the date of any conversion), (i) to convert
any outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans, or
(ii) to continue an outstanding Borrowing of LIBO Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to
a Borrowing of Prime Rate Loans, subject in each case to the following:

(i) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBO Loans at any time when an Event of Default has occurred and is
continuing;

(ii) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages, in accordance with the respective principal amounts of the
Revolving Credit Loans comprising such Borrowing held by such Lenders
immediately prior to such conversion;

(iii) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000;

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving Credit
Loan being so converted;

(v) The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans, shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(vi) A Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto except to the extent that any applicable
Breakage Costs incurred in connection with conversion on any other day are paid
by the Borrower pursuant to SECTION 2.16; and

(vii) Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(b) If the Borrower does not give notice to convert any Borrowing of LIBO Loans,
or does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans, in each case as provided in SECTION 2.09(a), such
Borrowing shall automatically be converted to, or continued as, a Borrowing of
Prime Rate Loans, at the expiration of the then-current Interest Period. The
Administrative Agent shall, after it receives notice from the Borrower, promptly
give each Lender, notice of any conversion, in whole or part, of any Revolving
Credit Loan made by such Lender.

 

59



--------------------------------------------------------------------------------

SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans.

If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent:

(a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate for such Interest Period; or

(b) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Revolving Credit Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the applicable Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing shall be
made as a Borrowing of Prime Rate Loans.

SECTION 2.11 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (i) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or to give effect to its obligations as contemplated
hereby with respect to a LIBO Loan or (ii) at any time the Required Lenders
reasonably determine that the making or continuance of any LIBO Loans has become
impracticable as a result of a contingency occurring after the Effective Date
which adversely affects the London interbank market or the position of such
Required Lenders in the London interbank market, then, by written notice to the
Borrower, such Required Lenders may (x) declare that LIBO Loans will not
thereafter be made by such Lenders hereunder, whereupon any request by the
Borrower for a LIBO Borrowing shall, unless withdrawn, as to such Lenders only,
be deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding LIBO Loans made by
such Lenders be converted to Prime Rate Loans, in which event all such LIBO
Loans shall be automatically converted to Prime Rate Loans as of the effective
date of such notice as provided in SECTION 2.09(b). In the event any Lender
shall exercise its rights under clause (i) or the Required Lenders shall
exercise their rights under clause (ii) of this SECTION 2.11(a), all payments
and prepayments of principal which would otherwise have been applied to repay
the LIBO Loans that would have been made by such Lenders or the converted LIBO
Loans of such Lenders, shall instead be applied to repay the Prime Rate Loans
made by such Lenders in lieu of, or resulting from the conversion of, such LIBO
Loans.

 

60



--------------------------------------------------------------------------------

(b) For purposes of this SECTION 2.11, a notice to the Borrower pursuant to
SECTION 2.11(a) shall be effective, if lawful, and if any LIBO Loans shall then
be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.

SECTION 2.12 Default Interest.

Effective upon written notice from the Administrative Agent or the Required
Lenders after the occurrence of any Specified Default and at all times
thereafter while such Specified Default is continuing, interest shall accrue on
all outstanding Loans (including Swingline Loans) (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (computed
on the basis of the actual number of days elapsed over a year of 365 or 366 days
as applicable) (the “Default Rate”) equal to the rate (including the Applicable
Margin for Revolving Credit Loans) in effect from time to time plus two percent
(2%) per annum and such interest shall be payable on each Interest Payment Date
(or any earlier maturity of the Loans).

SECTION 2.13 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the Effective Date and prior to the Termination
Date, the Borrower may request an Issuing Bank to issue, and subject to the
terms and conditions contained herein, such Issuing Bank shall issue, for the
account of the Borrower, one or more Letters of Credit; provided, however, that
no Letter of Credit shall be issued if after giving effect to such issuance
(i) the aggregate Letter of Credit Outstandings shall exceed $200,000,000,
(ii) the Total Outstandings would exceed the limitation set forth in SECTION
2.01(a), or (iii) the conditions for issuance of Letters of Credit under SECTION
4.02 are not then satisfied; and provided, further, that if Letters of Credit
are issued by any Issuing Bank (other than Bank of America), such Issuing Bank
(other than Bank of America) shall notify the Administrative Agent in a manner
acceptable to the Administrative Agent on each Business Day of all Letters of
Credit issued on the prior Business Day by such Issuing Bank. No Letter of
Credit shall be issued if an Issuing Bank shall have received notice from the
Administrative Agent that the conditions to such issuance have not been met.

(b) Each Standby Letter of Credit shall expire no later than the date which is
at or prior to the close of business on the earlier of the date which is (i) one
(1) year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) five (5) Business Days prior to the Maturity Date; provided,
however, that each Standby Letter of Credit may, upon the request of the
Borrower include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but not beyond the date that is five (5) Business Days prior to the Maturity
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

 

61



--------------------------------------------------------------------------------

(c) Each Commercial Letter of Credit shall expire no later than the date which
is at or prior to the close of business on the earlier of the date which is
(i) 180 days after the date of the issuance, or extension, of such Commercial
Letter of Credit (or such other period as may be acceptable to the
Administrative Agent) and (ii) five (5) Business Days prior to the Maturity
Date.

(d) The Issuing Banks shall not issue any Letter of Credit, without the prior
consent of the Administrative Agent, if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
(pursuant to a binding arbitration) shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Applicable
Law or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Bank shall
prohibit, or request that the Issuing Bank refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than dollars;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(E) any Lender is at that time a Defaulting Lender, unless the Issuing Banks
have entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Banks (in their sole discretion) with the Borrower
or such Lender to eliminate the Issuing Banks’ actual or potential Fronting
Exposure (after giving effect to SECTION 2.26(a)(iv)) with respect to the
Defaulting Lender arising from either (x) the Letter of Credit then proposed to
be issued or (y) that Letter of Credit and all other Letter of Credit
Outstandings as to which the Issuing Banks have actual or potential Fronting
Exposure.

(e) After the occurrence of a Cash Dominion Event drafts drawn under each Letter
of Credit shall be reimbursed by the Borrower by paying to the Administrative
Agent, an amount equal to such drawing not later than 1:00 p.m. on (i) the date
that the Borrower shall have received notice of such drawing, if such notice is
received prior to 10:00 a.m. on such date, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is
received after 10:00 a.m. on the day of drawing, provided that in the absence of
written notice to the contrary from the Borrower, and subject to the other
provisions of this Agreement, such payment shall be financed when due with a
Prime Rate Loan or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Prime Rate Loan or Swingline Loan. The Issuing Banks
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. The applicable
Issuing Bank shall promptly notify the Administrative Agent and the Borrower in
a manner acceptable to the Administrative Agent of

 

62



--------------------------------------------------------------------------------

such demand for payment and whether the applicable Issuing Bank has made or will
make payment thereunder; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the applicable Issuing Bank and the Lenders with respect to any such payment.

(f) If an Issuing Bank shall make any Letter of Credit Disbursement, then, prior
to the occurrence of a Cash Dominion Event, the Borrower shall reimburse such
Issuing Bank directly for such Letter of Credit Disbursement within the
timeframes set forth in SECTION 2.13(e), provided that if the Borrower does not
reimburse the Issuing Bank, the unpaid amount thereof shall bear interest at the
rate per annum then applicable to Prime Rate Loans for each day from and
including the date such payment is made to, but excluding, the date that the
Borrower reimburses such Issuing Bank therefor, provided, however, that, if the
Borrower fails to reimburse such Issuing Bank when due pursuant to this SECTION
2.13(f), then SECTION 2.12 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
SECTION 2.13(h) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(g) Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof), and without
any further action on the part of such Issuing Bank, such Issuing Bank shall be
deemed to have sold to each Lender and each such Lender shall be deemed
unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage in such Letter of Credit, each
drawing thereunder and the obligations of the Borrower under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the
Commitments pursuant to SECTION 2.02 or SECTION 9.04, it is hereby agreed that
with respect to all Letter of Credit Outstandings, there shall be an automatic
adjustment to the participations hereby created to reflect the new Commitment
Percentages of the assigning and assignee Lenders. Any action taken or omitted
by an Issuing Bank under or in connection with a Letter of Credit, if taken or
omitted in the absence of gross negligence, bad faith or willful misconduct,
shall not create for such Issuing Bank any resulting liability to any Lender.

(h) In the event that an Issuing Bank makes any Letter of Credit Disbursement
and the Borrower shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay in dollars and in same
day funds to the Administrative Agent for the account of such Issuing Bank the
amount of such Lender’s Commitment Percentage of such unreimbursed payment in
dollars and in same day funds. If an Issuing Bank so notifies the Administrative
Agent, and the Administrative Agent so notifies the Lenders prior to 2 p.m. on
any Business Day, each such Lender shall make available to such Issuing Bank
such Lender’s Commitment Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by the Lenders
after 2 p.m. on the day of receipt, payment shall be made on the immediately
following Business Day). If and to the extent such Lender shall not have so made
its Commitment Percentage of the amount of such payment available to the
applicable Issuing Bank, such Lender agrees to pay to such Issuing Bank
forthwith on demand such amount, together with interest

 

63



--------------------------------------------------------------------------------

thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at the Federal Funds
Effective Rate. Each Lender agrees to fund its Commitment Percentage of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence
of the Termination Date. The failure of any Lender to make available to the
applicable Issuing Bank its Commitment Percentage of any payment under any
Letter of Credit shall neither relieve any Lender of its obligation hereunder to
make available to such Issuing Bank its Commitment Percentage of any payment
under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Lender. Whenever any Lender has made
payments to an Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit, such Lender shall be entitled to share ratably, based on its
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation. All reimbursements to be made by the
Loan Parties with respect to Letters of Credit shall be made in dollars.

(i) Whenever the Borrower desires that an Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall give to the applicable Issuing Bank and the Administrative Agent
at least two (2) Business Days’ prior written (including telegraphic, telex,
facsimile, e-mail or cable communication) notice (or such shorter period as may
be agreed upon in writing by the applicable Issuing Bank and the Borrower)
specifying the date on which the proposed Letter of Credit is to be issued,
amended, renewed or extended (which shall be a Business Day), the Stated Amount
of the Letter of Credit so requested, the expiration date of such Letter of
Credit, the name and address of the beneficiary thereof, and the provisions
thereof. If requested by an Issuing Bank, the Borrower shall also submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for the issuance, amendment, renewal or extension of a Letter
of Credit, provided that in the event of a conflict or inconsistency between the
terms of such application and this Agreement, the terms of this Agreement shall
supersede any contrary terms in such application and shall control.

(j) The obligations of the Borrower to reimburse the Issuing Banks for any
Letter of Credit Disbursement shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation: (i) Any lack of validity or
enforceability of a Letter of Credit; (ii) The existence of any claim, setoff,
defense or other right which the Borrower may have at any time against a
beneficiary of any Letter of Credit or against any Issuing Bank or any of the
Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) Any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) Payment by an Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) Any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) The fact that any Event of Default shall
have occurred and be continuing. No Credit Party shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of

 

64



--------------------------------------------------------------------------------

any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Banks, provided that the foregoing shall not be
construed to excuse the Issuing Banks from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by the applicable
Issuing Bank’s gross negligence, bad faith or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, an Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(k) If any Specified Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Loan Parties shall immediately deposit in the Cash Collateral Account an amount
in cash equal to 103% of the Letter of Credit Outstandings as of such date, plus
any accrued and unpaid interest thereon. Each such deposit shall be held by the
Collateral Agent for the payment and performance of the Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such Cash Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and in the sole discretion of the Collateral Agent (at the
request of the Borrower and at the Borrower’s risk and expense), such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such Cash Collateral Account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for payments
on account of drawings under Letters of Credit for which the applicable Issuing
Bank has not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the
Letter of Credit Outstandings at such time or, if the maturity of the Loans has
been accelerated, shall be applied to satisfy other Obligations. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Specified Default, such amount (to the extent not applied as
aforesaid) shall be returned promptly to the Borrower but in no event later than
two (2) Business Days after all Specified Defaults have been waived.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks;
or

 

65



--------------------------------------------------------------------------------

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Loans made by such Lender or
any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBO Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this SECTION 2.14 for any increased costs or reductions incurred
more than one hundred twenty (120) days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor, and provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred twenty (120) day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

66



--------------------------------------------------------------------------------

SECTION 2.15 Optional Termination or Reduction of Commitments. Upon at least
three (3) Business Days’ prior written notice to the Administrative Agent, the
Borrower may, at any time, in whole permanently terminate, or from time to time
in part permanently reduce, the Total Commitments. Each such reduction shall be
in the principal amount of $20,000,000 or any integral multiple thereof. Each
such reduction or termination shall (i) be applied ratably to the Commitments of
each Lender and (ii) be irrevocable when given; provided, that a notice of
termination of the Total Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. At the effective time of each such reduction or
termination, the Borrower shall pay to the Administrative Agent for application
as provided herein (i) all earned and unpaid fees under the Fee Letter and all
other fees accrued on the amount of the Commitments so terminated or reduced
through the date thereof, and (ii) any amount by which the Credit Extensions to
the Borrower outstanding on such date exceed the amount to which the Commitments
are to be reduced effective on such date, in each case pro rata based on the
amount prepaid, including, as applicable, by terminating or cash collateralizing
any Letters of Credit in accordance with the terms hereof.

SECTION 2.16 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) Subject to the provisions of SECTION 2.16(b), the Borrower shall have the
right at any time and from time to time to prepay (without a commitment
reduction) outstanding Revolving Credit Loans in whole or in part, (x) with
respect to LIBO Loans, upon at least two (2) Business Days’ prior written,
telex, e-mail or facsimile notice to the Administrative Agent prior to 1:00
p.m., and (y) with respect to Prime Rate Loans, on the same Business Day if
written, telex, e-mail or facsimile notice is received by the Administrative
Agent prior to 2:00 p.m., subject in each case to the following limitations:

(i) Subject to SECTION 2.17, all prepayments shall be paid to the Administrative
Agent for application, first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of other outstanding Revolving Credit Loans ratably in
accordance with each Lender’s Commitment Percentage;

(ii) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.16 other than on the last day of
an Interest Period applicable thereto, unless the Borrower reimburses the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. No partial prepayment
of a Borrowing of LIBO Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$5,000,000 (unless all such outstanding LIBO Loans are being prepaid in full);
and

 

67



--------------------------------------------------------------------------------

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans, the
Borrowing or Borrowings pursuant to which such Revolving Credit Loans were made.
Each notice of prepayment shall be revocable, provided that, within five
(5) Business Days of receiving a written demand for such reimbursement which
sets forth the calculation of such Breakage Costs in reasonable detail, the
Borrower shall reimburse the Lenders for all Breakage Costs associated with the
revocation of any notice of prepayment. The Administrative Agent shall, promptly
after receiving notice from the Borrower hereunder, notify each Lender of the
principal amount and Type of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

(b) The Borrower shall reimburse each Lender within five (5) Business Days of
notice for any loss incurred or to be incurred by the Lenders in the
reemployment of the funds (i) resulting from any prepayment (for any reason
whatsoever, including, without limitation, conversion to Prime Rate Loans or
acceleration by virtue of, and after, the occurrence of an Event of Default) of
any LIBO Loan required or permitted under this Agreement, if such Revolving
Credit Loan is prepaid other than on the last day of the Interest Period for
such Revolving Credit Loan or (ii) in the event that after the Borrower delivers
a notice of borrowing under SECTION 2.04 in respect of LIBO Loans, such
Revolving Credit Loans are not made on the first day of the Interest Period
specified in such notice of borrowing for any reason other than a breach by such
Lender of its obligations hereunder or the delivery of any notice pursuant to
SECTION 2.11. Such loss shall be the amount (herein, collectively, “Breakage
Costs”) as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid, not prepaid or not borrowed at a rate of interest equal to the Adjusted
LIBO Rate for such Revolving Credit Loan (but specifically excluding any
Applicable Margin), for the period from the date of such payment or failure to
borrow or failure to prepay to the last day (x) in the case of a payment or
refinancing of a LIBO Loan with Prime Rate Loans other than on the last day of
the Interest Period for such Revolving Credit Loan or the failure to prepay a
LIBO, of the then current Interest Period for such Revolving Credit Loan or
(y) in the case of such failure to borrow, of the Interest Period for such LIBO
Loan which would have commenced on the date of such failure to borrow, over
(B) in the case of a LIBO Loan, the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market. Any Lender demanding
reimbursement for such loss shall deliver to the Borrower from time to time one
or more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined and such amounts shall be due within five (5) Business Days after
the receipt of such notice.

(c) In the event the Borrower fails to prepay any Revolving Credit Loan on the
date specified in any prepayment notice delivered pursuant to SECTION 2.16(a),
the Borrower within five (5) Business Days after the receipt of the notice
described below from any Lender, shall pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
loss incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses (other than loss of profits)
incurred by reason of the acquisition of deposits or other funds by such Lender
to fulfill deposit obligations incurred in anticipation of such prepayment. Any
Lender demanding such payment shall deliver to the Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined and such amounts shall be due within five (5) Business
Days after the receipt of such notice.

 

68



--------------------------------------------------------------------------------

(d) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBO Loans, such LIBO Loans shall be prepaid in the chronological order of
their Interest Payment Dates or as the Borrower may otherwise designate in
writing.

SECTION 2.17 Mandatory Prepayment; Commitment Termination; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(a) If at any time the amount of the Credit Extensions exceeds the Line Cap, the
Borrower will (x) immediately upon notice from the Administrative Agent if such
notice is received on or before 12:00 noon on a Business Day, or (y) if such
notice is received after 12:00 noon on a Business Day, by 10:00 a.m. on the next
succeeding Business Day, (1) prepay the Loans in an amount necessary to
eliminate such excess, and (2) if, after giving effect to the prepayment in full
of all outstanding Loans such excess has not been eliminated, deposit cash into
the applicable Cash Collateral Account in an amount equal to 103% of the Letters
of Credit Outstanding.

(b) The Revolving Credit Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.

(c) The Borrower shall prepay the Loans in an amount equal to the Net Proceeds
received by a Loan Party on account of a Prepayment Event, irrespective of
whether a Cash Dominion Event then exists and is continuing.

(d) Any payments made pursuant to SECTIONS 2.17(b) and (c) above at any time
when an Event of Default is not then continuing (it being understood and agreed
that if an Event of Default shall have occurred and be continuing, SECTION 7.03
shall apply), shall be applied to the Obligations in the following order of
priority:

(A) FIRST, to pay interest and fees due and payable on the Credit Extensions to
the Borrower;

(B) SECOND, to pay outstanding Swingline Loans of the Borrower;

(C) THIRD, to pay all outstanding reimbursement obligations for drawings made
under Letters of Credit of the Borrower;

(D) FOURTH, to pay principal outstanding under outstanding Loans to the Borrower
that are Prime Rate Loans; and

(E) FIFTH, to pay outstanding Loans of the Borrower that are LIBO Loans and all
Breakage Costs due in respect of such repayment or, at the Borrower’s option, to
fund a cash collateral deposit to the Cash Collateral Account pursuant to
SECTION 2.17(e) sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans on the last day of the then pending Interest Period
therefor;

 

69



--------------------------------------------------------------------------------

(F) SIXTH, in each case at the option of the Administrative Agent (or at the
direction of the Required Lenders), in the following priority:

(1) to pay outstanding Obligations with respect to Cash Management Services
furnished to any Loan Party;

(2) to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Agents in connection with Credit Extensions to the Borrower;

(3) to pay Credit Party Expenses, indemnities and other similar amounts then due
to the Lenders in connection with Credit Extensions to the Borrower; and

(4) to pay all other outstanding Obligations of the Borrower.

(e) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000. No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.17 other than on the last day of
an Interest Period applicable thereto, unless the Borrower reimburses the
Lenders for all Breakage Costs associated therewith within five (5) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. In order to avoid such
Breakage Costs, as long as no Specified Default has occurred and is continuing,
at the request of the Borrower, the Administrative Agent shall hold all amounts
required to be applied to LIBO Loans in the Cash Collateral Account and will
apply such funds to the applicable LIBO Loans at the end of the then pending
Interest Period therefor (provided that the foregoing shall in no way limit or
restrict the Agents’ rights upon the subsequent occurrence of an Event of
Default). Except to the extent occurring as a result of a mandatory prepayment
pursuant to this SECTION 2.17, no partial prepayment of a Borrowing of LIBO
Loans shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $5,000,000. A prepayment
of the Revolving Credit Loans pursuant to this SECTION 2.17 shall not
permanently reduce the Total Commitments.

(f) All amounts required to be applied to all Revolving Credit Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Lender’s Commitment Percentage. All credits against the Obligations shall be
conditioned upon final payment to the Administrative Agent of the items giving
rise to such credits. If any item credited to the Loan Account is dishonored or
returned unpaid for any reason, whether or not such return is rightful or
timely, the Administrative Agent shall have the right to reverse such credit and
charge the amount of such item to the Loan Account and the Borrower shall
indemnify the Credit Parties against all claims and losses resulting from such
dishonor or return.

 

70



--------------------------------------------------------------------------------

(g) Upon the Termination Date, the Borrower shall cause Payment in Full to
occur.

SECTION 2.18 Cash Management.

(a) Within ninety (90) days after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Loan Parties shall,
to the extent reasonably required by the Administrative Agent:

(i) deliver to the Collateral Agent notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit F which have
been executed on behalf of the Borrower and addressed to the Borrower’s credit
card clearinghouses and processors listed in the Information Certificate; and

(ii) enter into a Blocked Account Agreement with each Blocked Account Bank with
respect to each DDA (other than a DDA constituting an Excluded DDA) maintained
with such Blocked Account Bank (such DDAs subject to Blocked Account Agreements,
collectively, the “Blocked Accounts”). Such Blocked Account Agreement(s) may be
entered into with Administrative Agent, Wells Fargo Bank, National Association,
any Lender, and/or another financial institution reasonably acceptable to the
Agents. If any Loan Party is unable to obtain a Blocked Account Agreement as
required herein, at the Collateral Agent’s option, such Loan Party shall be
required to transfer to and maintain such account with the Collateral Agent or
at another Blocked Account Bank.

(b) So long as no Cash Dominion Event has occurred and is continuing, the Loan
Parties may direct the manner of disposition of funds in the DDAs and Blocked
Accounts. Each Credit Card Notification shall require the ACH or wire transfer
on each Business Day (and whether or not there is then an outstanding balance in
the Loan Account or a Cash Dominion Event then is continuing) of all available
cash receipts (the “Cash Receipts”) therein to a Blocked Account, and the Loan
Parties shall cause the ACH or wire transfer of funds on deposit in DDAs (other
than Excluded DDAs) to a Blocked Account (provided, that so long as no Cash
Dominion Event is then continuing, the Loan Parties may transfer such funds in
accordance with its customary practices in the ordinary course of business, such
customary practices to include, without limitation, the amount of funds to be
retained in each DDA and not so transferred) (it being understood that, with
respect to any transfers described in this sentence occurring during the period
commencing on the Effective Date and ending on the date that is ninety (90) days
following the Effective Date, the requirement shall be deemed to have been met
if such transfers are made to any account that becomes a Blocked Account during
such period in accordance with SECTION 2.18(a)(ii)). Any amounts held in the
Bank of America Concentration Account (i) at any time when no Cash Dominion
Event then exists and is continuing, or (ii) following Payment in Full, shall be
remitted to a Blocked Account of the Borrower as specified by the Borrower.

 

71



--------------------------------------------------------------------------------

(c) Each Blocked Account Agreement (other than such agreement entered into with
respect to the Bank of America Concentration Account) shall require, after the
occurrence and during the continuance of a Cash Dominion Event (and delivery of
notice thereof from the Administrative Agent), and to the extent that any
Obligations (other than any contingent indemnification Obligations for which no
claim has then been asserted) are then outstanding, the ACH or wire transfer on
each Business Day (or such other frequency as the Administrative Agent may
agree) (and whether or not there is then an outstanding balance in the Loan
Account) of all available Cash Receipts to the Bank of America Concentration
Account from:

(A) the sale of Inventory;

(B) all proceeds of collections of Accounts (including without limitation,
proceeds of credit card charges);

(C) all Net Proceeds on account of any Prepayment Event; and

(D) the then contents of each Blocked Account (other than the Bank of America
Concentration Account), provided that up to $3,500 may be maintained in
overnight balances in any Blocked Account (other than the Bank of America
Concentration Account).

(d) After the occurrence and during the continuance of a Cash Dominion Event,
the Loan Parties shall accurately report to the Administrative Agent all amounts
deposited in the Blocked Accounts to ensure the proper transfer of funds as set
forth above. If, at any time after the occurrence and during the continuance of
a Cash Dominion Event, any cash or cash equivalents consisting of proceeds of
Collateral (other than Trust Funds that have been deposited in a Trust Fund DDA
in accordance with clause (h) below, except to the extent any excess proceeds
are required to be deposited in the Bank of America Concentration Account
pursuant to such clause (h)) owned by any Loan Party are deposited to any
account, or held or invested in any manner, other than in a Blocked Account (or
a DDA which is swept daily to a Blocked Account), the Collateral Agent may
require the applicable Loan Party to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account, provided that up to $500,000 in the aggregate as to all DDAs
may be maintained in overnight balances in such DDAs.

(e) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject, in the case of a Blocked Account, to the execution
and delivery to the Collateral Agent of appropriate Blocked Account Agreements
(unless expressly waived by the Collateral Agent) consistent with the provisions
of this SECTION 2.18 and otherwise reasonably satisfactory to the Collateral
Agent (it being understood and agreed that, with respect to any Blocked Account
(x) acquired in connection with a Permitted Acquisition or an Investment
permitted under clauses (p) and/or (q) of the definition of “Permitted
Investment”, or (y) opened after the Effective Date, the Loan Parties shall
deliver to the Collateral Agent of appropriate Blocked Account Agreements
(unless expressly waived by the Collateral Agent), duly executed by the
applicable Loan Parties and Blocked Account Banks, within sixty (60) days (or
such later date as the Administrative Agent may agree in its sole discretion)
following the date of such Permitted Acquisition, such Investment or opening of
such Blocked Account, as applicable). No Loan Party shall enter into any
agreements with credit card processors other than the ones expressly
contemplated herein unless contemporaneously therewith, a Credit Card
Notification is executed and delivered to the Collateral Agent.

 

72



--------------------------------------------------------------------------------

(f) The Borrower may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrower for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(g) At all times after the occurrence and during the continuance of a Cash
Dominion Event, the Bank of America Concentration Account shall be under the
sole dominion and control of the Collateral Agent. Each Loan Party hereby
acknowledges and agrees that, after the occurrence and during the continuance of
a Cash Dominion Event, no Loan Party has any right of withdrawal from the Bank
of America Concentration Account. The Blocked Account Agreement governing the
Bank of America Concentration Account shall require, after the occurrence and
during the continuance of a Cash Dominion Event and to the extent that any
Obligations (other than any contingent indemnification Obligations for which no
claim has then been asserted) are then outstanding, the transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available amounts to the Administrative Agent for
application to the Obligations as provided in this Agreement. All funds on
deposit in the Bank of America Concentration Account shall at all times continue
to be collateral security for all of the Obligations. In the event that,
notwithstanding the provisions of this SECTION 2.18, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections after the
occurrence and during the continuance of a Cash Dominion Event, then except as
otherwise provided under clause (d) above with respect to maintenance of up to
$500,000 in the aggregate in overnight balances, such proceeds and collections
shall be held in trust by such Loan Party for the Collateral Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall, not later than the Business Day after receipt
thereof, be deposited into the Bank of America Concentration Account or dealt
with in such other fashion as such Loan Party may be instructed by the
Collateral Agent.

(h) Notwithstanding anything to the contrary contained in this Section 2.18, the
Borrower may establish segregated DDAs into which Trust Funds may be deposited
in the ordinary course of business and in accordance with the Borrower’s past
practices (each such DDA, a “Trust Fund DDA”). The Trust Funds so deposited
shall not be swept to the Bank of America Concentration Account or applied to
the Obligations but rather will be available for the specific purposes required
for such Trust Funds. Any amounts in the DDAs shall continue to constitute
Collateral and, after the occurrence and during the continuance of a Cash
Dominion Event, such excess proceeds shall be deposited into the Bank of America
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Collateral Agent.

(i) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Bank of America
Concentration Account on the Business Day on which deposited, provided that
notice of such deposit is available to the Collateral Agent by 2:00 p.m. on that
Business Day;

(ii) Funds paid to the Administrative Agent other than by deposit to the Bank of
America Concentration Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that notice of
such payment is available to the Administrative Agent by 2:00 p.m. on that
Business Day;

 

73



--------------------------------------------------------------------------------

(iii) If notice of a deposit to the Bank of America Concentration Account or
payment is not available to the Administrative Agent until after 2:00 p.m. on a
Business Day, such deposit or payment shall be deemed to have been made at 9:00
a.m. on the then next Business Day;

(iv) On each Business Day, the Administrative Agent shall apply the then
collected balance of the Bank of America Concentration Account (net of monthly
fees charged, and of such impressed balances as may be required by Bank of
America) in accordance with this SECTION 2.18; and

(v) If any item deposited to the Bank of America Concentration Account and
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
applicable Loan Account and the Loan Parties shall indemnify the Credit Parties
against all claims and losses resulting from such dishonor or return.

SECTION 2.19 Fees.

(a) The Borrower shall pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Fee Letter as and when payment
of such fees is due as therein set forth.

(b) The Borrower shall pay the Administrative Agent, for the account of the
Lenders, a fee (the “Unused Fee”) equal to 0.25% per annum (on the basis of
actual days elapsed in a year of 365 or 366 days, as applicable) of the average
daily balance of the Unused Commitment, during the calendar month just ended (or
relevant period with respect to the payment being made for the first month
ending after the First Amendment Effective Date or on the Termination Date);
provided, that any Unused Fee accrued with respect to the Unused Commitments of
a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Unused Fee shall otherwise have been due and payable by the Borrower prior
to such time; provided, further, that no Unused Fee shall accrue on the Unused
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. The Unused Fee shall be paid in arrears, on the first day of each month
after the execution of this Agreement and on the Termination Date.

(c) The Borrower shall pay the Administrative Agent, for the account of the
Lenders on the second day of each January, April, July and October and on the
Termination Date, in arrears, a fee calculated on the basis of a 365 or 366 day
year, as applicable, and actual days elapsed (each, a “Letter of Credit Fee”),
equal to the following per annum percentages of the average face amount of the
following categories of Letters of Credit outstanding during the three (3) month
period then ended:

 

74



--------------------------------------------------------------------------------

(i) Standby Letters of Credit: At a per annum rate equal to the then Applicable
Margin for LIBO Loans;

(ii) Commercial Letters of Credit: At a per annum rate equal to fifty percent
(50%) of the then Applicable Margin for LIBO Loans; and

(iii) After the occurrence and during the continuance of an Event of Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings as
of such date, plus accrued and unpaid interest thereon, effective upon written
notice from the Administrative Agent or the Required Lenders, the Letter of
Credit Fee shall be increased, at the option of the Administrative Agent by an
amount equal to two percent (2%) per annum;

provided, that, except as provided under SECTION 2.26(a)(iii), no Letter of
Credit Fee shall accrue in favor of or be payable to any Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

(d) The Borrower shall pay to (i) the applicable Issuing Bank, at any time prior
to the occurrence of a Cash Dominion Event, or (ii) the Administrative Agent,
for the benefit of the applicable Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for hereunder, a fronting fee in the amount of
0.125% of the face amount of each Letter of Credit or, if the Borrower and such
Issuing Bank shall have separately agreed to a fronting fee for purposes hereof,
then in the amount of such separately agreed fee (each, a “Fronting Fee”) and
such other reasonable fees and charges in connection with the issuance,
negotiation, settlement, amendment and processing of each Letter of Credit
issued by the Issuing Bank as are customarily imposed by the Issuing Bank from
time to time in connection with letter of credit transactions.

(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the respective accounts of the Administrative Agent
and other Credit Parties as provided herein. Once due, all fees shall be fully
earned and shall not be refundable under any circumstances.

SECTION 2.20 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrower (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrower or for the Borrower’s account,
(ii) all Letter of Credit Disbursements, fees and interest that have become
payable as herein set forth, and (iii) any and all other monetary Obligations
that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from others for the Borrower’s
account, including, after the occurrence and during the continuance of a Cash
Dominion Event, all amounts received in the Bank of America Concentration
Account from the other Blocked Account Banks, and the amounts so credited shall
be applied as set forth in SECTIONS 2.17(d) or 7.03, as applicable. After the
end of each month, the Administrative Agent shall send to the Borrower a
statement accounting for the charges, loans, advances and other transactions
occurring among and between the Administrative Agent, the Lenders and the
Borrower during that month. The monthly statements shall, absent manifest error,
be deemed presumptively correct.

 

75



--------------------------------------------------------------------------------

SECTION 2.21 Payments.

(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(c) or 2.23, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 Federal Street,
Boston, Massachusetts, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to SECTIONS 2.14, 2.16(c), 2.23 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments to the appropriate recipient promptly following receipt thereof.
If any payment under any Loan Document shall be due on a day that is not a
Business Day, except with respect to LIBO Borrowings, the date for payment shall
be extended to the next succeeding Business Day, and, if any payment due with
respect to LIBO Borrowings shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, unless
that succeeding Business Day is in the next calendar month, in which event, the
date of such payment shall be on the last Business Day of subject calendar
month, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTIONS
2.17(d) or 7.03 ratably among the parties entitled thereto in accordance with
the amounts of principal, unreimbursed drawings under Letters of Credit,
interest, and fees then due to such respective parties. Any net principal
reductions to the Revolving Credit Loans received by the Administrative Agent in
accordance with the Loan Documents during such period shall not reduce such
actual amount so contributed, for purposes of calculation of interest due to
that Lender, until the Administrative Agent has distributed to that Lender its
Commitment Percentage thereof.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

76



--------------------------------------------------------------------------------

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.22 Settlement Amongst Lenders

(a) Except as provided in SECTION 2.22(b), the Swingline Lender may (but shall
not be obligated to), at any time, on behalf of the Borrower (which hereby
authorizes the Swingline Lender to act on its behalf in that regard) request the
Administrative Agent to cause the Lenders to make a Revolving Credit Loan (which
shall be a Prime Rate Loan) in an amount equal to such Lender’s Commitment
Percentage of the outstanding amount of Swingline Loans made in accordance with
SECTION 2.06, which request may be made regardless of whether the conditions set
forth in Article IV have been satisfied. Upon such request, each Lender shall
make available to the Administrative Agent the proceeds of such Revolving Credit
Loan for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Credit Loan to be made by the Lenders and the request therefor is
received prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent at the Federal Funds Effective Rate.

(b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Credit Loans (including outstanding Swingline Loans), shall be computed weekly
(or more frequently in the Administrative Agent’s discretion) and shall be
adjusted upward or downward based on all Revolving Credit Loans (excluding
Swingline Loans) and repayments of Revolving Credit Loans (excluding Swingline
Loans) received by the Administrative Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Credit Loans (excluding Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Lender its applicable
Commitment Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent or the Administrative Agent shall transfer to each Lender
such amounts as are necessary to ensure that, after giving effect to all such
transfers, the amount of Revolving Credit Loans made by each Lender (excluding
Swingline Loans) shall be equal to such Lender’s applicable Commitment
Percentage of Revolving Credit Loans (excluding Swingline Loans)

 

77



--------------------------------------------------------------------------------

outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 12:00 Noon then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent at the Federal Funds
Effective Rate.

SECTION 2.23 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) (a) howeverIf any Loan Party or the Administrative Agent shall be required
by any Applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this SECTION 2.23) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

78



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i)Loan Parties shall, and each Loan Party does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this SECTION 2.23) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that if the Borrower
reasonably believes that such taxes were not correctly or legally asserted, each
Lender will use reasonable efforts to cooperate with the Borrower to obtain a
refund of such taxes so long as such efforts would not, in the sole
determination of such Lender result in any additional costs, expenses or risks
or be otherwise disadvantageous to it. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, setting forth in
reasonable detail the manner in which such amount was determined, shall be
conclusive absent manifest error.

(ii) Each Lender and an Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such Issuing Bankbut only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
SECTION 9.04(e) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such Issuing Bank, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or such Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in

 

79



--------------------------------------------------------------------------------

this SECTION 2.23, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such

 

80



--------------------------------------------------------------------------------

Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in SECTION 2.23(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall be entitled to a complete exemption from U.S.
federal withholding tax on payments and, to the extent it is legally entitled to
do so, shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

81



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this SECTION 2.23 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) (g) Mitigation. If any Loan Party shall be required pursuant to this SECTION
2.23 to pay any additional amount to, or to indemnify, any Recipient to the
extent that such Recipient becomes subject to Taxes subsequent to the Closing
Date (or, if applicable, subsequent to the date such Person becomes a party to
this Agreement) as a result

 

82



--------------------------------------------------------------------------------

of any change in the circumstances of such Recipient (other than a change in
Applicable Law), including without limitation a change in the residence, place
of incorporation, principal place of business of such Recipient or a change in
the branch or lending office of such Recipient, as the case may be, such
Recipient shall use reasonable efforts to avoid or minimize any amounts which
might otherwise be payable pursuant to this SECTION 2.23(f); provided, however,
that such efforts shall not include the taking of any actions by such Recipient
that would result in any tax, costs or other expense to such Recipient (other
than a tax, cost or other expense for which such Recipient shall have been
reimbursed or indemnified by the Loan Parties pursuant to this Agreement or
otherwise) or any action which would or might in the reasonable opinion of such
Recipient have an adverse effect upon its business, operations or financial
condition or otherwise be disadvantageous to such Recipient.

(g)Recipient determines, in its reasonable discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this SECTION 2.23, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this SECTION 2.23 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(h) (Notice and Assistance. A Lender affected thereby shall notify the Borrower
within a reasonable time after receipt of a notice of assessment or proposed
assessment under which such Lender may be liable for additional Indemnified
Taxes (and any interest or penalties that may be assessed with respect to such
Indemnified Taxes) as a direct result of the Loan. Thereafter, such Lender shall
at the Loan Parties’ sole cost and expense, unless to do so

 

83



--------------------------------------------------------------------------------

might reasonably result in either any increased liabilities or expenses which
have not been fully secured by the Loan Parties or any other material adverse
effect on such Lender, (a) provide reasonable assistance to the Loan Parties in
contesting such proposed assessment or assessment, and (b) not settle or
compromise the contest of such proposed assessment or assessment without the
Borrower’s consent (not to be unreasonably withheld). In addition to the
foregoing, provided that the same will not result in material costs and expenses
which have not been fully secured for by the Loan Parties, and at the Loan
Parties sole cost and expense, the Lenders will upon reasonable request of the
Borrower apply for any refund of Taxes which might reasonably be available.

(i) (j) Without prejudice to the survival of any other agreement contained
herein, the agreements Survival. Each party’s obligations under this SECTION
2.23 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender or an Issuing Bank,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to SECTION
2.14 or 2.23, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, however, that the Borrower shall not
be liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the Effective
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, or if any Lender is a Defaulting Lender or a Minority
Lender, then the Borrower may, at its expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
(and, subject to the terms and conditions hereof, such Lender shall be required
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, the Issuing Banks and
Swingline Lender (which consent shall not be unreasonably withheld), to the
extent such consent is required

 

84



--------------------------------------------------------------------------------

pursuant to SECTION 9.04, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) in
the case of any such assignment resulting from a claim for compensation under
SECTION 2.14 or payments required to be made pursuant to SECTION 2.23, such
assignment will result in a reduction in such compensation or payments, and
(iv) in the case of an assignment resulting from a Lender becoming a Minority
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.25 Security Interests in Collateral.

To secure their Obligations under this Agreement and the other Loan Documents,
the Borrower and the Facility Guarantors shall grant to the Collateral Agent,
for its benefit and the ratable benefit of the other Credit Parties, a
first-priority security interest (subject to Permitted Encumbrances having
priority by operation of Applicable Law) in, and hypothec of, all of the
Collateral pursuant hereto and to the Security Documents.

SECTION 2.26 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and SECTION
9.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by any Agent from a Defaulting Lender pursuant to SECTION
9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan (which specific Loan shall be determined by
the Administrative Agent) in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth,

 

85



--------------------------------------------------------------------------------

to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Non-Defaulting Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans (including any Loans made pursuant to
SECTION 2.13(e)) in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in SECTION 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Outstandings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Outstandings owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Outstandings and
Swingline Loans are held by the Lenders pro rata in accordance with their
Commitment Percentages hereunder without giving effect to SECTION 2.26(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this SECTION 2.26(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
SECTION 2.19(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to SECTION 2.13(d).

(C) With respect to any fee payable under SECTION 2.19(b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay (without duplication of amounts
paid under clause (y) below) to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Outstandings or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay (without duplication of amounts paid under clause (x) above)
to the Issuing Banks and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Banks’ or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

86



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. If any
Fronting Exposure exists at the time any Lender becomes a Defaulting Lender,
then all or any part of such Defaulting Lender’s participation in Letter of
Credit Outstandings and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the portion of the
Total Outstandings owing to any Non-Defaulting Lender (including, without
limitation, any Letters of Credit or Swingline Loans as to which any
Non-Defaulting Lender has any participation obligation) to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Banks’ Fronting Exposure in an amount equal to 103% of
the Letter of Credit Outstandings as of such date, plus any accrued and unpaid
interest thereon.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which shall include the release of any cash
collateral previously provided by the Borrower hereunder with respect to such
Defaulting Lender to the extent such cash collateral has not been applied to the
Obligations), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to SECTION 2.26(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties executing this Agreement, jointly and severally, make the
following representations and warranties to each Credit Party with respect to
each Loan Party:

 

87



--------------------------------------------------------------------------------

SECTION 3.01 Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. The Information
Certificate sets forth, as of the First Amendment Effective Date, each Loan
Party’s name as it appears in official filings in its state or province of
incorporation or organization, its state or province of incorporation or
organization, organization type, organization number, if any, issued by its
state or province of incorporation or organization, and its federal employer
identification number.

SECTION 3.02 Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Charter Documents of any Loan Party,
(c) will not violate or result in a default under any Material Contract, any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, except to the extent that such violation or default would not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created under the Loan Documents.

 

88



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition.

(a) The Borrower has heretofore furnished to the Agents the Consolidated balance
sheets, and Consolidated statements of operations, stockholders’ equity, and
cash flows for the Parent as of and for the Fiscal Year ending February 27, 2010
and as of and for the Fiscal Quarter ending November 27, 2010, certified by a
Financial Officer of the Parent. Such Consolidated financial statements present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Parent as of such dates and for such periods in accordance
with GAAP, subject to year end audit adjustments and the absence of footnotes.

(b) Since the date of the latest such financial statements, there has been no
Material Adverse Effect.

SECTION 3.05 Properties.

(a) Except as disclosed in the Information Certificate, each Loan Party has
title to, or valid leasehold interests in, all its real (immoveable) and
personal (moveable) property material to its business, except for defects which
would not reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party owns or is licensed to use, all patents, trademarks, trade
names, trade styles, brand names, service marks, logos, copyrights, and other
intellectual property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and to the knowledge of its Responsible Officers
the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) The Information Certificate sets forth the address (including county) of all
Real Estate that is owned by the Loan Parties as of the Effective Date, together
with a list of the holders of any mortgage thereon. The Information Certificate
sets forth the address (including county) of all Real Estate that is leased by
the Loan Parties as of the Effective Date, together with the name of the lessor
with respect to each such Lease. Except as would not reasonably be expected to
result in a Material Adverse Effect, to the knowledge of the Responsible
Officers of the Loan Parties each of such Leases is in full force and effect and
the Loan Parties are not in default of the terms thereof.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except for Disclosed Matters, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of Responsible Officers of the Loan Parties, threatened in writing
against or affecting any Loan Party (i) as to which there is a reasonable
possibility of an adverse determination which, if adversely determined, would
reasonably be expected individually or in the aggregate to result in a Material
Adverse Effect (other than Disclosed Matters) or (ii) that involve any of the
Loan Documents.

(b) Except for Disclosed Matters, to the knowledge of its Responsible Officers
no Loan Party (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability, which, in
each case, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

(c) There has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law, including, without
limitation, the Income Tax Act (Canada), all Material Contracts and all
agreements relating to Material Indebtedness, and no default has occurred and is
continuing thereunder, except in each case where the failure to comply or the
existence of a default, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status.

No Loan Party is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.09 Taxes.

As of the First Amendment Effective Date, each Loan Party has timely filed or
caused to be filed all tax returns and reports required to have been filed
(including Canadian federal and provincial income tax returns) and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings, for which
such Loan Party has set aside on its books adequate reserves, and as to which no
Lien has arisen or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect. Proper and
accurate amounts have been withheld by each Loan Party from its respective
employees for all periods in compliance with all applicable federal, state,
provisional, local and foreign laws and such withholdings have been timely paid
to the respective Governmental Authorities, except to the extent, in each case,
that the failure to so comply would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10 ERISA.

 

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. federal or state laws. Each Pension
Plan (other than a Multiemployer Plan) that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a

 

90



--------------------------------------------------------------------------------

letter is currently being processed by the Internal Revenue Service or there is
still time before such application is required to be submitted to the Internal
Revenue Service, and to the best knowledge of a Responsible Officer of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of a Responsible Officer of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan (other than a Multiemployer Plan) that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) no ERISA Event has occurred, and no Responsible Officer of the
Borrower or any ERISA Affiliate is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 80% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 80% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

SECTION 3.11 Disclosure.

To the knowledge of their Responsible Officers, the Loan Parties have disclosed
to the Credit Parties all agreements, instruments and corporate or other
restrictions to which any Loan Party is subject, and all other matters known to
any of them that, if breached or defaulted, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements, certificates or other written information
(other than any projections, pro formas, budgets, and other forward-looking
information and information of a general economic or industry-specific nature)
concerning the Loan Parties furnished by or at the direction of any Loan Party
to any Credit Party in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished), when taken as a whole,
contains, as of the date furnished, any material misstatement of fact or omits
to state any material fact necessary to make the statements therein not
materially misleading in light of the circumstances under which such statements
were made.

 

91



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries.

(a) The Information Certificate sets forth the name of, and the ownership
interest of each Loan Party in, each Subsidiary as of the First Amendment
Effective Date. There is no other Capital Stock of any class as to any such
Subsidiary issued and outstanding as of the First Amendment Effective Date,
other than as set forth in the Information Certificate. All such shares of
Capital Stock are validly issued, fully paid, and non-assessable (as
applicable).

(b) Except as set forth in the Information Certificate, no Loan Party is party
to any joint venture, general or limited partnership, or limited liability
company agreements or any other business ventures or entities as of the First
Amendment Effective Date.

SECTION 3.13 Insurance.

The Information Certificate sets forth a description of all general liability,
comprehensive, health, and casualty insurance maintained by or on behalf of the
Loan Parties as of the First Amendment Effective Date. Each insurance policy
listed in the Information Certificate is in full force and effect and all
premiums in respect thereof that are due and payable as of the First Amendment
Effective Date have been paid.

SECTION 3.14 Labor Matters.

As of the First Amendment Effective Date there are no strikes, lockouts or
slowdowns against any Loan Party pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened except to the extent that strikes,
lockouts, or slowdowns would not reasonably be expected to result in a Material
Adverse Effect. The Loan Parties reasonably believe that the hours worked by and
payments made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local or foreign law dealing with such matters to the extent that any such
violation would reasonably be expected to have a Material Adverse Effect. Except
for Disclosed Matters and to the extent that such liability would not reasonably
be expected to have a Material Adverse Effect, the Loan Parties reasonably
believe that all payments due from any Loan Party, or for which any claim may be
made against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth in the
Information Certificate or as disclosed in any filing by any Loan Party with the
SEC, as of the Effective Date, no Loan Party is a party to or bound by any
material collective bargaining agreement, management agreement, employment
agreement, bonus, restricted stock, stock option, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. As of the First
Amendment Effective Date, there are no representation proceedings pending or, to
the knowledge of any Responsible Officer of any Loan Party, threatened to be
filed with the National Labor Relations Board or other Governmental Authority,
and no labor organization or group of employees of any Loan Party has made a
pending demand for recognition. The consummation of the transactions
contemplated by the Loan Documents (as amended on the First Amendment Effective
Date) will not give rise to any right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which any
Loan Party is bound to the extent that such would be reasonably expected to
result in a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

SECTION 3.15 Security Documents.

The Security Documents create in favor of the Collateral Agent, for its own
benefit and for the ratable benefit of the other Credit Parties, a legal, valid
and enforceable security or mortgage interest in the Collateral (subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law),
and the Security Documents constitute, or will upon the filing of financing
statements or other requisite registrations and/or the obtaining of “control”,
in each case with respect to the relevant Collateral as required under the
applicable Uniform Commercial Code or similar legislation of any jurisdiction,
including, without limitation, the PPSA and the Civil Code of Québec, to the
extent security interests in such Collateral can be perfected by such filings or
control, the creation of a fully perfected and opposable first priority Lien on,
and security interest in, and hypothecation of, all right, title and interest of
the Loan Parties thereunder in such Collateral (to the extent required under the
Security Documents), in each case prior and superior in right to any other
Person, except for Permitted Encumbrances having priority over the Lien of the
Collateral Agent under Applicable Law.

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.17 Solvency.

The Loan Parties, taken as a whole, are Solvent. No transfer of property is
being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of any Loan Party.

SECTION 3.18 DDAs; Credit Card Arrangements.

(a) The Information Certificate contains a list of all DDAs maintained by the
Loan Parties as of the First Amendment Effective Date, which list includes, with
respect to each DDA, (i) the name and address of the depository; (ii) the
account number(s) maintained with such depository; and (iii) a contact person at
such depository.

(b) The Information Certificate contains a list describing all agreements as of
the First Amendment Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

 

93



--------------------------------------------------------------------------------

SECTION 3.19 Licenses; Permits.

(a) Each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in material
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, and is also in compliance with all Applicable Laws, except
where the failure to comply with such terms, conditions or Applicable Laws,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.20 Material Contracts.

The Loan Parties are not in breach or in default of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract, except to the extent that such
breach, default or termination, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.21 OFAC.

No Loan Party, nor, to the knowledge of any Loan Party, any Affiliate, partner,
director, officer, employee, agent, trustee, administrator, manager, advisor or
representative of such Loan Party, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
any Arranger, the Administrative Agent, any Issuing Bank or the Swingline
Lender) of Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date.

This Agreement shall not become effective unless and until the following
conditions precedent are satisfied or waived:

(a) The Agents (or their counsel) shall have received from each party either
(i) a counterpart of this Agreement and all other Loan Documents described in
the Information Certificate signed on behalf of such party or (ii) written
evidence satisfactory to the Agents (which may include telecopy or pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and such other Loan Documents.

 

94



--------------------------------------------------------------------------------

(b) The Agents shall have received a favorable written opinion (addressed to
each Agent and the Lenders and dated the Effective Date) of Weil, Gotshal &
Manges LLP, Enterprise Business Law Group, LLC and Davies Ward Phillips &
Vineberg LLP, counsel for the Loan Parties, covering such matters relating to
the Loan Parties, the Loan Documents or the transactions contemplated thereby as
the Required Lenders shall reasonably request. The Loan Parties hereby request
such counsel to deliver such opinions.

(c) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Agents and their counsel.

(d) After giving effect to (i) any Loans to be made on the Effective Date,
(ii) any charges to the Loan Account made in connection with the credit facility
contemplated hereby and (iii) all Letters of Credit (including Existing Letters
of Credit) to be issued at, or immediately subsequent to, the Effective Date,
Availability shall be not less than $100,000,000. The Administrative Agent shall
have received a Borrowing Base Certificate dated the Effective Date, relating to
the month ended on February 26, 2011, and executed by a Financial Officer of the
Borrower.

(e) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties as of the Effective Date and (ii) certifying that (x) all
representations and warranties contained in this Agreement and the other Loan
Documents or otherwise made in writing in connection herewith or therewith are
true and correct in all material respects as of the Effective Date with the same
effect as if made on and as of such date, except to the extent that (A) such
representations and warranties are qualified as to “materiality”, “Material
Adverse Effect” or similar language, in which case they are true and correct in
all respects (as so qualified by “materiality”, “Material Adverse Effect” or
similar language) on and as of such date, and (B) such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects on and as of such earlier date, and (y) as of the
Effective Date, no Default or Event of Default exists.

(f) To the extent not previously delivered, the Agents shall have received the
Security Documents (including, without limitation, any amendments thereto).

(g) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agents
other than those which, individually or in the aggregate, would not and would
not reasonably be expected to result in, a Material Adverse Effect.

(h) The Agents shall have received a written report regarding the results of a
commercial finance examination of the Loan Parties, which shall be reasonably
satisfactory to the Agents.

 

95



--------------------------------------------------------------------------------

(i) Consolidated financial statements delivered to the Agents shall fairly
present in all material respects the business and financial condition of the
Parent and that, as of the Effective Date, there shall have been no Material
Adverse Effect since February 27, 2010.

(j) After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Effective Date
(including any Loans made or Letters of Credit issued hereunder), no Default or
Event of Default shall exist.

(k) The Agents shall have received results of searches or other evidence
reasonably satisfactory to the Agents (in each case dated as of a date
reasonably satisfactory to the Agents) indicating the absence of Liens on the
assets of the Loan Parties, except for Permitted Encumbrances.

(l) To the extent not previously delivered, the Agents shall have received all
documents and instruments, including Uniform Commercial Code and PPSA financing
statements and certified statements issued by the Québec Register of Personal
and Moveable Property Rights and any amendments in respect of any of the
foregoing, required by law or reasonably requested by the Agents to be filed,
registered, published or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered, published or recorded to the
satisfaction of the Agents.

(m) The Agents shall have received, and be reasonably satisfied with, evidence
of the Loan Parties’ insurance, together with such endorsements as are required
by the Loan Documents.

(n) All fees due as of the Effective Date and all Credit Party Expenses incurred
in connection with the establishment of the credit facility contemplated hereby
(including the reasonable fees and expenses of counsel to the Agents), shall
have been paid in full.

(o) There shall have been delivered to the Agents the additional instruments and
documents described in the Information Certificate.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on the Loan
Parties.

SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit.

The obligations of the Lenders to make each Revolving Credit Loan, and of the
Issuing Banks to issue each Letter of Credit, are subject to the following
conditions precedent:

(a) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II.

 

96



--------------------------------------------------------------------------------

(b) (i) No Default or Event of Default is then occurring, (ii) the
representations and warranties contained in SECTION 3.04(b) shall be true and
correct in all respects, and (iii) all other representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, except to the extent that (A) such representations and warranties are
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
which case they shall be true and correct in all respects (as so qualified by
“materiality”, “Material Adverse Effect” or similar language) on and as of such
date, and (B) such representations and warranties relate to an earlier date, in
which case they shall be true and correct in all material respects on and as of
such earlier date.

(c) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, the Loan Parties shall be in compliance
with all of the terms and provisions set forth herein and in the other Loan
Documents to be observed or performed and no Default or Event of Default shall
have occurred and be continuing.

(d) The Administrative Agent shall have received timely delivery of the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as reasonably required by the Administrative
Agent.

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrower shall continue to be in compliance with the Borrowing
Base. The conditions set forth in this SECTION 4.02 are for the sole benefit of
the Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the
Administrative Agent or any other Credit Party.

ARTICLE V

Affirmative Covenants

Until Payment in Full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 5.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent for distribution to the
Lenders in accordance with the provisions of SECTION 8.13(c):

(a) Within ninety (90) days after the end of each Fiscal Year of the Parent, the
Consolidated balance sheets, Consolidated statements of operations, and
Consolidated statements of stockholders’ equity and cash flows as of the end of
and for such year for the Parent, setting forth in each case in comparative form
the Consolidated figures for the previous Fiscal Year, all audited and reported
on by independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without a qualification or exception as to the scope of such audit) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent on a Consolidated basis in accordance with GAAP consistently applied and
on an annual basis a consolidating balance sheet to be delivered in a timely
fashion, when prepared;

 

97



--------------------------------------------------------------------------------

(b) (i) Within forty-five (45) days after the end of each of the first three
(3) Fiscal Quarters of the Parent, the Consolidated balance sheets, Consolidated
statements of operations, stockholders’ equity and cash flows of the Parent, as
of the end of and for such Fiscal Quarter and the elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the Consolidated figures
for the previous Fiscal Year, all certified by one of the Parent’s Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Parent on a Consolidated basis in accordance with
GAAP consistently applied, subject to normal year end audit adjustments and the
absence of footnotes; and (ii) at any time following the occurrence of a Cash
Dominion Event, within thirty (30) days after the end of each Fiscal Month of
the Parent, the Consolidated balance sheets, Consolidated statements of
operations and stockholders’ equity of the Parent, as of the end of and for such
Fiscal Month and the elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the Consolidated figures for the previous Fiscal Year,
all certified by one of the Parent’s Financial Officers as presenting in all
material respects the financial condition and results of operations of the
Parent on a Consolidated basis in a manner consistent with past practices and
reflecting the same information as reported to the Parent’s board of directors,
subject to normal year end audit adjustments and the absence of footnotes;

(c) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit G hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations with respect to Availability and the Average Daily Availability;

(d) On the tenth (10th) Business Day of each Fiscal Month, a certificate in the
form of Exhibit H (a “Borrowing Base Certificate”) showing the Borrowing Base as
of the close of business on last day of the immediately preceding Fiscal Month,
provided that if (i) an Event of Default has occurred and is continuing, or
(ii) if Availability (as calculated under clause (b) of the definition thereof)
is at any time less than the greater of (A) twelve and one-half percent
(12.5%) of the Line Cap, or (B) $25,000,000, then in either case such Borrowing
Base Certificate shall be furnished on Wednesday of each week (or, if Wednesday
is not a Business Day, on the next succeeding Business Day), and provided
further that if any request for a Loan will result in Credit Extensions
exceeding $150,000,000, a Borrowing Base Certificate shall accompany such
request; each Borrowing Base Certificate to be certified as complete and correct
on behalf of the Borrower by a Financial Officer of the Borrower;

(e) Promptly after the same become publicly available (except to the extent
otherwise required to be delivered hereunder), copies of all material periodic
and other reports, proxy statements and other materials filed by any Loan Party
with the SEC, or other foreign securities regulatory body, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

 

98



--------------------------------------------------------------------------------

(f) With respect to each month during which, at any time during such month,
(i) Letter of Credit Outstandings exceed $100,000,000, or (ii) there are any
Loans outstanding, in either case, the financial and collateral reports
described on Schedule 5.01(f) hereto shall be delivered at the times set forth
in such Schedule;

(g) A detailed summary of the Net Proceeds received from any Prepayment Event
within three (3) Business Days after receipt of such proceeds, including,
without limitation, to the extent applicable, the manner of allocation of the
Net Proceeds amongst the assets and properties of the Loan Parties which are the
subject of the Prepayment Event;

(h) (i) Notice of any intended sale or other disposition (other than as
permitted under Section 6.05) of material assets of any Loan Party permitted
hereunder, at least five (5) Business Days prior to the date of consummation of
such sale or disposition, and (ii) notice of any incurrence of any Indebtedness
for borrowed money in excess of $50,000,000 in favor of any non-Affiliated
Person permitted hereunder, promptly (but in any event within five (5) Business
Days) following the incurrence of such Indebtedness;

(i) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender may
reasonably request;

(j) as soon as available, but in any event at least thirty (30) days after the
end of each Fiscal Year of the Parent, forecasts prepared by management of the
Parent, in form satisfactory to the Administrative Agent, of (i) the forecasted
consolidated balance sheets of the Parent and its Subsidiaries, (ii) the
forecasted consolidated statements of income or operations and consolidated cash
forecasts prepared on a monthly basis, in form reasonably acceptable to the
Administrative Agent, and (iii) Availability on a monthly basis, in the case of
each of clauses (i) through (iii), for the immediately following Fiscal Year
(including the Fiscal Year in which the Maturity Date occurs but only through
the Maturity Date);

(k) If reasonably requested by the Administrative Agent, and concurrently with
the delivery of the financial statements under clause (a) above, copies of the
Borrower’s Canadian federal and provincial tax returns for the Fiscal Year to
which such financial statements in clause (a) apply, if available.

(l) Promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness.

(m) Any of the delivery requirements relating to written financial information
set forth in this SECTION 5.01 may be satisfied by either (x) the Borrower’s
posting such information in electronic format readable by the Administrative
Agent and the Lenders to a secure address on the world wide web (the
“Informational Website”) which is accessible by the Administrative Agent and the
Lenders, (y) the Borrower’s delivering such financial

 

99



--------------------------------------------------------------------------------

information in electronic format to the Administrative Agent and the
Administrative Agent’s posting such information to an Informational Website, or
(z) the filing of such information on the website of the SEC at
http://www.sec.gov. The accommodation provided by the foregoing sentence shall
not impair the right of the Administrative Agent, or any Lender through the
Administrative Agent, to request and receive from the Borrower physical delivery
of specific financial information provided for in this SECTION 5.01. The
Borrower shall give the Administrative Agent (and the Administrative Agent shall
give each Lender) written or electronic notice each time any information is
delivered by posting to the Informational Website or by filing electronically
with the SEC. The Loan Parties shall be responsible for and shall bear all risk
associated with establishing and maintaining the security and confidentiality of
the Informational Website and the information posted thereto.

SECTION 5.02 Notices of Material Events.

The Borrower will furnish to the Administrative Agent prompt written notice of
the occurrence of any of the following after any Responsible Officer of the
Borrower obtains knowledge thereof:

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, as determined at the time of filing, would
reasonably be expected to result in a Material Adverse Effect;

(c) An ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d) Any development that results in a Material Adverse Effect;

(e) Any change in the Parent’s chief executive officer or chief financial
officer;

(f) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(g) Any material collective bargaining agreement or other union labor contract
to which a Loan Party becomes a party, or the application for the certification
of a collective bargaining agent;

(h) The filing of any Lien (other than inchoate Liens) for unpaid Taxes in
excess of $1,000,000 against any Loan Party;

(i) Any Person’s becoming a Material Domestic Subsidiary; and

 

100



--------------------------------------------------------------------------------

(j) Any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.

Each notice delivered under this SECTION 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

Except in connection with a transaction permitted by SECTION 6.03 in which a
Loan Party is the surviving Person, the Borrower will furnish to the Agents at
least thirty (30) days’ (or such shorter period as to which the Administrative
Agent may agree in its sole discretion) prior written notice of any change in:
(a) any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties; (b) the location
of any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility); provided that any such
notice with respect to the opening or closing of any retail store shall be
provided to the Agents solely upon request of the Administrative Agent; (c) any
Loan Party’s organizational structure or jurisdiction of incorporation or
formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings, publications and registrations,
have been made under the Uniform Commercial Code, PPSA or other Applicable Law
that are required in order for the Agents to continue at all times following
such change to have a valid, legal and perfected first priority (subject only to
Permitted Encumbrances having priority by operation of Applicable Law) security
interest in all the Collateral for its own benefit and the benefit of the other
Credit Parties.

SECTION 5.04 Existence; Conduct of Business.

Each Loan Party will, and will cause each of its Subsidiaries to, do all things
necessary to comply with its Charter Documents, and to preserve, renew and keep
in full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under SECTION 6.03.

SECTION 5.05 Payment of Obligations.

Each Loan Party will, and will cause its Subsidiaries to, pay its Tax
liabilities and claims for labor, materials, or supplies, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves

 

101



--------------------------------------------------------------------------------

with respect thereto in accordance with GAAP, (c) such contest effectively
suspends collection of the contested obligation and no Lien is securing such
obligation, or (d) the failure to make payment would not reasonably be expected
to result in a Material Adverse Effect. Without limitation of the foregoing,
each Loan Party will pay all obligations within thirty (30) days of when due and
owing to any third party landlords and warehousemen storing any of the Inventory
of any Loan Party, except to the extent that the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties.

Each Loan Party will, and will cause its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty loss, and condemnation excepted,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect and except for store closings and asset dispositions
permitted hereunder.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices of such
Loan Party in effect on the Effective Date, a program of self-insurance) in at
least such amounts and against at least such risks as is consistent with
business practices in effect on the Effective Date or as otherwise determined by
the Responsible Officers of the Loan Parties acting reasonably in their business
judgment, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any
properties owned, occupied or controlled by it (including the insurance required
pursuant to the Security Documents); (ii) maintain such other insurance as may
be required by law; and (iii) furnish to the Administrative Agent, upon
reasonable written request, full information as to the insurance carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Agents, which endorsements or
amendments shall provide that the insurer shall pay all proceeds in excess of
$10,000,000 prior to the occurrence and continuance of a Cash Dominion Event
(but subject in any event to the provisions of SECTION 2.17(c)), and all
proceeds during the continuance of a Cash Dominion Event, otherwise payable to
the Loan Parties under the policies directly to the Collateral Agent, (ii) a
provision to the effect that none of the Loan Parties, Credit Parties or any
other Person shall be a co-insurer and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent, as an additional insured. Each such
policy referred to in this SECTION 5.07(b) shall also provide that it shall not
be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than ten (10) days’ prior written notice thereof by the
insurer to the Collateral Agent (giving such Agent the right to cure defaults in
the payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent. The Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of renewal of a policy (including an insurance binder) together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor.

 

102



--------------------------------------------------------------------------------

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a) Each Loan Party will, and will cause each of its Material Domestic
Subsidiaries to, keep proper books of record and account in accordance with GAAP
and in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Material Domestic Subsidiaries to, permit any
representatives designated by any Agent, upon reasonable prior notice and during
normal business hours prior to the occurrence of an Event of Default, to visit
and inspect its properties, to discuss its affairs, finances and condition with
its officers and internal accountants and to examine and make extracts from its
books and records, all at such reasonable times and as often as reasonably
requested; provided that, unless an Event of Default has occurred and is
continuing, other than as set forth in SECTION 5.08(b), the Loan Parties shall
only be required to reimburse an Agent (or any of its representatives so
designated) for its costs and expenses for one (1) such visit and inspection in
any calendar year.

(b) Each Loan Party will, and will cause its Material Domestic Subsidiaries to,
from time to time upon the request of any Agent, permit any Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agents, subject to reasonable prior notice and during normal
business hours prior to the occurrence of an Event of Default, to conduct
appraisals, commercial finance examinations and other evaluations, including,
without limitation, of (i) the Borrower’s practices in the computation of the
Borrowing Base, and (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. Any Lender, at its own expense, may accompany
any Agent or professionals retained by any Agent on such examination. The Loan
Parties shall pay the reasonable out-of-pocket fees and expenses of the Agents
or such professionals with respect to such evaluations and appraisals, provided
that (x) the Agents may, collectively in their reasonable discretion, conduct no
more than one (1) commercial finance examination and one (1) appraisal of the
Borrower’s Inventory in any calendar year (provided that (i) if at any time
during such calendar year, Availability is less than the greater of
(x) $25,000,000, or (y) twenty-five percent (25%) of the Line Cap, the Agents
may, collectively in their reasonable discretion, conduct two (2) commercial
finance examinations and two (2) Inventory appraisals during such calendar year,
and provided further that if at any time during such calendar year, Availability
is less than the greater of (A) fifteen percent (15%) of the Line Cap, or
(B) $25,000,000, the Agents may, collectively in their reasonable discretion,
conduct three (3) commercial finance examinations and three (3) Inventory
appraisals during such calendar year, and (ii) if any Event of Default exists,
the Agents, in their reasonable discretion, may cause such additional commercial
finance examinations and Inventory appraisals to be taken as the Agents
reasonably determine, in each case at the expense of the Loan Parties). The
Agents may, collectively in their reasonable discretion, conduct such additional
commercial finance examinations and such additional Inventory appraisals during
any calendar year as it, in its discretion deems necessary or appropriate, at
the Lenders’ expense. The Agents shall promptly deliver copies of such
commercial finance examinations and Inventory appraisals to the Lenders pursuant
to the provisions of SECTION 8.13(c).

 

103



--------------------------------------------------------------------------------

(c) The Loan Parties shall at all times retain Ernst & Young or another
independent registered public accounting firm of recognized national standing.

SECTION 5.09 Physical Inventories.

(a) The Loan Parties, at their own expense, shall cause not less than one
(1) physical inventory to be undertaken at each location and in each twelve
(12) month period conducted by RGIS or another inventory taker reasonably
satisfactory to the Agents, and periodic cycle counts, in each case consistent
with past practice, and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
reasonably satisfactory to the Agents. The Agents, at the expense of the Loan
Parties, may observe each scheduled physical count of Inventory which is
undertaken on behalf of any Loan Party. The Borrower, within forty-five
(45) calendar days following the completion of such inventory, shall provide the
Agents with a reconciliation of the results of such inventory (as well as of any
other physical inventory undertaken by a Loan Party) and shall post such results
to the Loan Parties’ stock ledgers and general ledgers, as applicable.

(b) The Agents, in their reasonable discretion, if any Default or Event of
Default exists, may cause such inventories to be taken as the Agents reasonably
determine (each, at the expense of the Loan Parties).

SECTION 5.10 Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority, as applicable, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.11 Use of Proceeds and Letters of Credit.

The proceeds of Loans made hereunder and of Letters of Credit issued hereunder
will be used only (a) to finance the acquisition of working capital assets of
the Borrower and its Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (b) to finance
Capital Expenditures of the Borrower and its Subsidiaries, (c) to finance
Permitted Acquisitions, and (d) for general corporate purposes (including but
not limited to the repayment or refinancing of Indebtedness and the making of
Investments and Restricted Payments), in each case to the extent permitted in
this Agreement. No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the regulations of the Board, including Regulations U and X,
(ii) to be lent, contributed or otherwise made available to fund any activity or
business in any Designated Jurisdiction; (ii) to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction or
who is the subject of any Sanctions; or (iii) in any other manner that will
result in any violation by any Person (including any Lender, any Arranger,
Administrative Agent, Issuing Bank or Swingline Lender) of any Sanctions.

 

104



--------------------------------------------------------------------------------

SECTION 5.12 Additional Subsidiaries.

If any Loan Party shall form or acquire a Material Domestic Subsidiary after the
First Amendment Effective Date, the Borrower will notify the Agents thereof and
the Borrower will cause such Subsidiary to become a Loan Party hereunder by
executing a Joinder Agreement and such other documents, instruments and
agreements reasonably requested by the Administrative Agent, and under each
applicable Security Document in the manner provided therein, within thirty
(30) calendar days (or such later date as the Administrative Agent may agree in
its sole discretion) after such Material Domestic Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Material Domestic Subsidiary’s assets of the type included within the definition
of Collateral, to secure the Obligations as the Administrative Agent or the
Required Lenders shall request.

SECTION 5.13 Compliance with Terms of Leaseholds.

Except as otherwise expressly permitted hereunder, each Loan Party will (a) make
all payments and otherwise perform all obligations in respect of all Leases to
which any Loan Party or any of its Subsidiaries is a party, keep such Leases in
full force and effect, (b) not allow such Leases to lapse or be terminated or
any rights to renew such Leases to be forfeited or cancelled except in the
ordinary course of business, consistent with past practices, (c) notify the
Administrative Agent of any default by any Loan Party or any of its Subsidiaries
with respect to such Leases and cooperate with the Administrative Agent in all
respects to cure any such default, and (d) cause each of its Subsidiaries to do
the foregoing, except, in each case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.14 Material Contracts.

Each Loan Party will (a) perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, (b) maintain each such
Material Contract in full force and effect except to the extent such Material
Contract is no longer used or useful in the conduct of the business of the Loan
Parties in the ordinary course of business, consistent with past practices, and
(c) cause each of its Subsidiaries to do the foregoing, except, in each case,
where the failure to do so, either individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.15 Further Assurances.

Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon the reasonable request of
Administrative Agent, evidence reasonably satisfactory to such Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

105



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until Payment in Full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 6.01 Indebtedness and Other Obligations.

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

SECTION 6.02 Liens.

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Accounts) or rights in respect of any thereof,
except Permitted Encumbrances.

SECTION 6.03 Fundamental Changes

(a) The Borrower will not, and will not permit any other Loan Party to, merge,
amalgamate into or consolidate with any other Person, or permit any other Person
to merge, amalgamate into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing or would
arise therefrom, (i) any Subsidiary may merge, consolidate or amalgamate into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary that is not the Borrower may merge, consolidate
or amalgamate into any Subsidiary that is not the Borrower, (iii) Permitted
Acquisitions and asset dispositions permitted pursuant to SECTION 6.05 hereof
and Permitted Investments of the type described in clauses (p) and/or (q) of the
definition of “Permitted Investment” may be consummated in the form of a merger,
consolidation or amalgamation, as long as, in the event of a Permitted
Acquisition, the surviving Person is, or as and to the extent required by
SECTION 5.12 becomes, a Loan Party, provided that any such merger, consolidation
or amalgamation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger, consolidation or amalgamation shall not be
permitted unless also permitted by SECTION 6.04, (iv) any Facility Guarantor may
consummate a dissolution or liquidation, the purpose of which is to effect an
asset disposition permitted pursuant to SECTION 6.05, and (v) any Facility
Guarantor may liquidate or dissolve if such liquidation or dissolution is in the
best interests of the Borrower and is not materially adverse to the Lenders. To
the extent that any Facility Guarantor is merged, consolidated or amalgamated
with or into any other Loan Party (or any Person in a transaction permitted
under clause (iii) above) or liquidated or dissolved, in each case, as permitted
under this clause (a), such Facility Guarantor shall be released from its
obligations under any Facility Guarantee to which it is a party.

(b) The Borrower will not, and will not permit any other Loan Party to, engage,
to any material extent, in any business other than business of the type
conducted by such Loan Party on the date of execution of this Agreement and
businesses reasonably related or reasonably ancillary thereto.

 

106



--------------------------------------------------------------------------------

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

SECTION 6.05 Asset Sales.

No Loan Party will sell, transfer, lease (as lessor) or otherwise voluntarily
dispose of any asset, including any Capital Stock of another Person, except
(i) sales of Inventory and the use of cash in the ordinary course of business,
(ii) transactions permitted by SECTION 6.03, SECTION 6.04 or SECTION 6.06, and
(iii) Permitted Dispositions. The Collateral Agent’s Liens on any assets sold,
transferred, leased (as lessor) or otherwise voluntarily disposed of, to the
extent in connection with a transaction permitted by this SECTION 6.05, shall be
released in accordance with Section 8.12 of the Security Agreement.

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment other than Permitted Dividends.

(b) No Loan Party will make directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness (other than the Obligations), or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:

(i) as long as no Event of Default then exists or would arise therefrom,
mandatory payments and mandatory prepayments of interest and principal as and
when due in respect of any Permitted Indebtedness;

(ii) prepayments, exchanges, purchases, redemptions, retirements, acquisitions,
cancellations or terminations (collectively, “Prepayments”) of Indebtedness so
long as (i) the Payment Conditions shall have been satisfied, or (ii)(A) no
Default or Event of Default has occurred and is continuing or shall occur after
giving effect to such Prepayment, and (B) after giving pro forma effect to such
Prepayment, Availability will be (and is projected on a pro forma basis for the
six (6) months following such Prepayment, to be) equal to or greater than
twenty-five percent (25%) of the Line Cap, and (C) the Borrower shall have
provided projections to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing the satisfaction
of the conditions described in clause (ii)(B) above, or (iii) the Covenant
Conditions shall have been satisfied; and

(iii) refinancings of Indebtedness to the extent the Indebtedness incurred in
connection with such refinancing would otherwise be permitted under this
Agreement.

 

107



--------------------------------------------------------------------------------

SECTION 6.07 Transactions with Affiliates.

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole, not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties not otherwise prohibited
hereunder, (c) transactions as set forth in the Information Certificate,
(d) payment of indemnities and compensation to officers and employees for
services actually rendered to any such Loan Party or any of its Subsidiaries,
(e) payment of director’s fees, expenses, and indemnities, (f) stock option,
stock award and compensation plans of the Loan Parties and their Subsidiaries,
(g) employment contracts with officers and management of the Loan Parties and
their Subsidiaries, (h) the repurchase of equity interests from officers,
directors, and employees to the extent permitted under this Agreement and, as
long as no Default or Event of Default then exists or would arise therefrom,
pursuant to stock options, stock awards and stock incentive plans, (i) advances
and loans to officers and employees of the Loan Parties and their Subsidiaries
to the extent permitted under this Agreement and to the extent permitted by
Applicable Law, (j) other transactions specifically permitted under this
Agreement (including, without limitation, sale/leaseback transactions, Permitted
Dispositions, Restricted Payments, Permitted Investments, and Indebtedness), or
(k) any transactions approved by Administrative Agent.

SECTION 6.08 Restrictive Agreements.

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances to a Loan Party or any other Subsidiary of
a Loan Party or to guarantee Indebtedness of the Loan Parties or any other
Subsidiary of the Loan Parties, provided that (i) the foregoing shall not apply
to (1) restrictions and conditions imposed by Applicable Law or by any Loan
Document, (2) any restriction or condition with respect to any asset of any Loan
Party or any of its Subsidiaries imposed pursuant to an agreement which has been
entered into for the sale or disposition of such assets or all or substantially
all of the Capital Stock or assets of such Loan Party or such Subsidiary, so
long as such sale or disposition is permitted under this Agreement,
(3) contractual obligations binding on a Subsidiary of the Borrower at the time
such Person first becomes a Subsidiary, so long as such contractual obligations
were not entered into in contemplation of such Person becoming a Subsidiary,
(4) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture entered into in the ordinary course of business,
and (ii) clause (a) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (2) customary provisions in leases or
licenses restricting the assignment or subleasing thereof, (3) any negative
pledges and restrictions on Liens in favor of any holder of Permitted
Indebtedness of the type described in clauses (e), (h), (l) or (r) of the
definition of “Permitted Indebtedness” but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
and (4) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

 

108



--------------------------------------------------------------------------------

SECTION 6.09 Amendment of Material Documents.

No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents or (b) any Material Contract or Material Indebtedness, in each
case to the extent that such amendment, modification or waiver would be
reasonably likely to result in a Material Adverse Effect.

SECTION 6.10 Minimum Availability.

The Borrower shall at all times maintain Availability in an amount no less than
the greater of (i) ten percent (10%) of the Line Cap, or (ii) $20,000,000.

SECTION 6.11 Fiscal Year.

No Loan Party will change its Fiscal Year without the approval of the
Administrative Agent.

SECTION 6.12 ERISA.

The Parent shall not, nor shall cause or permit any of its ERISA Affiliates to:

(a) cause or permit to occur an event that would reasonably be expected to
result in the imposition of a Lien under Section 4068 of ERISA to the extent
such Lien secures obligations in excess of $15,000,000; or

(b) cause or permit to occur an ERISA Event to the extent such ERISA Event would
reasonably be expected to result in a Material Adverse Effect; or

(c) engage in any transaction in connection with which the Parent or any ERISA
Affiliate could be reasonably expected to be subject to either a civil penalty
assessed pursuant to the provisions of Section 502(i) of ERISA or a tax imposed
under the provisions of Section 4975 of the Code which, in each case, would
reasonably be expected to result in a Material Adverse Effect; or

(d) adopt an amendment to any Plan requiring the provision of security under
Section 401(a)(29) of the Code which would reasonably be expected to result in a
Material Adverse Effect; or

(e) terminate any Plan under Section 4041(c) of ERISA without the prior consent
of Administrative Agent which would reasonably be expected to result in a
Material Adverse Effect; or

(f) fail in any material respect to make payment (including any “minimum
required contribution” (as defined in Section 430 of the Code or Section 303 of
ERISA) when due (including permissible extensions) of all amounts which, under
the provisions of any Pension Plan,

 

109



--------------------------------------------------------------------------------

it is required to pay as contributions thereto or as premiums to the PBGC, or,
with respect to any Multiemployer Plan, permit to exist any material
“accumulated funding deficiency” (within the meaning of Section 304 of ERISA and
Section 431 of the Code) which would reasonably be expected to result in a
Material Adverse Effect; or

(g) enter into a new agreement or agreements that would obligate the Parent or
any ERISA Affiliate to (i) make contributions to a Multiemployer Plan subject to
Subtitle (E) of Title IV of ERISA in excess of $10,000,000 per year, or (ii) to
create, extend or increase an obligation to provide health or medical benefits
for retirees of the Parent or an ERISA Affiliate that would reasonably be
expected to result in a Material Adverse Effect; or

(h) enter into a plan in respect of Canadian employees of the Borrower or any of
its Affiliates which is a “registered pension plan” as such term is defined in
the Income Tax Act (Canada), and which is subject to the Income Tax Act (Canada)
and the Pension Benefits Act (Ontario) or other similar applicable provincial or
federal pension benefits legislation.

SECTION 6.13 Environmental Laws.

The Loan Parties shall not, and shall not permit any Subsidiary to, (a) fail to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(b) become subject to any Environmental Liability, in each case which would be
reasonably likely to result in a Material Adverse Effect.

SECTION 6.14 Additional Subsidiaries.

The Loan Parties will not create any additional Subsidiary, unless such
Subsidiary is a Loan Party or if the Investment with respect thereto is
permitted pursuant to SECTION 5.12 or SECTION 6.04.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b) Any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in SECTION 7.01(a), or an amount
payable for Other Liabilities) payable under this Agreement or any other Loan
Document and such failure continues for three (3) Business Days after notice
from Agents;

 

110



--------------------------------------------------------------------------------

(c) Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any, financial statement or other document furnished pursuant to or
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder), shall prove to have been incorrect in any material respect
when made or deemed made;

(d) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) Article VI or (ii) in SECTION 5.01(d)
(after a one (1) Business Day grace period), or (iii) in any of SECTION 2.18,
SECTION 5.01(f), SECTION 5.07, SECTION 5.08, or SECTION 5.11 (provided that, if
(A) any such Default described in this clause (iii) is of a type that can be
cured within five (5) Business Days and (B) such Default could not materially
adversely impact the Lenders’ Liens on the Collateral, such default shall not
constitute an Event of Default for five (5) Business Days after the occurrence
of such Default so long as the Loan Parties are diligently pursuing the cure of
such Default);

(e) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower;

(f) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity and with
respect to which all notice, grace, and cure periods have expired;

(g) a Change in Control shall occur;

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code, the BIA, the WURA, the CCAA, or any federal, state,
provincial or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, interim receiver,
trustee, custodian, sequestrator, conservator, monitor, administrator, or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

111



--------------------------------------------------------------------------------

(i) (i) Any Loan Party shall (A) voluntarily commence any proceeding or file any
petition or proposal (or intent to file a proposal) seeking liquidation,
reorganization or other relief under the Bankruptcy Code, the BIA, the WURA, the
CCAA, or any federal, state, provincial or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (B) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in SECTION 7.01(j), (C) apply for or consent to
the appointment of a receiver, interim receiver, trustee, custodian,
sequestrator, conservator, monitor, administrator, or similar official for any
Loan Party or for a substantial part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
or (E) make a general assignment for the benefit of creditors, or (ii) the board
of directors (or similar governing body) of the Parent, the Borrower or any
other Loan Party (or any committee thereof) shall adopt any resolution or
otherwise authorize any action referred to in clause (i) above;

(j) Any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Borrower’s assets or store locations,
or employ an agent or other third party to conduct any so-called store closing,
store liquidation or “Going-Out-Of-Business” sales for all or substantially all
of the store locations;

(l) One or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $30,000,000 in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied, or bonded or any action
shall be legally taken by a judgment creditor to attach or levy (by writ or
otherwise) upon any material assets of any Loan Party to enforce any such
judgment;

(m) An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
liability to any Plan, Multiemployer Plan, or the PBGC (or any combination
thereof) in excess of $15,000,000 (net of actual, or likely, recoveries,
payments, or insurance proceeds), and would reasonably be expected to result in
a Material Adverse Effect, and the same shall remain undischarged for a period
of thirty (30) consecutive days during which period any action shall not be
legally taken to attach or levy upon any material assets of any Loan Party to
enforce any such liability;

(n) (i) Any challenge by or on behalf of any Loan Party to the validity or
continuing effectiveness of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto, or (ii) except as expressly permitted hereunder or under
any other Loan Document, (A) the receipt by the Administrative Agent of notice
by any Facility Guarantor of the termination of any Facility Guarantee to which
it is a party, or (B) any other termination of any Facility Guarantee;

 

112



--------------------------------------------------------------------------------

(o) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

(p) Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document except as a result of the sale, release, or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or the
failure of the Agents through their acts or omissions and through no fault of
the Loan Parties, to maintain the perfection of their Liens in accordance with
Applicable Law;

(q) The indictment of any Loan Party under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of
ninety (90) days or more, unless the Administrative Agent, in its reasonable
discretion, determines that the indictment is not material;

(r) Any Responsible Officer of any Loan Party is criminally indicted or
convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, unless such director or senior officer promptly (i) resigns,
(ii) is promptly removed by the applicable Loan Party’s board of directors (or
other governing body), or (iii) is replaced by the applicable Loan Party’s board
of directors (or other governing body) and no longer constitutes a Responsible
Officer for the purposes of this Agreement;

(s) (i) The subordination provisions of the documents evidencing or governing
any Subordinated Indebtedness that constitutes Material Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) any Loan Party shall
make or receive any payment, or take or fail to take any action, in each such
case in contravention of the applicable Subordination Provisions of any
Subordinated Indebtedness that constitutes Material Indebtedness; or

(t) The imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect;

 

113



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or (i)), and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders (or, solely with respect to any Obligations that are
Other Liabilities, at the request of the Credit Party that is the provider of
the applicable Bank Product or Cash Management Service) shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
irrevocably terminate immediately; (ii) declare the Obligations then outstanding
to be due and payable in whole, and thereupon the principal of the Loans and all
other Obligations so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; or (iii) require the Loan Parties to furnish cash collateral
with respect to the Letter of Credit Outstandings (or, alternatively, a backstop
letter of credit in an amount equal to 103% of such Letter of Credit
Outstandings, which backstop letter of credit shall be in form and substance and
from an issuing bank reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank(s)) to be held and applied in accordance with SECTION
2.17 and SECTION 7.03. In case of any event with respect to any Loan Party
described in SECTION 7.01(h) or (i)), the Commitments shall automatically and
irrevocably terminate and the principal of the Loans and other Obligations then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties.

SECTION 7.02 Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies (including the right to require the issuance of a Letter of Credit as
set forth in SECTION 9.05) under this Agreement or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties. No remedy herein is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

SECTION 7.03 Application of Proceeds.

(a) After the occurrence and during the continuance of an Event of Default, all
proceeds realized from any Loan Party or on account of any Collateral or,
without limiting the foregoing, on account of any Prepayment Event shall be
applied in the following order:

(i) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities, fees and other amounts then due to the Agents until paid
in full;

 

114



--------------------------------------------------------------------------------

(ii) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Lenders until paid in full;

(iii) THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(iv) FOURTH, to pay principal due in respect of the Swingline Loans until paid
in full;

(v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

(vi) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Lenders as cash collateral
in an amount up to 103% of the then extant Stated Amount of Letters of Credit
until paid in full;

(vii) SEVENTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party;

(viii) EIGHTH, ratably to pay any other Obligations; and

(ix) NINTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

(b) Excluded Swap Obligations with respect to any Facility Guarantor shall not
be paid with amounts received from such Facility Guarantor, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to the Obligations otherwise set forth above in this
Section.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent.

Each Lender and each Issuing Bank hereby irrevocably designate Bank of America
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby (i) irrevocably authorizes
the Administrative Agent and the Collateral Agent to enter into the Loan
Documents to which it is a party, and at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Administrative Agent (or its duly-appointed agent) for its own benefit and for
the ratable benefit of the other Credit Parties. Any proceeds received by the
Administrative Agent from the

 

115



--------------------------------------------------------------------------------

foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement and the other Loan Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent.

(a) Each Lender and each Issuing Bank hereby irrevocably designate Bank of
America as Collateral Agent under this Agreement and the other Loan Documents.
The Lenders and each Issuing Bank each hereby (i) irrevocably authorizes the
Collateral Agent (x) to enter into the Loan Documents to which it is a party,
and (y) at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Loan Documents as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto, and (ii) agrees and
consents to all of the provisions of the Security Documents. All Collateral
shall be held or administered, subject to the direction of the Administrative
Agent, by the Collateral Agent (or its duly-appointed agent) for its own benefit
and for the ratable benefit of the other Credit Parties. Any proceeds received
by the Collateral Agent from the foreclosure, sale, lease or other disposition
of any of the Collateral and any other proceeds received pursuant to the terms
of the Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in this Agreement and the other
Loan Documents. The Collateral Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Credit Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Collateral Agent.

(b) Without limiting the generality of paragraph (a) above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code
of Québec, between each Lender, taken individually, on the one hand, and the
Collateral Agent, on the other hand, each Loan Party, each such Lender and the
Collateral Agent acknowledge and agree that such Lender and the Collateral Agent
are hereby conferred the legal status of solidary creditors of each Loan Party
in respect of all Obligations, present and future, owed by each Loan Party to
each such Lender and the Collateral Agent (collectively, the “Solidary Claim”).
Each Loan Party which is not a signatory of this Agreement but is or may become
a signatory to any other Loan Documents shall be deemed to have accepted the
provisions contained in this paragraph by its execution of such other Loan
Documents. Accordingly, but subject (for the avoidance of doubt) to Article 1542
of the Civil Code of Québec, the Loan Parties are irrevocably bound towards the
Collateral Agent and each Lender in respect of the entire Solidary Claim of the
Collateral Agent and such Lender. As a result of the foregoing, the parties
hereto acknowledge that the Collateral Agent and each Lender shall at all times
have a valid and effective right of action for the entire Solidary Claim of the
Collateral Agent and such Lender and the right to give full acquittance for it.
Accordingly, without limiting the generality of the foregoing, the Collateral
Agent, as solidary creditor with each Lender, shall at all times have a valid
and effective right of action in respect of all Obligations, present and future,
owned by each Loan Party to the Collateral Agent and Lenders or any of them and
the right to give a full acquittance for same. The parties further agree and
acknowledge that the Collateral Agent’s Liens on the Collateral shall be granted
to the Collateral Agent, for its own benefit and for the benefit of the Lenders.

 

116



--------------------------------------------------------------------------------

SECTION 8.03 Sharing of Excess Payments.

If, other than as expressly provided in SECTION 9.04, at any time or times any
Credit Party shall receive (i) by payment, foreclosure, setoff, banker’s lien,
counterclaim, or otherwise, or any payments with respect to the Obligations
owing to such Credit Party arising under, or relating to, this Agreement or the
other Loan Documents, except for any such proceeds or payments received by such
Credit Party from the Borrower or the Administrative Agent pursuant to the terms
of this Agreement, or (ii) payments from the Administrative Agent in excess of
such Credit Party’s ratable portion of all such distributions by the
Administrative Agent, such Credit Party shall promptly (1) turn the same over to
the Administrative Agent in kind, and with such endorsements as may be required
to negotiate the same to the Administrative Agent, or in same day funds, as
applicable, for the account of all of the Credit Parties and for application to
the Obligations in accordance with the applicable provisions of this Agreement,
or (2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Credit Parties so that such
excess payment received shall be applied ratably as among the Credit Parties in
accordance with their Commitment Percentages; provided, however, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

SECTION 8.04 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
the Administrative Agent for and on behalf or for the benefit of all Credit
Parties upon the direction of the Applicable Lenders, and any such action shall
be binding on all Credit Parties. No amendment, modification, consent, or waiver
shall be effective except in accordance with the provisions of SECTION 9.02.

No Credit Party (other than the Agents) shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agents on behalf of the
Credit Parties in accordance with the terms thereof. In the event of a
foreclosure by the Agents on any of the Collateral pursuant to a public or
private sale or other disposition, any Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and any Agent, as agent for and representative of the Credit
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by any Agent on behalf of the Credit
Parties at such sale or other disposition. Each Credit Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.

 

117



--------------------------------------------------------------------------------

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement by or through any of its officers,
agents and employees, and no Agent nor its respective directors, officers,
agents or employees shall be liable to any other Credit Party for any action
taken or omitted to be taken in good faith, or be responsible to any other
Credit Party for the consequences of any oversight or error of judgment, or for
any loss, except to the extent of any liability imposed by law by reason of such
Agent’s own gross negligence, bad faith or willful misconduct. No Agent or its
respective directors, officers, agents and employees shall in any event be
liable to any other Credit Party for any action taken or omitted to be taken by
it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, no Agent or any of its respective directors, officers, employees, or
agents shall be: (i) responsible to any other Credit Party for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any other Loan Document or any related agreement, document or order;
(ii) required to ascertain or to make any inquiry concerning the performance or
observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents; (iii) responsible to
any other Credit Party for the state or condition of any properties of the Loan
Parties or any other obligor hereunder constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Credit Party for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Credit Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations, or for the value or sufficiency of any of the
Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through its agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit

 

118



--------------------------------------------------------------------------------

Party. The Agents shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless they shall first
receive such advice or concurrence of the Applicable Lenders as it deems
appropriate or they shall first be indemnified to its satisfaction by the other
Credit Parties against any and all liability and expense which may be incurred
by them by reason of the taking or failing to take any such action.

SECTION 8.06 Notice of Default.

The Agents shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless such Agent has actual knowledge of the
same or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Administrative Agent shall (subject to the provisions of SECTION 9.02) take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Credit Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent reasonably believes that its compliance
with such directions would be unlawful.

SECTION 8.07 Credit Decisions.

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

SECTION 8.08 Reimbursement and Indemnification.

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents for
such Credit Party’s Commitment Percentage of (x) any expenses and fees incurred
by any Agent for the benefit of Credit Parties under this Agreement and any of
the other Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Credit Parties, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (y) any expenses
of any Agent incurred for the benefit of the Credit Parties that the Loan
Parties have agreed to reimburse pursuant to this Agreement or any other Loan
Document and have failed to so reimburse and (ii)

 

119



--------------------------------------------------------------------------------

indemnify and hold harmless each Agent and any of its directors, officers,
employees, or agents, on demand, in the amount of such Credit Party’s Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any Credit Party in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by it or any of them under this Agreement or any of the other Loan Documents to
the extent not reimbursed by the Loan Parties, including, without limitation,
costs of any suit initiated by each Agent against any Credit Party (except such
as shall have been determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent); provided, however, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Credit Party in its capacity as
such. The provisions of this SECTION 8.08 shall survive the Payment in Full.

SECTION 8.09 Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

SECTION 8.10 Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

SECTION 8.11 Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Event of Default under SECTION
7.01(h) or (i), shall be reasonably satisfactory to the Borrower (whose consent
in any event shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and/or none shall
have accepted such appointment within thirty (30) Business Days after the
retiring Agent’s giving of notice of resignation, the retiring Agent may, on
behalf of the other Credit Parties, appoint a successor Agent which, (i) shall
be a Person a commercial bank (or affiliate thereof) organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of a least $100,000,000, or (ii) capable of complying with
all of the duties of such Agent hereunder (in the opinion of the retiring Agent
and as certified to the other Credit Parties in writing by such successor Agent)
which, so long as there is no Event of Default under SECTION 7.01(h)

 

120



--------------------------------------------------------------------------------

or (i), shall be reasonably satisfactory to the Borrower (whose consent shall
not in any event be unreasonably withheld or delayed). Upon the acceptance of
any appointment as Agent by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and the retiring Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as such Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was such Agent under this Agreement.

SECTION 8.12 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

SECTION 8.13 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent on the first day of each month
(or more frequently at such Lender’s discretion) with a summary of all Other
Liabilities due or to become due to such Lender (and the Agreement Value, if
appropriate);

(b) with respect to each Issuing Bank, agrees to furnish the Administrative
Agent with a report of each Letter of Credit then outstanding issued by such
Issuing Bank, as described in SECTION 2.13(a), which report shall be in such
form as may be requested by the Administrative Agent;

(c) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Borrower hereunder and all commercial finance
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);

(d) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and (ii) shall not
be liable for any information contained in any Report;

(e) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(f) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

 

121



--------------------------------------------------------------------------------

(g) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrower; and (ii) to pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

SECTION 8.14 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America or Canada can be perfected only by possession. Should
any Lender (other than an Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

SECTION 8.15 Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agents, at their option and in
their discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon Payment in Full, (ii) that is sold or
otherwise disposed or to be sold or otherwise disposed of as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing by the Applicable
Lenders in accordance with SECTION 9.02;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances;

(c) to release any Facility Guarantor from its obligations under any Facility
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder;

(d) to release each Loan Party from its obligations under the Loan Documents
(other than those that expressly survive termination) upon Payment in Full; and

(e) to enter into, on behalf of the Applicable Lenders, any intercreditor
agreements and/or subordination agreements described herein, to the extent the
same are in form and substance reasonably satisfactory to the Agents.

 

122



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing the Agents’ authority to release or subordinate its
interest in particular types or items of property, to release any Facility
Guarantor from its obligations under any Facility Guarantee, to release any Loan
Party from its obligations under the Loan Documents, or to enter into any
intercreditor agreement and/or subordination agreement, in each case pursuant to
this SECTION 8.15. In each case as specified in this SECTION 8.15, the Agents
will, at the Loan Parties’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Facility Guarantor from its obligations under the
applicable Facility Guarantee, or to release each Loan Party from its
obligations under the Loan Documents, or to enter into any intercreditor
agreement and/or subordination agreement, in each case in accordance with the
terms of the Loan Documents and this SECTION 8.15.

SECTION 8.16 Delinquent Lender. [Reserved.]

Delinquent Lender Loan or Letter of Credit. The Delinquent Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i), (ii) and (iii) hereinabove shall be restored only upon the payment
by the Delinquent Lender of its Commitment Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in SECTION 2.12 from the date when
originally due until the date upon which any such amounts are actually paid.

 

123



--------------------------------------------------------------------------------

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), the Delinquent Lender’s
Commitment to fund future Revolving Credit Loans. Upon any such purchase of the
Commitment Percentage of any Delinquent Lender, the Delinquent Lender’s share in
future Revolving Credit Loans and its rights under the Loan Documents with
respect thereto shall terminate on the date of purchase, and the Delinquent
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest, including, if so requested, an Assignment and
Acceptance.

 

SECTION 8.17 Co-Syndication AgentAgents, Co-Documentation Agents, and Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents and the
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

(a) if to any Loan Party, to it at 100 Pier 1 Place, Fort Worth, Texas 76102,
Attention: Chief Financial Officer (Telecopy No. (817) 252-8801, E-Mail
chturner@pier1.com), with a copy to Weil, Gotshal & Manges LLP, 200 Crescent
Court, Suite 300, Dallas, Texas 75201, Attention: Kelly M. Dybala, Esquire
(Telecopy No. (214) 746-7777, E-Mail kelly.dybala@weil.com);

(b) if to the Administrative Agent, the Collateral Agent or the Swingline Lender
to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts 02110,
Attention: Stephen Garvin (Telecopy No. (617) 434-4312, E-Mail
stephen.garvin@baml.com), with a copy to Riemer & Braunstein LLP, Three Center
Plaza, Boston, Massachusetts 02108, Attention: David S. Berman, Esquire
(Telecopy No. (617) 880-3456, E-Mail dberman@riemerlaw.com); and

 

124



--------------------------------------------------------------------------------

(c) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given three (3) days after
mailing or otherwise upon delivery.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

(b) Except as otherwise specifically provided in this Section 9.02(b), neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided, however, that no such
waiver, amendment, modification or other agreement shall:

(i) Increase the Commitment of any Lender without the prior written consent of
such Lender;

(ii) Reduce the principal amount of any Obligation or reduce the rate of
interest thereon, or reduce any fees payable under the Loan Documents without
the consent of the Lenders affected thereby, provided that the foregoing shall
not limit the rights of the Administrative Agent and/or the Required Lenders to
impose or waive the imposition of any Default Rate, increased fees pursuant to
SECTION 2.19(c)(iii) or similar increase arising as a result of the occurrence
of an Event of Default;

(iii) Without prior written Unanimous Consent of all Lenders:

 

125



--------------------------------------------------------------------------------

(A) postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date;

(B) except for dispositions permitted by SECTION 6.05, release any material
portion of the Collateral from the Liens of the Security Documents;

(C) except as provided in SECTION 2.02 (which SECTION may be amended with the
consent of the Required Lenders), increase the Total Commitments;

(D) change the definition of the terms “Appraisal Percentage”, “Availability”,
“Borrowing Base”, “Permitted Overadvance”, or any component definition thereof
if, as a result thereof, the amounts available to be borrowed by the Borrower
would be increased, provided that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Reserves;

(E) except in accordance with SECTION 6.05 and SECTION 8.15, release any Loan
Party from its obligations under any Loan Document, or limit its liability in
respect of such Loan Document;

(F) change SECTION 2.17(d) or SECTION 7.03;

(G) subordinate the Obligations hereunder or the Liens granted hereunder or
under the other Loan Documents, to any other Indebtedness or Lien, as the case
may be;

(H) change any of the provisions of this SECTION 9.02 or the definition of the
terms “Required Lenders”, “Unanimous Consent”, or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder; or

(I) increase the Swingline Loan Ceiling; or

(iv) Without prior written consent of the Agents or the Issuing Banks, as the
case may be, affect the rights or duties of the Agents or the Issuing Banks.

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in
the event that the Borrower shall request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to SECTION 9.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all the
Lenders, the Borrower and the Administrative Agent shall be permitted to amend
this Agreement without the consent of the Lender or Lenders which did not agree
to the modification, amendment or waiver requested by the Borrower (such Lender
or Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of

 

126



--------------------------------------------------------------------------------

the Commitment of each of the Minority Lenders, (ii) the addition to this
Agreement of one or more other financial institutions which would qualify as an
Eligible Assignee, subject to the reasonable approval of the Administrative
Agent and, so long as no Event of Default shall have occurred and be continuing,
the Borrower, or an increase in the Commitment of one or more of the Required
Lenders, so that the Total Commitments after giving effect to such amendment
shall be in the same amount as the aggregate Commitments immediately before
giving effect to such amendment, (iii) if any Loans are outstanding at the time
of such amendment, the making of such additional Loans by such new or increasing
Lender or Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans (including principal, interest, and fees) of the Minority
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing.

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment or
modification to this Agreement or any other Loan Document shall be effective
against the Borrower unless signed by the Borrower or other applicable Loan
Party.

(e) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

(f) Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend, modify or supplement this Agreement or any other Loan Document to cure
any ambiguity, error, omission, defect or inconsistency without any further
action or consent of any other party to any Loan Document, so long as such
amendment, modification or supplement does not materially and adversely affect
the rights of any Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Effective Date on the Effective Date. Thereafter, the Loan
Parties shall jointly and severally pay all Credit Party Expenses within fifteen
(15) Business Days after receipt of an invoice therefor setting forth such
expenses in reasonable detail; provided that in the event the Borrower has a
bona fide dispute with any such expenses, payment of such disputed amounts shall
not be required until the earlier of the date such dispute is resolved to the
reasonable satisfaction of the Borrower or thirty (30) days after receipt of any
such invoice (and any such disputed amount which is so paid shall be subject to
a reservation of the Borrower’s rights with respect thereto).

(b) The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such

 

127



--------------------------------------------------------------------------------

Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all damages, actual out-of-pocket losses, claims, actions, causes
of action, settlement payments, obligations, liabilities and related expenses,
including the reasonable and documented fees, disbursements and other charges of
one domestic counsel and one Canadian counsel to the Indemnitees (and, if
necessary, of one local counsel in each relevant jurisdiction to the
Indemnitees), taken as a whole, and, solely in the case of a conflict of
interest, one additional counsel to all affected Indemnitees similarly situated
and, if necessary, of one local counsel in each relevant jurisdiction to all
such Indemnitees (in each case, as selected by the Indemnitees), incurred,
suffered, sustained or required to be paid by, or asserted against, any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Credit Extension or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party or any Subsidiary, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to or arising from any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or (v) any Indemnified Taxes, Other Taxes, documentary taxes,
assessments or similar charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any other Loan Document and
making of and repayment of principal, interest and fees on the Credit Extensions
hereunder; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith, or willful misconduct or material breach of this
Agreement of such Indemnitee or any Affiliate of such Indemnitee (or any
officer, director, employee, advisor or agent of such Indemnitee or any such
Indemnitee’s Affiliates), or (y) arise from a dispute solely among the
Indemnitees.

(c) Notwithstanding the foregoing, each Indemnitee shall be obligated to refund
or return any and all amounts paid by any Loan Party under SECTION 9.03(b) to
such Indemnitee for any such fees, expenses or damages to the extent that a
court of competent jurisdiction has entered a final, non-appealable judgment
that any claim, damage, loss, liability or expense asserted by such Indemnitee
resulted from such Indemnitee’s gross negligence, willful misconduct or bad
faith or material breach of this Agreement by such Indemnitee.

(d) No Loan Party shall assert and, to the extent permitted by Applicable Law,
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Credit Extension or the use of the proceeds thereof.

 

128



--------------------------------------------------------------------------------

(e) The provisions of this SECTION 9.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement, the consummation of
the transactions contemplated hereby, Payment in Full, the invalidity or
unenforceability of any term or provision of any Loan Document, or any
investigation made by or on behalf of any Credit Party. All amounts due under
this SECTION 9.03 (including, without limitation, any attorneys’ fees and
expenses pursuant to SECTION 9.03(b)) shall be payable within fifteen
(15) Business Days of written demand therefor, which written demand shall set
forth such amounts in reasonable detail.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and the Lenders (and any such attempted assignment or
transfer without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, Indemnitees,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may, with the consent of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower (which consent
shall not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, however, that no such consent shall be required in connection
with any assignment to another Lender or to an Affiliate of a Lender; provided
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to an assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000, or, if less, the
entire remaining amount of the assigning Lender’s Commitment or Loans or such
lesser amount as the Administrative Agent may agree in its reasonable
discretion; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations; and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof
pursuant to SECTION 9.04(d), from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to

 

129



--------------------------------------------------------------------------------

be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03 and subject to the obligations of SECTION 9.15; provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this SECTION 9.04(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with SECTION 9.04(e). The Loan Parties hereby
acknowledge and agree that any assignment made in compliance with this SECTION
9.04(b) shall give rise to a direct obligation of the Loan Parties to the
assignee and that the assignee shall be considered to be a “Credit Party” for
all purposes under this Agreement and the other Loan Documents.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage;
provided that in connection with such payments, any cash collateral previously
provided by the Borrower hereunder with respect to such Defaulting Lender that
has not been applied to the Obligations shall be released and refunded to the
Borrower. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and Letter of Credit
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time. The entries in the Register made in compliance with SECTION 9.04(d) shall
be conclusive and the Loan Parties and Credit Parties may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the

 

130



--------------------------------------------------------------------------------

Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this SECTION 9.04(d).

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment, and the Loans owing to it),
subject to the following:

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letter of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(i) or (ii) that affects such Participant;

(v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of (and subject to
the obligations set forth in) SECTION 2.14 and SECTION 2.23 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
SECTION 9.04(b);

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

(vii) each Lender, acting for this purpose as an agent of the Loan Parties,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “ParticipationParticipant Register”)
meeting the requirements of 26 CFR §5f.103 1(c) for the recordation of the names
and addresses of its Participants and their rights with respect to principal
amounts and other Obligations from time to time. The entries in each Participant
Register shall be conclusive and the Loan Parties and the Credit Parties may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under SECTION 2.14, SECTION 2.23,
and SECTION 9.08). The Participant Register shall be available for inspection by
the Borrower and any Credit Party at any reasonable time and from time to time
upon reasonable prior notice;

 

131



--------------------------------------------------------------------------------

(viii) a Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent; and

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of SECTION 2.23 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it were a
Lender and such Participant is eligible for exemption from the withholding Tax
referred to therein, following compliance with SECTION 2.23(e).

(f) Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Credit Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Credit Party as a party hereto.

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of SECTION 9.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.

SECTION 9.05 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other Obligation is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03, Article
VIII and, with respect to any Lender, for a period of only eighteen (18) months
after such Lender is no longer a Lender hereunder (including, without
limitation, as a result of the Obligations having been Paid in Full), SECTION
9.15, shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In

 

132



--------------------------------------------------------------------------------

connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as shall be reasonably necessary or
appropriate under the then circumstances to protect the Credit Parties against
(x) loss on account of checks or other amounts received prior to the date of
Payment in Full that were previously applied to the Obligations that may
subsequently be reversed, returned or revoked, (y) any obligations that may
thereafter arise with respect to the Other Liabilities, and (z) any
indemnification Obligation under Section 9.03 for which a claim has then been
asserted.

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Credit Party,
each Participant, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party, Participant, or Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document
held by a Credit Party, irrespective of whether or not such Credit Party shall
have made any demand under this Agreement or other Loan Document and although
such obligations may be matured or unmatured or otherwise fully secured;
provided that such Secured Party shall provide the Borrower with written notice
promptly after its exercise of such right of setoff. The rights of each Credit
Party under this SECTION 9.08 are in addition to other rights and remedies
(including other rights of setoff) that such Credit Party may have. No Credit
Party will, or will permit its Participant to, exercise its rights under this
SECTION 9.08 without the consent of the Administrative Agent or the Required
Lenders. ANY AND ALL

 

133



--------------------------------------------------------------------------------

RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF
THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF
UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW; PROVIDED, HOWEVER, THAT IF ANY LAWS OF ANY JURISDICTION OTHER
THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALID PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

(b) Each party hereto agrees that any suit, action or proceeding for the
enforcement of this Agreement or any other Loan Document may be brought in the
courts of the State of New York sitting in the County of New York or in any
federal court sitting in such County and consents to the exclusive jurisdiction
of such courts. Each party to this Agreement hereby waives any objection which
it may now or hereafter have to the venue of any such suit, action or proceeding
or any such court or that such suit, action or proceeding is brought in an
inconvenient forum and agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit, action or proceeding on the judgment or in any other manner provided by
law.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in SECTION 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.

 

134



--------------------------------------------------------------------------------

SECTION 9.11 Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that, except for usual
tombstones and league table reporting, neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of
Administrative Agent or its Affiliates or referring to this Agreement or the
other Loan Documents without at least two (2) Business Days’ prior notice to
Administrative Agent and without the prior written consent of Administrative
Agent unless (and only to the extent that) such Credit Party or Affiliate is
required to do so under law and then, in any event, such Credit Party or
Affiliate will consult with Administrative Agent before issuing such press
release or other public disclosure. Subject to notice and approval by the
Parent, each Borrower consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. The Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

SECTION 9.12 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Credit Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Revolving Credit Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Credit Loan but were
not payable as a result of the operation of this SECTION 9.13 shall be cumulated
and the interest and Charges payable to such Lender in respect of other
Revolving Credit Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

SECTION 9.14 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement,

 

135



--------------------------------------------------------------------------------

any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release of any other Loan Party from, any of the terms
or provisions of, this Agreement, any other Loan Document, or (iii) the failure
to perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Administrative Agent, the Collateral
Agent, or any other Credit Party.

(b) The obligations of each Loan Party to pay the Obligations, in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than Payment in Full), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations, or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than Payment in Full).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than Payment in Full. The Administrative Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Obligations, make
any other accommodation with any other Loan Party, or exercise any other right
or remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Loan Party hereunder except to the
extent that Payment in Full has occurred. Pursuant to Applicable Law, each Loan
Party waives any defense arising out of any such election even though such
election operates, pursuant to Applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

(d) Except as otherwise specifically provided herein, each Loan Party is
obligated to repay the Obligations as joint and several obligors under this
Agreement and the other Loan Documents. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior Payment in Full. In addition, after the occurrence of a
Cash Dominion Event, any indebtedness of any Loan Party now or hereafter held by
any other Loan Party is hereby subordinated in right of payment to the prior
Payment in Full and no Loan Party will demand, sue for or otherwise attempt to
collect any such indebtedness. If any amount shall erroneously be paid to any
Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such

 

136



--------------------------------------------------------------------------------

amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Loan Party (other than the Borrower) shall, under this Agreement
as a joint and several obligor, repay any of the Obligations constituting
Revolving Credit Loans made to the Borrower hereunder or other Obligations (an
“Accommodation Payment”), then the Loan Party making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Loan Parties in an amount, for each of such other Loan
Party, equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Loan Party’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Loan Parties. As of any
date of determination, the “Allocable Amount” of each Loan Party shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against the Borrower hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”) or an “insolvent person” within the
meaning of the BIA, (b) leaving such Loan Party with unreasonably small capital
or assets, within the meaning of Section 548 of the Bankruptcy Code, Section 4
of the UFTA, or Section 5 of the UFCA, or (c) leaving such Loan Party unable to
pay its debts as they become due within the meaning of Section 548 of the
Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations, and in particular as to
any adverse developments with respect thereto. Each Loan Party hereby agrees to
undertake to keep itself apprised at all times as to the status of the business,
affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations, and in particular
as to any adverse developments with respect to any thereof. Each Loan Party
hereby agrees, in light of the foregoing mutual covenants to inform each other,
and to keep themselves and each other informed as to such matters, that the
Credit Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any
other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by Applicable Law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

SECTION 9.15 Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors in connection with the
transactions contemplated hereby or by any of the other Loan Documents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Laws

 

137



--------------------------------------------------------------------------------

or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this SECTION
9.15, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement and any
actual or prospective counterparty or advisors to any swap or derivative
transactions relating to the Loan Parties and the Obligations, (g) with the
consent of the Loan Parties or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this SECTION 9.15 or
(ii) becomes available to any Credit Party on a nonconfidential basis from a
source other than the Loan Parties. For the purposes of this SECTION 9.15, the
term “Information” means all information received from or on behalf of the Loan
Parties and relating to their business, other than any such information that is
available to the Credit Parties on a nonconfidential basis prior to disclosure
by the Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this SECTION 9.15 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. The Administrative
Agent hereby acknowledges that it is aware, and that it will advise each Person
who receives the Information, that the United States securities laws generally
prohibit any person who has material, non-public information concerning the
matters which are the subject of this Agreement from purchasing or selling
securities of the Parent (and options, warrants and rights relating thereto)
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person (including, without
limitation, any of your representatives) is likely to purchase or sell such
securities.

SECTION 9.16 Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and other domestic or
foreign “know your customer” rules, regulations, laws (including, without
limitation, the Proceeds of Crime Act) and policies, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot Act
and the Proceeds of Crime Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 9.17 Foreign Asset Control Regulations.

Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the

 

138



--------------------------------------------------------------------------------

avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Patriot Act. Furthermore, none
of the Borrower or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

SECTION 9.18 Judgment Currency.

If for the purpose of obtaining judgment in any court it is necessary to convert
an amount due hereunder in the currency in which it is due (the “Original
Currency”) into any other currency (the “Second Currency”), the rate of exchange
applied shall be that at which, in accordance with normal banking procedures,
the Administrative Agent could purchase in the New York foreign exchange market,
the Original Currency with the Second Currency on the date two (2) Business Days
preceding that on which judgment is given. Each Loan Party agrees that its
obligation in respect of any Original Currency due from it hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The terms “rate of
exchange” in this SECTION 9.18 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

SECTION 9.19 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 9.20 Payments Set Aside.

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver, interim receiver or any other
party, in connection with any proceeding under the Bankruptcy Code, the BIA or
the CCAA or any state, federal or

 

139



--------------------------------------------------------------------------------

provincial bankruptcy, insolvency, receivership or similar law or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its Commitment Percentage (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the Issuing Banks under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

SECTION 9.21 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty in respect of any of the foregoing.

 

140



--------------------------------------------------------------------------------

SECTION 9.22 Existing Credit Agreement Amended and Restated.

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference) and (b) the
rights and obligations of the parties under the Existing Credit Agreement shall
be subsumed within, and be governed by, this Agreement; provided, however, that
the Borrower hereby agrees that (i) the Letter of Credit Outstandings under, and
as defined in, the Existing Credit Agreement on the Effective Date shall be
Letter of Credit Outstandings hereunder, and (ii) all Obligations of the
Borrower under, and as defined in, the Existing Credit Agreement (the “Existing
Obligations”) shall remain outstanding, shall constitute continuing Obligations
secured by the Collateral, and this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of such Existing Obligations.

SECTION 9.23 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guarantee or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guarantee voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until Payment in Full. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

SECTION 9.24 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

PIER 1 IMPORTS (U.S.), INC., as Borrower By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President and CFO

 

PIER 1 IMPORTS, INC., as a Facility Guarantor By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President, CFO and Treasurer

 

PIER 1 ASSETS, INC., as a Facility Guarantor By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President, CFO and Treasurer

 

PIER 1 LICENSING, INC., as a Facility Guarantor By:     Name:   Charles H.
Turner Title:   Senior Executive Vice President and CFO

 

PIER 1 HOLDINGS, INC., as a Facility Guarantor By:     Name:   Charles H. Turner
Title:   Senior Executive Vice President and CFO

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PIER 1 SERVICES COMPANY, as a Facility
Guarantor By:   Pier 1 Holdings, Inc., Managing Trustee By:     Name: Charles H.
Turner Title: Senior Executive Vice President and CFO

 

PIER 1 VALUE SERVICES, LLC, as a Facility
Guarantor By: Pier 1 Imports (U.S.), Inc., its sole member and manager By:    
Name: Charles H. Turner Title: Senior Executive Vice President and CFO

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative
Agent, as Collateral Agent, as Swingline Lender,
and as Lender By:     Name:   Stephen J. Garvin Title:   Managing Director

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Stephen J. Garvin

Telephone: (617) 434-9399

Telecopy: (617) 434-4312

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Issuing Bank By:    
Name:   Title:   Address:   1 Boston Place, 18th Floor   Boston, MA 02108
Telephone:   Telecopy:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as

Joint Lead Arranger, Joint Bookrunner and

Co-Syndication Agent

By:     Name:   Title:   Address:   1 Boston Place, 18th Floor   Boston, MA
02108 Telephone:   Telecopy:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:     Name:     Title:     Address:
Telephone: Telecopy:

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:     Name:     Title:     Address: Telephone:
Telecopy:

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:     Name:   Title:   Address:   1900 5th Ave North
  Birmingham, AL 35203 Telephone:   Telecopy:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a

Co-Syndication Agent and as a Lender

By:     Name:   Title:   Address:   800 Nicollet Mall  

BC-MN-H04B

Minneapolis, MN 55402

Telephone:   Telecopy:  

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as a Lender

By:     Name:   Title:   Address: Telephone: Telecopy:

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:     Name:   Michael Sheff Title:   Senior Vice
President Address:   8080 North Central Expressway  

Suite 400

Dallas, TX 75206

Telephone:   (214) 890-8627 Telecopy:   (214) 706-8059

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:     Name:   Title:   Address: Royal Bank
of Canada-New York
Branch  

            Three World Financial Center

            200 Vesey Street

            New York, New York

          10281-8098 Telephone: Telecopy:



--------------------------------------------------------------------------------

 

LOGO [g547069dsp193.jpg]

Exhibit B Schedule 1.1 Lenders and Commitments Lender Commitment Commitment
Percentage Bank of America, N. A. $75,000,000.00 21.428571429% Wells Fargo Bank,
National Association $70,000,000.00 20.000000000% U.S. Bank National Association
$37,500,000.00 10.714285714% JPMorgan Chase Bank, N.A. $37,500,000.00
10.714285714% SunTrust Bank $37,500,000.00 10.714285714% Regions Bank
$37,500,000.00 10.714285714% Compass Bank $22,500,000.00 6.428571429% Royal Bank
of Canada $17,500,000.00 5.00000000% HSBC Bank USA, National Association
$15,000,000.00 4.285714286% TOTAL $350,000,000.00 100.000000000% Exhibit B to
First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

LOGO [g547069dsp194.jpg]

Exhibit C Exhibits I-1 to I-4 U.S. Tax Compliance Certificates [see attached]
Exhibit C to First Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

LOGO [g547069dsp195.jpg]

EXHIBIT I-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Amended and Restated Credit Agreement dated as of April 4, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i) Pier
1 Imports (U.S.), Inc., as Borrower (in such capacity, the “Borrower”), (ii) the
Facility Guarantors party thereto from time to time, (iii) Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender and Issuing
Bank, and (iv) the Lenders party thereto from time to time. Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement. Pursuant to the provisions of Section 2.23(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C)of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. [NAME OF LENDER By: Name: Title: Date: ,20[ ]



--------------------------------------------------------------------------------

 

LOGO [g547069dsp196.jpg]

EXHIBIT I-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
made to that certain Amended and Restated Credit Agreement dated as of April 4,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”) by, among
others, (i) Pier 1 Imports (U.S.), Inc., as Borrower (in such capacity, the
“Borrower”), (ii) the Facility Guarantors party thereto from time to time, (iii)
Bank of America, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender and Issuing Bank, and (iv) the Lenders party thereto from time to time.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement. Pursuant to the provisions of Section 2.23(e) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect.of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate hi either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.[NAM E OF PARTICIPANT] By: Name: Title: Date: ,20[ ]



--------------------------------------------------------------------------------

 

LOGO [g547069dsp197.jpg]

EXHIBIT I-3 FORM OF ILS. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Amended and Restated Credit Agreement dated as of April 4, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i) Pier
1 Imports (U.S.), Inc., as Borrower (in such capacity, the “Borrower”), (ii) the
Facility Guarantors party thereto from time to time, (iii) Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender and Issuing
Bank, and (iv) the Lenders party thereto from time to time. Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement. Pursuant to the provisions of Section 2.23(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided, on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

 

LOGO [g547069dsp198.jpg]

[NAME OF PARTICIPANT] By: Name: Title: Date: ,20[]



--------------------------------------------------------------------------------

 

LOGO [g547069dsp199.jpg]

EXHIBIT I-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Amended and Restated Credit Agreement dated as of April 4, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i) Pier
1 Imports (U.S.), Inc., as Borrower (in such capacity, the “Borrower”), (ii) the
Facility Guarantors party thereto from time to time, (iii) Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender and Issuing
Bank, and (iv) the Lenders party thereto from time to time. Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement. Pursuant to the provisions of Section 2.23(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative. Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

 

LOGO [g547069dsp200.jpg]

[NAME OF LENDER] By: Name: Title: Date: ,20[]